 



Exhibit 10.2
 
DISBURSEMENT AGREEMENT
among
VML US FINANCE LLC,
VENETIAN COTAI LIMITED,
VENETIAN MACAU LIMITED,
and
ANY ADDITIONAL COTAI SUBSIDIARY
PARTY HERETO,
jointly and severally as the Company,
THE BANK OF NOVA SCOTIA,
as the Bank Agent,
and
THE BANK OF NOVA SCOTIA,
as the Disbursement Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1. – DEFINITIONS; RULES OF INTERPRETATION
    2  
 
       
1.1 Definitions
    2  
1.2 Rules of Interpretation
    2  
1.3 Conflict with the Credit Agreement
    2  
1.4 Delay in Transfers Due to Conversion
    2  
 
       
ARTICLE 2. — FUNDING
    3  
 
       
2.1 Representations Regarding Project Status
    3  
2.2 Availability of Advances
    3  
2.3 Accounts
    4  
2.4 Mechanics for Obtaining Advances
    13  
2.5 Allocation of Advances
    18  
2.6 Disbursements
    20  
2.7 Payments of Debt Service
    23  
2.8 Completion Date Procedures
    24  
2.9 Final Completion Date Procedures
    24  
2.10 Opening Date Procedures for Venetian Macao Overall Project
    25  
2.11 No Approval of Work
    26  
2.12 Security
    26  
 
       
ARTICLE 3. — CONDITIONS PRECEDENT TO THE ADVANCES
    26  
 
       
3.1 Conditions Precedent to the Initial Standard Advance Date
    26  
3.2 Conditions Precedent to the Initial Standard Advance Date for Four Seasons
Macao Overall Project
    31  
3.3 Conditions Precedent to the Initial Standard Advance Date for Secondary
Projects
    37  
3.4 Conditions Precedent to Each Advance
    45  
3.5 Conditions Precedent to Equity Advances Prior to the Loan Advance Threshold
Date for any Project or During Any Permitted Company Equity Funding Period
    50  
3.6 Conditions Precedent to Credit Facilities Advances Prior to Early Advance
Cut-Off Date
    51  
3.7 Conditions Precedent to Advances for Cotai Strip Investment
    51  
3.8 Conditions Precedent for Casino Operation Land Concession Contracts
    52  
3.9 Conditions Precedent for Early Payment of Casino Shell
    53  
3.10 Special Procedures Regarding Initial Standard Advance Date for all Projects
    54  
3.11 Special Procedures Regarding Reimbursements to Company Affiliates for
Previously Paid Project Costs
    55  
3.12 No Waiver or Estoppel
    55  

i



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE 4. — REPRESENTATIONS AND WARRANTIES
    56  
 
       
4.1 Permits
    56  
4.2 Security Interests
    57  
4.3 Existing Defaults
    58  
4.4 Availability of Services, Materials and Utilities
    58  
4.5 In Balance Requirement
    58  
4.6 Sufficiency of Interests and Project Documents
    58  
4.7 Project Budget; Anticipated Cost Reports; Projected Sources and Uses
Schedule
    59  
4.8 Project Schedule
    61  
4.9 Proper Subdivision
    61  
 
       
ARTICLE 5. — AFFIRMATIVE COVENANTS
    62  
 
       
5.1 Use of Proceeds; Repayment of Indebtedness
    62  
5.2 Diligent Construction
    62  
5.3 Reports; Cooperation
    62  
5.4 Notices
    63  
5.5 In Balance Deposits
    63  
5.6 Costs and Expenses
    64  
5.7 Material Contracts and Permits
    64  
5.8 Security Interest in Newly Acquired Property
    64  
5.9 Plans and Specifications
    64  
5.10 Construction Consultant
    65  
5.11 Preserving the Collateral
    65  
5.12 Application of Insurance and Condemnation Proceeds
    65  
5.13 Construction within Lot Lines
    65  
5.14 Compliance with Material Contracts
    66  
5.15 Utility Easement Modifications
    66  
5.16 Projected Sources and Uses Schedule
    66  
5.17 Payment and Performance Bonds; Retainage
    68  
5.18 Updates to Schedules
    69  
5.19 Definitive Registration of Land Concession Contracts
    69  
5.20 Final Gaming Authorization and Categorization
    70  
 
       
ARTICLE 6. — NEGATIVE COVENANTS
    70  
 
       
6.1 Waiver, Modification and Amendment
    70  
6.2 Scope Changes
    72  
6.3 Project Budget and Project Schedule Amendment
    73  
6.4 Opening
    75  
 
       
ARTICLE 7. — EVENTS OF DEFAULT
    75  
 
       
7.1 Events of Default
    75  
7.2 Remedies
    79  

ii



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE 8. — CONSULTANTS AND REPORTS
    80  
 
       
8.1 Removal and Fees
    80  
8.2 Duties
    80  
 
       
ARTICLE 9. — THE DISBURSEMENT AGENT
    80  
 
       
9.1 Appointment and Acceptance
    80  
9.2 Duties and Liabilities of the Disbursement Agent Generally
    80  
9.3 Particular Duties and Liabilities of the Disbursement Agent
    82  
9.4 Segregation of Funds and Property Interest
    83  
9.5 Compensation and Reimbursement of the Disbursement Agent
    83  
9.6 Qualification of the Disbursement Agent
    84  
9.7 Resignation and Removal of the Disbursement Agent
    84  
9.8 Merger or Consolidation of the Disbursement Agent
    84  
9.9 Statements; Information
    85  
9.10 Limitation of Liability
    85  
9.11 Application of Funds in Accounts
    86  
 
       
ARTICLE 10. — MISCELLANEOUS
    86  
 
       
10.1 Addresses
    86  
10.2 Further Assurances
    88  
10.3 Delay and Waiver
    89  
10.4 Additional Security; Right to Set-Off
    89  
10.5 Entire Agreement
    90  
10.6 Governing Law
    90  
10.7 Severability
    90  
10.8 Headings
    90  
10.9 Limitation on Liability; Waiver
    90  
10.10 Waiver of Jury Trial
    90  
10.11 Consent to Jurisdiction
    91  
10.12 Successors and Assigns
    91  
10.13 Reinstatement
    91  
10.14 No Partnership; Etc.
    92  
10.15 Indemnification
    92  
10.16 Counterparts
    94  
10.17 Termination
    94  
10.18 Joint and Several Liability; Suretyship Waivers
    1  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Definitions
 
   
Exhibit B-1
  Form of Company’s Initial Standard Advance Certificate
 
   
Exhibit B-2
  Form of Construction Consultant’s Initial Standard Advance Certificate
 
   
Exhibit B-3
  Form of Insurance Advisor’s Initial Standard Advance Certificate
 
   
Exhibit B-4
  Form of Insurance Broker’s Initial Standard Advance Certificate
 
   
Exhibit C-1
  Form of Advance Request and Certificate
 
   
Exhibit C-2
  Form of Construction Consultant’s Advance Certificate
 
   
Exhibit C-3
  Form of Certifying Contractor’s Advance Certificate
 
   
Exhibit C-4
  Form of Cost Consultant’s Advance Certificate
 
   
Exhibit D
  Projected Sources and Uses Schedule
 
   
Exhibit E
  Form of Project Budget/Schedule Amendment Certificate
 
   
Exhibit F
  Form of Additional Construction Contract Certificate
 
   
Exhibit G
  Form of Contract Amendment Certificate
 
   
Exhibit H
  Project Budgets for Active Projects
 
   
Exhibit H-1
  Summary Anticipated Cost Reports for Active Projects
 
   
Exhibit H-2
  Anticipated Cost Reports for Active Projects
 
   
Exhibit I
  Project Schedules for Active Projects
 
   
Exhibit J
  Form of In Balance Certificate
 
   
Exhibit K
  Schedule of Permits for Active Projects
 
   
Exhibit L-1
  Description of FF&E Component for each Project
 
   
Exhibit L-2
  List of Eligible FF&E for each Project
 
   
Exhibit L-3
  List of Plans and Specifications for Active Projects
 
   
Exhibit M
  List of Construction Contracts (as of Closing Date)

iv



--------------------------------------------------------------------------------



 



     
Exhibit N-1
  Form of Unconditional Releases
 
   
Exhibit N-2
  Form of Conditional Releases
 
   
Exhibit O-1
  Form of Company’s Completion Certificate
 
   
Exhibit O-2
  Form of Construction Consultant’s Completion Certificate
 
   
Exhibit O-3
  Form of Certifying Architect’s Completion Certificate
 
   
Exhibit O-4
  Form of Certifying Contractor’s Completion Certificate
 
   
Exhibit O-5
  Form of Company’s Final Completion Certificate
 
   
Exhibit O-6
  Form of Construction Consultant’s Final Completion Certificate
 
   
Exhibit O-7
  Form of Certifying Architect’s Final Completion Certificate
 
   
Exhibit O-8
  Form of Certifying Contractor’s Final Completion Certificate
 
   
Exhibit O-9
  Form of Company’s Opening Date Certificate (including Insurance Advisor and
insurance broker supporting Certificates)
 
   
Exhibit O-10
  Form of Construction Consultant’s Opening Date Certificate
 
   
Exhibit P
  Safe Harbor Scope Change
 
   
Exhibit Q
  Realized Savings Certificate
 
   
Exhibit R
  Form of Joinder Agreement
 
   

v



--------------------------------------------------------------------------------



 



     THIS DISBURSEMENT AGREEMENT (as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of May 25, 2006, is entered into by and among VML US FINANCE LLC, a Delaware
limited liability company (the “Borrower”), VENETIAN COTAI LIMITED, a
corporation organized under the laws of the Macau Special Administrative Region
of the People’s Republic of China (“Cotai Subsidiary”), VENETIAN MACAU LIMITED,
a corporation organized under the laws of the Macau Special Administrative
Region of the People’s Republic of China (“VML” and, jointly and severally with
the Borrower, Cotai Subsidiary and any Additional Cotai Subsidiary from time to
time party hereto, the “Company”), THE BANK OF NOVA SCOTIA, as the initial
Disbursement Agent, and THE BANK OF NOVA SCOTIA, as the initial Bank Agent.
RECITALS
     A. VML currently owns and operates the Sands Macao Casino pursuant to the
Gaming Sub-Concession Contract (such capitalized terms and other capitalized
terms used in these recitals have the meanings given in Exhibit A to this
Agreement or, if not so defined in Exhibit A, the meaning given in the Credit
Agreement), and intends to expand the Sands Macao Casino pursuant to the Sands
Macao Podium Expansion Project;
     B. The Cotai Subsidiary intends to design, develop, construct and own
(a) the Venetian Macao Overall Project (other than the associated casino and
gaming area which will be owned by VML) and (b) the Four Seasons Macao Overall
Project (other than the associated casino and gaming area which will be owned by
VML), in each case on land leased from Macau SAR pursuant to the Venetian Macao
Land Concession Contract;
     C. The Cotai Subsidiary intends to (a) operate the Venetian Macao Overall
Project (other than the associated casino which will be operated by VML pursuant
to the Gaming Sub-Concession Contract) and (b) enter into the Four Seasons Macao
Operation, Maintenance and Management Agreement pursuant to which Four Seasons
Hotels and Resorts, Inc. (or another comparable hotel management company) will
operate, maintain and manage the Four Seasons Macao Overall Project (other than
the associated casino which will be operated, maintained and managed by VML
pursuant to the Gaming Sub-Concession Contract);
     D. The Company intends to design, develop, own and operate the Casino
Operation Projects (which represent casinos in resorts located on the Cotai
Strip and which casinos will be owned and operated by VML pursuant to the Gaming
Sub-Concession Contract);
     E. The Company intends to design, develop and construct certain
infrastructure along the Cotai Strip pursuant to authorizations to be granted to
VML by the government of Macau SAR;
     F. VML, the Borrower, the Bank Agent, BANCO NACIONAL ULTRAMARINO, S.A.
(“BNU”) and SUMITOMO MITSUI BANKING CORPORATION, as co-documentation agents, and
GOLDMAN SACHS CREDIT PARTNERS L.P. (“Goldman”), LEHMAN BROTHERS INC. (“Lehman
Brothers”), and CITIGROUP GLOBAL MARKETS, INC. (“Citi”) as co-syndication agents
(in such capacity, the “Co-Syndication Agents”), Joint Lead Arrangers

1



--------------------------------------------------------------------------------



 



and Joint Bookrunners (in such capacity, the “Arrangers”), and the Lenders are,
simultaneously herewith, entering into the Credit Agreement pursuant to which
the Lenders will agree, subject to the terms thereof and hereof, to provide
certain senior secured credit facilities to the Borrower in an aggregate amount
not to be less than US$2.5 billion dollars (subject to adjustment as provided
herein) to finance certain Project Costs and other general corporate expenses
and working capital, as more particularly described therein; and
     G. The parties are entering into this Agreement in order to set forth,
among other things, (a) the mechanics for and allocation of the Company’s
requests for Advances, (b) the conditions precedent to the initial Advance and
conditions precedent to subsequent Advances, (c) certain construction-related
representations, warranties and covenants of the Company in favor of the Bank
Agent and the Lenders, and (d) certain construction-related events of default
and remedies.
AGREEMENT
          NOW, THEREFORE, in consideration of the Bank Agent, the Disbursement
Agent and the other Secured Parties entering into the Credit Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
ARTICLE 1. – DEFINITIONS; RULES OF INTERPRETATION
     1.1 Definitions. Except as otherwise expressly provided herein, capitalized
terms used in this Agreement and its exhibits shall have the meanings given in
Exhibit A hereto or, if not so defined in Exhibit A to this Agreement, shall
have the meanings given in the Credit Agreement.
     1.2 Rules of Interpretation. Except as otherwise expressly provided herein,
the rules of interpretation set forth in Exhibit A hereto shall apply to this
Agreement.
     1.3 Conflict with the Credit Agreement. This Agreement and the Credit
Agreement are each intended to cover the respective matters specifically set
forth herein and therein. In the case of any express conflict between the terms
of this Agreement and the terms of the Credit Agreement with respect to the
conditions precedent to the Initial Standard Advance Date for any Project or to
any Advance, the terms of this Agreement shall control. The Company shall be
required to comply with each representation, warranty and covenant set forth in
this Agreement and the Credit Agreement and (a) if this Agreement has a more
restrictive representation, warranty, covenant or default provision than the
Credit Agreement, the Company shall be required to comply with the more
restrictive provision regardless of the existence of a less restrictive
provision in the Credit Agreement, and (b) if the Credit Agreement has a more
restrictive representation, warranty, covenant or default provision than this
Agreement, the Company shall be required to comply with the more restrictive
provision regardless of the existence of a less restrictive provision in this
Agreement.
     1.4 Delay in Transfers Due to Conversion. In no event shall the
Disbursement Agent or the Bank Agent be responsible for any delay in transfers
from one Account (or sub-Account) to another or for any delay in funds being
made available to the Company (or any

2



--------------------------------------------------------------------------------



 



Construction Manager, any Contractor or any other Person designated by the
Company to be paid in any Advance Request hereunder), in each case, resulting
from the conversion of funds from Dollars to Patacas, or from Dollars to Hong
Kong Dollars, or from Patacas or Hong Kong Dollars to Dollars in connection with
any transfer contemplated under this Agreement.
ARTICLE 2. - FUNDING
     2.1 Representations Regarding Project Status. The parties hereto
acknowledge that construction of each Project may have commenced prior to the
Closing Date and/or the Initial Standard Advance Date for such Project hereunder
and that, in such event, the Company will have entered into certain Construction
Contracts, and the Company will have incurred and paid for certain Project
Costs. In order to account for any such construction activity for purposes of
the funding procedures and mechanics set forth herein, the Company will certify,
in each case on behalf of itself and the other Loan Parties, and make certain
representations in the Company’s Closing Certificate and Initial Standard
Advance Date Certificate for such Project as to various facts pertaining to the
status of such Project, including, without limitation, the work performed, the
Construction Contracts entered into and the Project Costs incurred as of such
date, and the Project Budget and the Project Schedule relating to such Project.
Such certifications and representations of the Company have and will be
confirmed by the Construction Consultant to the extent set forth in the
applicable Construction Consultant’s certificate.
     2.2 Availability of Advances.
          2.2.1 Generally. Each of the Lenders shall make or cause to be made
Advances under the Credit Facilities to the Borrower in accordance with and
pursuant to the terms of this Agreement and the Credit Agreement.
          2.2.2 Availability. Subject to the satisfaction of all conditions
precedent listed in Article 3 and the other terms and provisions of this
Agreement and the Credit Agreement, Advances shall be made no more frequently
than once (unless otherwise agreed to by the Disbursement Agent) in any 30-day
period; provided that the advances and transfers of funds contemplated in
Sections 2.6.3, 2.6.4, 2.6.5 and 2.6.6 shall be disregarded for purposes of this
sentence.
          2.2.3 FF&E Facilities.
               (a) Funding Mechanics for FF&E Component Costs. The parties
hereto acknowledge that funds for the costs of acquisition and installation of
the items comprising the FF&E Component may (subject to Section 2.2.3(b)) be
made available to the Company through FF&E Facilities entered into in accordance
with the Credit Agreement and that advances of funds under such FF&E Facilities
will not be made pursuant to this Agreement but, instead, will be made pursuant
to separate agreements entered into between the Company and the providers of
such FF&E Facilities. In order to account for such FF&E Facilities for purposes
of tracking the progress and status of the Company hereunder and use of such
FF&E Facilities, including the amount of Available Funds from time to time,
(i) the Company has represented that the Project Budget, Project Schedule and
Plans and Specifications for each Project include (or will include) and reflect
the work to be performed in connection with the

3



--------------------------------------------------------------------------------



 



FF&E Component, (ii) the Advance Requests to be submitted by the Company
hereunder require the Company to, among other things, certify as to the Project
Costs incurred and work from time to time performed in connection with the FF&E
Component and the amounts drawn and amounts available to be drawn under the FF&E
Facilities, and (iii) the Construction Consultant has and will confirm the
Company’s certifications and representations to the extent set forth in the
Construction Consultant’s Closing Date Certificate and/or the Initial Standard
Advance Date Certificate for each Project and in the other certificates to be
submitted by the Construction Consultant hereunder from time to time. Upon
request by the Disbursement Agent or the Construction Consultant, the Company
shall cause the providers of such FF&E Facilities to confirm the amounts drawn
and the amounts available to be drawn under such FF&E Facilities (including
interest or fees due and payable thereunder) or any other pertinent information
with respect to any operating lease or similar arrangements with VML or any
affiliate of the Borrower for the FF&E Component.
               (b) Temporary Funding of FF&E Component Costs. The parties hereto
acknowledge that on the Closing Date the Company will not have entered into any
FF&E Facilities and that one or more FF&E Facility may be entered into or drawn
on or after the FF&E Component items to be financed thereunder are paid for
and/or delivered to the particular Site. The parties therefore agree that
Eligible FF&E Equipment purchased with Resort Component Funding Sources may be
refinanced with proceeds of FF&E Facilities as provided herein. Upon obtaining
proceeds of draws under any FF&E Facility in respect of FF&E Component items the
purchase of which was financed, in whole or in part, with Resort Component
Funding Sources, the Company shall cause such proceeds to be deposited in the
Term Loans Disbursement Account. Each of the Disbursement Agent and the Bank
Agent shall promptly notify the other upon receipt of notices of any draws under
the FF&E Facilities or acquisitions or placing of purchase orders on FF&E
Component items.
     2.3 Accounts.
          2.3.1 Term Loans Disbursement Account. A US Dollars-denominated
account (account number 03096-13) has been established in the name of the
Borrower in New York at The Bank of Nova Scotia, as Financial Institution,
pursuant to the US Collateral Account Agreement (the “Term Loans Disbursement
Account”). There shall be deposited into the Term Loans Disbursement Account:
(i) all funds received by any Loan Party relating to any Project from any
Contractor or any Construction Manager prior to the Last Project Final
Completion Date (including liquidated or other damages and all other amounts
paid pursuant to the Construction Management Agreements and the Construction
Contracts), or any payment under any related performance bond or other similar
arrangement, (ii) any reimbursements, fees or other payments received by any
Loan Party from third parties and related to the Cotai Strip Infrastructure
Project or the Casino Operation Projects prior to the Opening Date of such
Project (including in respect of any reimbursement from a third party developer
of a Casino Operation Project for land concession payments previously made by
the Loan Parties), (iii) all Net Loss Proceeds arising from or relating to any
Project (or portion thereof) prior to the Opening Date for such Project received
by the Company, any other Loan Party, the Disbursement Agent or any other Person
as required pursuant to Section 6.4C of the Credit Agreement, (iv) all amounts
received by the Disbursement Agent, the Collateral Agent or the Bank Agent and
required to be deposited in the Term Loans Disbursement Account pursuant to any
Intercreditor Agreement or

4



--------------------------------------------------------------------------------



 



pursuant to Section 2.4B(iv)(b)(2) or any other provision of the Credit
Agreement, and (v) any other funds howsoever received by the Company or any
other Loan Party and required hereunder or under the Credit Agreement to be
deposited into the Term Loans Disbursement Account, in each case, prior to the
Last Project Final Completion Date. Subject to the provisions of the US
Collateral Account Agreement, amounts on deposit in the Term Loans Disbursement
Account shall: (x) from time to time, be transferred to the General Disbursement
Account for application to pay Project Costs in accordance with Section 2.6
and/or applied as provided in Section 2.4 of the Credit Agreement; and (y) on
the Last Project Final Completion Date, be applied as provided in Section 2.9.
Investment income from Cash Equivalents on amounts on deposit in the Term Loans
Disbursement Account shall be deposited at all times therein until applied as
provided herein.
               (a) Asset Sales Proceeds Sub-Account. A US Dollars-denominated
sub-account of the Term Loans Disbursement Account (account number 03097-10) has
been established in the name of the Borrower in New York at The Bank of Nova
Scotia, as Financial Institution, pursuant to the US Collateral Account
Agreement (the “Asset Sales Proceeds Sub-Account”). All Net Asset Sale Proceeds
arising from or relating to any Project (or portion thereof) prior to the
Opening Date of such Project (or portion thereof) shall be deposited into the
Asset Sales Proceeds Sub-Account. Subject to the provisions of the US Collateral
Account Agreement, amounts on deposit in the Asset Sales Proceeds Sub-Account
shall: (x) from time to time, be transferred to the General Disbursement Account
(1) for application to pay Project Costs in accordance with Section 2.6 and/or
applied to as provided in Section 2.4 of the Credit Agreement, or (2) for
application to pay dividends in accordance with Section 7.5(ii) of the Credit
Agreement, and (y) on the Last Project Final Completion Date, be applied as
provided in Section 2.9. Investment income from Cash Equivalents on amounts on
deposit in the Asset Sales Proceeds Sub-Account shall be deposited at all times
therein until applied as provided herein.
               (b) Non-Casino Loans Proceeds Sub-Account. A US
Dollars-denominated sub-account of the Term Loans Disbursement Account (account
number 03099-15) has been established in the name of the Borrower in New York at
The Bank of Nova Scotia, as Financial Institution, pursuant to the US Collateral
Account Agreement (the “Non-Casino Loans Proceeds Sub-Account”). All proceeds of
the Non-Casino Loans (except to the extent consisting of proceeds of the Local
Term Loans or of proceeds of the Term B Funded Facility used to consummate the
Refinancing, repay the Refinanced Debt, to fund the Interest Escrow Account, and
to pay fees and expenses incurred in connection with the Credit Facilities on
the Closing Date, and other than Revolving Loans that are not Project Cost
Revolving Loans) shall be deposited into the Non-Casino Loans Proceeds
Sub-Account. In addition, there shall be deposited into the Non-Casino Loans
Proceeds Sub-Account a portion of the investment income from Cash Equivalents on
amounts on deposit in the Interest Escrow Account as provided in Section 2.3.7.
Subject to the provisions of the US Collateral Account Agreement, amounts on
deposit in the Non-Casino Loans Proceeds Sub-Account shall: (x) from time to
time, be transferred to the Non-Casino Disbursement Account for application to
pay Non-Casino Project Costs in accordance with Section 2.6 and/or applied as
provided in Section 2.4 of the Credit Agreement, and (y) on the Last Project
Final Completion Date, be applied as provided in Section 2.9. Investment income
from Cash Equivalents on amounts on deposit in the Non-Casino Loans Proceeds
Sub-Account shall be deposited at all times therein until applied as provided
herein.

5



--------------------------------------------------------------------------------



 



               (c) Project Loans Proceeds Sub-Account. A US Dollars-denominated
sub-account of the Term Loans Disbursement Account (account number 03100-18) has
been established in the name of the Borrower in New York at The Bank of Nova
Scotia, as Financial Institution, pursuant to the US Collateral Account
Agreement (the “Project Loans Proceeds Sub-Account”). All proceeds of the
Project Loans (except to the extent consisting of proceeds of the Local Term
Loans or of proceeds of the Term B Funded Facility used to consummate the
Refinancing, repay the Refinanced Debt, to fund the Interest Escrow Account, and
to pay fees and expenses incurred in connection with the Credit Facilities on
the Closing Date, and other than Revolving Loans that are not Project Cost
Revolving Loans) shall be deposited into the Project Loans Proceeds Sub-Account.
In addition, there shall be deposited into the Project Loans Proceeds
Sub-Account a portion of the investment income from Cash Equivalents on amounts
on deposit in the Interest Escrow Account as provided in Section 2.3.7. Subject
to the provisions of the US Collateral Account Agreement, amounts on deposit in
the Project Loans Proceeds Sub-Account shall: (x) from time to time, be
transferred to the General Disbursement Account for application to pay Project
Costs in accordance with Section 2.6 and/or applied as provided in Section 2.4
of the Credit Agreement, and (y) on the Last Project Final Completion Date, be
applied as provided in Section 2.9. Investment income from Cash Equivalents on
amounts on deposit in the Project Loans Proceeds Sub-Account shall be deposited
at all times therein until applied as provided herein.
               (d) Treatment of Sub-Accounts. Each of the Asset Sales Proceeds
Sub-Account, the Non-Casino Loans Proceeds Sub-Accounts and the Project Loans
Proceeds Sub-Account shall be maintained and treated as separate accounts for
all tax and accounting purposes and property or proceeds of such Accounts shall
not be commingled (provided, that this clause (d) shall not restrict the
commingling of funds from the Asset Sales Proceeds Sub-Account and the Project
Loans Proceeds Sub-Account in the General Disbursement Account as part of
disbursing an Advance pursuant to Section 2.6).
          2.3.2 Local Currency Loans Account. A Macau Pataca-denominated account
(account number 9004925694) has been established in the name of the Borrower in
Macau SAR at BNU, as Financial Institution, pursuant to the Macau Collateral
Account Agreement (the “Local Currency Loans Account”). All proceeds of the
Local Term Loans shall be deposited into the Local Currency Loans Account.
Subject to the provisions of the Macau Collateral Account Agreement, amounts on
deposit in the Local Currency Loans Account shall: (x) from time to time, be
transferred to pay Project Costs in accordance with Section 2.6 and/or applied
as provided in Section 2.4 of the Credit Agreement, and (y) on the Last Project
Final Completion Date, be applied as provided in Section 2.9. Investment income
from Cash Equivalents on amounts on deposit in the Local Currency Loans Account
shall be deposited at all times therein until applied as provided herein.
          2.3.3 Company Equity Account. A US Dollars-denominated account
(account number 03101-15) has been established in the name of the Borrower in
New York at The Bank of Nova Scotia, as Financial Institution, pursuant to the
US Collateral Account Agreement (the “Company Equity Account”). There shall be
deposited into the Company Equity Account: (a) the Closing Company Equity
Contribution pursuant to Section 4.1H(iii) of the Credit Agreement and all Free
Cash Flow Monthly Contribution Amounts pursuant to Section 5.5.2, and (b) all
other amounts required pursuant to Section 5.5.1. Subject to the provisions of
the US Collateral

6



--------------------------------------------------------------------------------



 



Account Agreement, amounts on deposit in the Company Equity Account shall:
(x) from time to time be transferred to the General Disbursement Account for
application to pay Project Costs in accordance with Section 2.6 and/or applied
as provided in Section 2.4 of the Credit Agreement, and (y) on the Last Project
Final Completion Date, be applied as provided in Section 2.9. Investment income
from Cash Equivalents on amounts on deposit in the Company Equity Account shall
be deposited at all times therein until applied as provided herein.
          2.3.4 General Disbursement Account. A US Dollars-denominated account
(account number 03107-19) has been established in the name of the Borrower in
Hong Kong at The Bank of Nova Scotia, as Financial Institution, pursuant to the
Hong Kong Collateral Account Agreement (the “General Disbursement Account”).
There shall be deposited in the General Disbursement Account all funds withdrawn
by the Disbursement Agent from the Term Loans Disbursement Account (including
any Term Loans Disbursement Sub-Account but excluding the Non-Casino Loan
Proceeds Sub-Account), the Company Equity Account, the Sales Deposit Account and
the Supplemental Equity Contribution Account in each case, pursuant to
Section 2.4.3. Subject to the provisions of the Hong Kong Collateral Account
Agreement, amounts on deposit in the General Disbursement Account shall (a) from
time to time be transferred to the General Cash Management Account and/or
applied to pay Project Costs in accordance with Section 2.6 and/or applied as
provided in Section 2.4 of the Credit Agreement, (b) be transferred to the
Interest Escrow Account, (c) on the Last Project Final Completion Date, be
applied as provided in Section 2.9, and (d) from time to time withdrawn from the
General Disbursement Account to the extent necessary to pay Debt Service under
the FF&E Facilities as set forth in the most recently approved Advance Request
delivered to the Disbursement Agent and in accordance with Section 2.7. If, as a
result of a Stop Funding Notice, any funds deposited into the General
Disbursement Account are not withdrawn therefrom pursuant to Section 2.6, then,
at the Borrower’s election, such funds shall either: (i) be withdrawn by the
Disbursement Agent from the General Disbursement Account and deposited back into
the Account from which such funds originally came; or (ii) remain in the General
Disbursement Account until the requested Advance is made (provided that, if such
Stop Funding Notice is not rescinded pursuant to Section 2.4.2(c) and the
requested Advance is not made within ten (10) Business Days after the date such
funds were deposited into the General Disbursement Account, then, on the
eleventh (11th) Business Day, such funds shall be withdrawn by the Disbursement
Agent from the General Disbursement Account and deposited back into the Account
from which such funds originally came). Amounts on deposit in the General
Disbursement Account shall not earn interest.
          2.3.5 Non-Casino Disbursement Account. A US Dollars-denominated
account (account number 03098-18) has been established in the name of the
Borrower in Hong Kong at The Bank of Nova Scotia, as Financial Institution,
pursuant to the Hong Kong Collateral Account Agreement (the “Non-Casino
Disbursement Account”). There shall be deposited in the Non-Casino Disbursement
Account all funds withdrawn by the Disbursement Agent from the Non-Casino Loan
Proceeds Sub-Account pursuant to Section 2.4.3. Subject to the provisions of the
Hong Kong Collateral Account Agreement, amounts on deposit in the Non-Casino
Disbursement Account shall (a) from time to time be transferred to the
Non-Casino Cash Management Account and/or applied to pay Project Costs in
accordance with Section 2.6 and/or applied as provided in Section 2.4 of the
Credit Agreement, (b) be transferred to the Interest Escrow Account, (c) on the
Last Project Final Completion Date, be applied as provided in Section 2.9, and
(d) from time to time withdrawn from the Non-Casino Disbursement Account to

7



--------------------------------------------------------------------------------



 



the extent necessary to pay Debt Service under the FF&E Facilities as set forth
in the most recently approved Advance Request delivered to the Disbursement
Agent and in accordance with Section 2.7. If, as a result of a Stop Funding
Notice, any funds deposited into the General Disbursement Account are not
withdrawn therefrom pursuant to Section 2.6, then, at the Borrower’s election,
such funds shall either: (i) be withdrawn by the Disbursement Agent from the
Non-Casino Disbursement Account and deposited back into the Account from which
such funds originally came; or (ii) remain in the Non-Casino Disbursement
Account until the requested Advance is made (provided that, if such Stop Funding
Notice is not rescinded pursuant to Section 2.4.2(c) and the requested Advance
is not made within ten (10) Business Days after the date such funds were
deposited into the Non-Casino Disbursement Account, then, on the eleventh (11th)
Business Day, such funds shall be withdrawn by the Disbursement Agent from the
Non-Casino Disbursement Account and deposited back into the Account from which
such funds originally came). Amounts on deposit in the Non-Casino Disbursement
Account shall not earn interest.
          2.3.6 Supplemental Equity Contribution Account. A US
Dollars-denominated account (account number 03102-12) has been established in
the name of the Borrower in New York at The Bank of Nova Scotia, as Financial
Institution, pursuant to the US Collateral Account Agreement (the “Supplemental
Equity Contribution Account”). Any direct or indirect parent of VML may, at its
option, deposit cash at any given time and from time to time; provided, however
that (a) any amounts then on deposit in such Account in excess of Eighty Million
Dollars ($80,000,000.00) shall not be counted for purposes of determining
whether the Company is In Balance and (b) all contributions by such parent into
the Supplemental Equity Contribution Account shall be irrevocable cash equity
contributions (as opposed to loans) and shall come from original sources other
than from the Loan Parties. From time to time, the Company may submit an In
Balance Certificate to the Disbursement Agent, certifying that the Company is,
and after the withdrawal of a specified amount of funds then on deposit in the
Supplemental Equity Contribution Account (the “Excess Funds”) will be, In
Balance. The Disbursement Agent and the Construction Consultant shall review the
In Balance Certificate. In the event that the Disbursement Agent or the
Construction Consultant discovers any mathematical or other minor errors in the
In Balance Certificate or otherwise disagree with the certifications and
calculations set forth therein, they shall promptly notify the Company. Within
five (5) days after its receipt of the In Balance Certificate, provided the
Construction Consultant reasonably agrees with the certifications of the Company
set forth therein, the Construction Consultant shall sign the acknowledgment of
the Construction Consultant at the bottom of the In Balance Certificate and
deliver the same to the Disbursement Agent. Upon receipt by the Disbursement
Agent of the acknowledgment of the Construction Consultant approving the In
Balance Certificate, so long as no Potential Event of Default or Event of
Default has occurred and is continuing, the Disbursement Agent shall, subject to
its own approval of the certifications of the Company set forth therein and
subject to the provisions of the US Collateral Account Agreement, transfer an
amount equal to the Excess Funds to an account or accounts identified by the
Company in such In Balance Certificate. Subject to the provisions of the US
Collateral Account Agreement, amounts on deposit in the Supplemental Equity
Contribution Account shall: (x) from time to time be transferred to the General
Disbursement Account for application to pay Project Costs in accordance with
Section 2.6 and/or applied as provided in Section 2.4 of the Credit Agreement,
and (y) on the Last Project Final Completion Date, be applied as provided in
Section 2.9.

8



--------------------------------------------------------------------------------



 



Investment income from Cash Equivalents on amounts on deposit in the
Supplemental Equity Contribution Account shall be deposited at all times therein
until applied as provided herein.
          2.3.7 Interest Escrow Account. A US Dollars-denominated account
(account number 03104-17) has been established in the name of the Borrower in
New York at The Bank of Nova Scotia, as Financial Institution, pursuant to the
US Collateral Account Agreement (the “Interest Escrow Account”). There shall be
deposited into the Interest Escrow Account (a) on the Closing Date, the amounts
required pursuant to Sections 4.1H(iii) of the Credit Agreement and (b) from
time to time, the amounts, if any, required pursuant to Section 2.6.3. Subject
to the provisions of the US Collateral Account Agreement, amounts on deposit in
the Interest Escrow Account shall be applied by the Disbursement Agent to pay
Debt Service under the Credit Agreement on the dates that such amounts become
due and payable as set forth in the most recently approved Advance Request (or
upon the request of the Bank Agent under Section 2.7). From time to time, the
Company may submit an In Balance Certificate to the Disbursement Agent,
certifying that (a) the Company is, and after the withdrawal of a specified
amount of funds then on deposit in the Interest Escrow Account (the “Excess
Interest Funds”), will be, In Balance; and (b) after such withdrawal of the
Excess Interest Funds, the amounts remaining on deposit in the Interest Escrow
Account shall equal or exceed the amount of Debt Service then estimated to be
due and payable on the Credit Facilities from the date of such withdrawal
through the then projected Opening Date for the Venetian Macao Overall Project.
The Disbursement Agent and the Construction Consultant shall review the In
Balance Certificate. In the event that the Disbursement Agent or the
Construction Consultant discovers any mathematical or other minor errors in the
In Balance Certificate or otherwise disagree with the certifications and
calculations set forth therein, they shall promptly notify the Company. Within
five (5) days after its receipt of the In Balance Certificate, provided the
Construction Consultant reasonably agrees with the certifications of the Company
set forth therein, the Construction Consultant shall sign the acknowledgment of
the Construction Consultant at the bottom of the In Balance Certificate and
deliver the same to the Disbursement Agent. Upon receipt by the Disbursement
Agent of the acknowledgment of the Construction Consultant approving the In
Balance Certificate, so long as no Event of Default has occurred and is
continuing, the Disbursement Agent shall, subject to its own approval of the
certifications of the Company set forth therein and subject to the provisions of
the US Collateral Account Agreement, transfer an amount equal to the Excess
Interest Funds to the Term Loans Disbursement Account to be applied as provided
herein. The Disbursement Agent shall cause investment income from Cash
Equivalents on amounts on deposit in the Interest Escrow Account to be
transferred to and deposited in the Project Loans Proceeds Sub-Account and the
Non-Casino Loans Proceeds Sub-Account (pro-rata given the respective Commitments
of the Lenders under the Non-Casino Tranches and the Project Tranches) within
two (2) Business Days following the date of realization of such investment
income.
          2.3.8 Sales Deposit Account. A US Dollars-denominated account (account
number 03106-11) has been established in the name of the Cotai Subsidiary in New
York at The Bank of Nova Scotia, as Financial Institution, pursuant to the US
Collateral Account Agreement (the “Sales Deposit Account”). There shall be
deposited in the Sales Deposit Account all proceeds from deposits or other
payments received by the Company or any Loan Party in respect of the sale of
“complementary accommodations” at the Four Seasons Macao Overall Project (or any
other Project) prior to the earlier of (i) the Opening Date of such Project (or
portion thereof)

9



--------------------------------------------------------------------------------



 



and (ii) the Last Primary Project Completion Date. Subject to the US Collateral
Account Agreement, amounts on deposit in the Sales Deposit Account shall:
(x) from time to time (but only to the extent such funds are not subject to
refund for any reason (other than due to a Loan Party’s breach or failure to
perform or satisfy a condition) and are otherwise available to the Loan Parties
to be used for construction of the Projects under the agreement governing such
deposit and applicable Legal Requirements) be transferred to the General
Disbursement Account for application to pay Project Costs in accordance with
Section 2.6 and/or applied as provided in Section 2.4 of the Credit Agreement
and (y) on the Last Project Final Completion Date, be applied as provided in
Section 2.9. Investment income from Cash Equivalents on amounts on deposit in
the Sales Deposit Account shall be deposited at all times therein until applied
as provided herein.
          2.3.9 Cash Management Accounts. A Macau Pataca-denominated account
(account number 9004925711)(the “General Cash Management Account”) and another
Macau Pataca-denominated account (account number 9004925745)(the “Non-Casino
Cash Management Account”) have been established in the name of the Borrower in
Macau SAR at BNU, as Financial Institution, pursuant to the Macau Collateral
Account Agreement (collectively, the “Cash Management Accounts”). On the Closing
Date, Sixty Four Million One Hundred Nineteen Thousand Seven Hundred Ninety Two
Dollars ($64,119,792) shall be converted into Patacas, withdrawn from the
General Disbursement Account and deposited in the General Cash Management
Account and Eight Hundred Eighty Thousand Two Hundred Eight Dollars ($880,208)
shall be withdrawn from the Non-Casino Disbursement Account and shall be
deposited in the Non-Casino Cash Management Account. Subject to the Macau
Collateral Account Agreement, the Company shall be permitted from time to time
to draw checks on and otherwise withdraw amounts on deposit in (i) the General
Cash Management Account solely to pay due and payable Projects Costs with
respect to any Active Project and Project Costs of the types described in
clauses (b), (c) and (d) of the definition of “Project Costs;” and (ii) the
Non-Casino Cash Management Account solely to pay due and payable to pay
Non-Casino Projects Costs with respect to any Active Project and Non-Casino
Project Costs of the types described in clauses (b), (c) and (d) of the
definition of “Project Costs.” Investment income from Cash Equivalents on
amounts on deposit in each Cash Management Account shall be deposited at all
times therein until applied to the payment of Project Costs or Non-Casino
Project Costs, as the case may be, in accordance with the preceding sentence or
applied as provided in Section 2.4 of the Credit Agreement. The Company shall be
permitted from time to time to replace amounts drawn from the Cash Management
Accounts pursuant to the preceding sentence by including a request to such
effect in Advance Requests submitted in accordance with Sections 2.4 and 2.5;
provided, however, that in no event shall the maximum aggregate amount of all
funds on deposit in the General Cash Management Account and the Non-Casino Cash
Management Account (in each case, excluding investment income) exceed
$65,000,000. On the Last Project Final Completion Date, funds remaining in the
Cash Management Accounts shall be applied as provided in Section 2.9.
          2.3.10 Collateral Account Agreements.
               (a) As more particularly described in (and subject to the
provisions of) the US Collateral Account Agreement, (i) the Sales Deposit
Account shall be a “securities account” within the meaning of the New York
Uniform Commercial Code established in the

10



--------------------------------------------------------------------------------



 



name of Cotai Subsidiary; (ii) each other Account located in New York
(including, without limitation, the Term Loans Disbursement Account and each
Term Loans Disbursement Sub-Account, the Company Equity Account, the
Supplemental Equity Contribution Account and the Interest Escrow Account) shall
be a “securities account” within the meaning of the New York Uniform Commercial
Code established in the name of the Borrower; (iii) the Borrower or Cotai
Subsidiary, as applicable, shall grant the Collateral Agent a valid, first
priority, security interest over each such Account and each sub-account thereof
(and all sums and securities deposited therein or credited thereto); (iv) the
Financial Institution shall waive its right of set-off with respect to amounts
held therein (unless and to the extent the Bank Agent agrees otherwise in its
sole discretion); (v) the Financial Institution shall agree to follow the
instructions of the Bank Agent and, subject to Section 2.4.2(b), the
Disbursement Agent, with respect to withdrawals from each such Account and each
sub-account thereof; and (vi) if the Disbursement Agent, the Collateral Agent or
the Bank Agent shall have notified the Financial Institution in writing that an
Event of Default has occurred or an Enforcement Notice has been issued, then
until such notification shall have been rescinded in writing by the applicable
party, the Financial Institution shall act only on instructions from the
Collateral Agent and shall, if so instructed to, block further withdrawals from
such Account. The Company shall take such further actions and execute such
further documents in connection therewith as the Bank Agent, the Disbursement
Agent or the Collateral Agent may reasonably request in order to create and, to
the extent relevant under the applicable law, perfect or maintain the perfection
or priority, to the greatest extent reasonably practicable, of the Lien of the
Secured Parties in each such Account.
               (b) As more particularly described in (and subject to the
provisions of) the Macau Collateral Account Agreement, (i) each Account located
in Macau SAR shall be established in the name of the Borrower; (ii) the Borrower
shall grant the Collateral Agent a valid, first priority, security interest over
each such Account and each sub-account thereof (and all sums and securities
deposited therein or credited thereto); (iii) the Financial Institution shall
waive its right of set-off with respect to amounts held therein (unless and to
the extent the Bank Agent agrees otherwise in its sole discretion), (iv) for
each such Account (other than the Cash Management Accounts), the Financial
Institution shall agree to follow the instructions of the Bank Agent and,
subject to Section 2.4.2(b), the Disbursement Agent, with respect to withdrawals
from each such Account and any sub-account thereof; (v) for each such Account
(other than the Cash Management Accounts), if the Disbursement Agent, the
Collateral Agent or the Bank Agent shall have notified the Financial Institution
in writing that an Event of Default has occurred or an Enforcement Notice has
been issued, then until such notification shall have been rescinded in writing
by the applicable party, the Financial Institution shall act only on
instructions from the Collateral Agent and shall, if so instructed to, block
further withdrawals from such account; and (vi) solely with respect to the Cash
Management Accounts, the Financial Institution shall agree to follow the
instructions of the Company unless the Disbursement Agent, the Collateral Agent
or the Bank Agent shall have notified the Financial Institution in writing that
an Event of Default has occurred or an Enforcement Notice has been issued, in
which case until such notification is rescinded in writing by the applicable
party, the Financial Institution will act only on instructions from the
Collateral Agent and will, if so instructed to, block further withdrawals from
such Account. The Company shall take such further actions and execute such
further documents in connection therewith as the Bank Agent, the Disbursement
Agent or the Collateral Agent may reasonably request in order to create and, to
the extent relevant under the

11



--------------------------------------------------------------------------------



 



applicable law, perfect or maintain the perfection or priority, to the greatest
extent reasonably practicable, of the Lien of the Secured Parties in each such
Account.
               (c) As more particularly described in (and subject to the
provisions of) the Hong Kong Collateral Account Agreement, (i) each Account
located in Hong Kong shall be established in the name of the Borrower; (ii) the
Borrower shall grant the Collateral Agent a valid, first priority, security
interest over each such Account and each sub-account thereof (and all sums and
securities deposited therein or credited thereto); (iii) the Financial
Institution shall waive its right of set-off with respect to amounts held
therein (unless and to the extent the Bank Agent agrees otherwise in its sole
discretion), (iv) for each such Account, the Financial Institution shall agree
to follow the instructions of the Bank Agent and, subject to Section 2.4.2(b),
the Disbursement Agent, with respect to withdrawals from each such Account and
any sub-account thereof; and (v) for each such Account, if the Disbursement
Agent, the Collateral Agent or the Bank Agent shall have notified the Financial
Institution in writing that an Event of Default has occurred or an Enforcement
Notice has been issued, then until such notification is rescinded in writing by
the applicable party, the Financial Institution shall act only on instructions
from the Collateral Agent and shall, if so instructed to, block further
withdrawals from such account. The Company shall take such further actions and
execute such further documents in connection therewith as the Bank Agent, the
Disbursement Agent or the Collateral Agent may reasonably request in order to
create and, to the extent relevant under the applicable law, perfect or maintain
the perfection or priority, to the greatest extent reasonably practicable, of
the Lien of the Secured Parties in each such Account.
          2.3.11 Hong Kong Dollar Denominated Accounts.
          Notwithstanding anything to the contrary contained herein, at the
Borrower’s election, the Cash Management Accounts located in Macau at BNU, as
Financial Institution, may be denominated in Macau Patacas and/or in Hong Kong
Dollars (or a combination thereof). In order to implement the foregoing, the
Company shall have the right to request the Disbursement Agent establish one or
more separate Hong Kong Dollar denominated sub-accounts within any Cash
Management Account (each, a “Hong Kong Dollar Sub-Account”), provided that the
Company shall have granted the Collateral Agent a valid, first priority security
interest over each such Hong Kong Dollar Sub-Account (and all amounts or
financial assets deposited therein or credited thereto) and the Financial
Institution shall have entered into an amendment to the Macau Collateral Account
Agreement in form and substance reasonably satisfactory to the Bank Agent,
incorporating such Hong Kong Dollar Sub-Account into such Collateral Account
Agreement and complying with the requirements of Section 2.3.10. Thereafter, all
references in this Agreement and any other Loan Documents to such Account shall
include the corresponding Hong Kong Dollar Sub-Account.

12



--------------------------------------------------------------------------------



 



     2.4 Mechanics for Obtaining Advances.
          2.4.1 Notices From the Company.
               (a) Subject to Section 2.2.2, the Company shall have the right
to, from time to time, deliver to the Disbursement Agent, the Construction
Consultant and the Bank Agent an Advance Request containing all exhibits,
attachments (including a commercial certificate issued by the Companies’
Register Bureau in Macau SAR showing no proceedings against VML or any other
Loan Party formed in or registered as a foreign company in Macau SAR (excluding
any Immaterial Subsidiary) and a certificate issued by the Macau Land and
Building Registration Department in Macau SAR confirming VML’s, Cotai’s
Subsidiary’s and each other Loan Party’s leasehold interest in the Sites under
the applicable Land Concession Contracts which have been entered into relating
to any Project for which an Advance is being requested) and certificates
required thereby (other than the Construction Consultant’s Certificate), a
Borrowing Notice and, if a Letter of Credit is requested to be issued, an
Issuance Notice, all appropriately completed and duly executed, requesting that
an Advance be made on or after the seventh (7th) Business Day after delivery of
such Advance Request and all supporting documentation (excluding the
Construction Consultant Certificate referred to in clause (c) below). If any
Advance Request, Borrowing Notice or (if applicable) Issuance Notice, is
received by the Disbursement Agent after 2:00 p.m. Eastern time on any Business
Day, then such Advance Request, Borrowing Notice and (if applicable) Issuance
Notice, shall be deemed to have been delivered on the following Business Day.
               (b) Each Advance Request delivered by the Company pursuant to
subsection (a) above shall request Advances from the Resort Component Funding
Sources in order to (i) pay Debt Service under the Credit Facilities and under
the FF&E Facilities, and/or (ii) pay other Project Costs with respect to the
Resort Component and deposits for FF&E Component items pursuant to Section
2.2.3(b) estimated to become due and payable on or prior to the requested
Advance Date, and/or (iii) replenish funds in the Cash Management Accounts (or,
with respect to the initial Advance Request to be delivered hereunder, the
Company shall request that up to $65,000,000 be deposited in the General Cash
Management Account and the Non-Casino Cash Management Account in accordance with
the allocation set forth in Section 2.3.9), and/or (iv) request that a Letter of
Credit be issued under the Revolving Credit Facility to provide credit support
for Project Costs. Each such Advance Request shall include an estimated
application of proceeds from the requested Advance broken down by Project, by
Construction Manager, Contractor and Subcontractor (to the extent required by
Exhibit C-1) and by Line Item, shall indicate on Appendix XII thereto the items
of Eligible FF&E Equipment that have been acquired or refinanced with the
proceeds of the FF&E Facilities and therefore now comprise part of the FF&E
Component and shall specify that proceeds of the Non-Casino Tranches under the
Credit Facilities shall be deposited into the Non-Casino Loan Proceeds
Sub-Account and shall only be used to pay Non-Casino Project Costs and that
proceeds of the Project Tranches under the Credit Facilities shall be deposited
into the Project Loan Proceeds Sub-Account and shall only be used to pay Project
Costs. Each Borrowing Notice and Issuance Notice shall comply with the
requirements of Section 2.1B and 3.1B of the Credit Agreement shall be
consistent with the Advance Request submitted concurrently therewith. Promptly
after delivery of each Advance Request, Borrowing Request

13



--------------------------------------------------------------------------------



 



and Issuance Notice, the Company, the Disbursement Agent and the Construction
Consultant shall review such Advance Request, Borrowing Request and Issuance
Notice and attachments thereto to determine whether all required documentation
has been delivered in the form required by this Agreement and executed by the
appropriate parties. The Company and the Construction Consultant also shall
review the work referenced in such Advance Request, including work estimated to
be completed through the applicable Advance Date as such work is being
performed.
               (c) The Construction Consultant shall independently verify, to
the extent contemplated in Exhibit C-2, based on information provided to it by
the Company and the Bank Agent, (A) the Company’s calculation of Remaining Costs
and Required Minimum Contingency set forth in the Advance Request and (B) any
other information to be confirmed or verified by the Construction Consultant as
and to the extent set forth in Exhibit C-2. Within five (5) Business Days after
its receipt of each Advance Request pursuant to subsection (a) above, the
Construction Consultant shall deliver directly to the Disbursement Agent (with a
copy to the Company) its certificate with respect to such Advance Request, in
the form of Exhibit C-2 either approving or disapproving the Advance Request;
provided, that if the Construction Consultant disapproves one or more particular
payments or disbursements to any Construction Manager, Contractor or
Subcontractor or any other Person requested by the Advance Request, but the
Advance Request otherwise complies with the requirements hereof, then the
Construction Consultant shall approve the Advance Request and all payments and
disbursements requested therein other than the particular payments or
disbursements so disapproved.
          2.4.2 Funding Notices from Disbursement Agent.
               (a) (i) Promptly after delivery of each Advance Request,
Borrowing Request and Issuance Notice by the Company pursuant to
Section 2.4.1(a) above, the Disbursement Agent shall review the same in order to
determine whether all required documentation has been provided and whether any
applicable conditions precedent pursuant to this Agreement have not been
satisfied (or waived in accordance with this Agreement and the Loan Documents).
In particular, without limiting the generality of the foregoing, the
Disbursement Agent shall independently verify, using (and relying on)
information in its possession and obtained from the Bank Agent and the
Construction Consultant to extent such information is set forth in the Advance
Request, (A) the calculation of Available Funds, including Anticipated Earnings,
set forth in the Advance Request (provided that with respect to amounts
available under FF&E Facilities, the Disbursement Agent shall be entitled to
rely on statements received from the providers of such FF&E Facilities as
contemplated in Section 2.2.3(a) in verifying such calculation), (B) that both
immediately before and after giving effect to the requested Advance, the Company
is and shall be In Balance, (C) that the allocation of the requested Advance
among the various funding sources complies with the provisions of Section 2.5,
and (D) that the Company’s calculation of Debt Service to become due and payable
under the Credit Agreement or under the FF&E Facilities, in each case, from and
after the requested Advance Date and prior to the immediately succeeding Advance
Date, is accurate. Subject to the other sub-sections of this Section 2.4, at
such time as the Disbursement Agent has received the Construction Consultant’s
certificate as required by Section 2.4.1(c) and otherwise determines that the
applicable conditions precedent set forth in Article 3 with respect to a
requested Advance have been satisfied, but no later than the requested Advance
Date, the Disbursement Agent shall forward the Advance Request

14



--------------------------------------------------------------------------------



 



and related Construction Consultant’s certificate to the Company and the Bank
Agent, and the act of forwarding such Advance request and related Construction
Consultant’s certificate shall be deemed approval of such Advance Request by the
Disbursement Agent except to the extent otherwise set forth in writing by the
Disbursement Agent. The Bank Agent shall fund (or cause to be funded) the
requested Advance from the Credit Facilities one (1) Business Day before the
requested Advance Date in accordance with Section 2.4.3(a), except to the extent
a Stop Funding Notice is then in effect. By disbursing an Advance, the
Disbursement Agent will be deemed to have confirmed that all required
documentation has been provided and all applicable conditions precedent set
forth in Article 3 have been satisfied (or waived in accordance with this
Agreement and the Loan Documents).
                    (ii) In the event that, pursuant to Section 2.4.1(c), the
Construction Consultant approves only a portion of the payments or disbursements
requested by the Advance Request or, if based on their review of the Advance
Request, Borrowing Request and Issuance Notice the Disbursement Agent or the
Bank Agent finds any errors or inaccuracies in the Advance Request, Borrowing
Request and (if applicable) Issuance Notice (including any inaccuracy in the
allocations made pursuant to Section 2.5 hereof), but the Advance Request,
Borrowing Request and (if applicable) Issuance Notice otherwise conforms to the
requirements of this Agreement and Section 2.1B and 3.1B of the Credit
Agreement, the Construction Consultant, the Disbursement Agent and/or the Bank
Agent, as the case may be, shall (A) notify the Company, the other agent and the
Construction Consultant thereof, (B) request the Company to revise such
certificates to remove the request for the disapproved payment and/or rectify
any errors or inaccuracies, (C) request the Company to deliver to the Bank
Agent, the Disbursement Agent and the Construction Consultant an appropriately
revised Advance Request, Borrowing Request and (if applicable) Issuance Notice
and (D) approve the requested Advance after receiving from the Company the
revised Advance Request, Borrowing Request and (if applicable) Issuance Notice.
All references to a particular requested Advance or Advance Request in the
provisions of this Article 2 shall, to the extent the context so requires, refer
to the same as revised or modified pursuant to the preceding sentence.
               (b) In the event that the Disbursement Agent (i) on or prior to
the requested Advance Date determines that the required documentation has not
been delivered in the form required by this Agreement or has not been executed
by the appropriate parties or that any applicable condition precedent under this
Agreement has not been satisfied (or waived in accordance with this Agreement
and the Loan Documents) or (ii) prior to the requested Advance Date receives
notice from the Bank Agent, the Collateral Agent or any Loan Party that a
Potential Event of Default or an Event of Default has occurred and is
continuing, or receives notice that the individual officer or other authorized
representative of the Disbursement Agent reviewing such Advance Request,
Borrowing Request or (if applicable) Issuance Notice has otherwise acquired
actual knowledge that any of the Company’s or any Certifying Consultant’s
certifications in the applicable Advance Request, Borrowing Request or (if
applicable) Issuance Notice are inaccurate in any material respect, then the
Disbursement Agent shall notify the Company and the Bank Agent and the
Collateral Agent thereof as soon as reasonably possible but in no event later
than one (1) Business Day after such determination or receipt, as the case may
be (a “Stop Funding Notice”). The Stop Funding Notice shall specify the
conditions precedent which the Disbursement Agent has determined have not been
satisfied and/or shall attach a copy of any notice of default received by the
Disbursement Agent. Upon such written notice from the Disbursement Agent,
(1) none of the Lenders shall have any obligation to fund the requested Advance,
(2) the Disbursement Agent shall not withdraw, transfer or release to the

15



--------------------------------------------------------------------------------



 



Company or any other Loan Party any funds then on deposit in the General
Disbursement Account, the Non-Casino Disbursement Account or the Local Currency
Loans Account, in each case, other than in respect of checks previously
delivered in connection with previous Advances; (3) the Disbursement Agent shall
not withdraw, transfer or release any funds from any other Account to satisfy
such requested Advance (and to the extent any funds have been transferred to the
General Disbursement Account or the Non-Casino Disbursement Account pursuant to
Section 2.6.1(a) the Disbursement Agent shall convert (as necessary) and return
such funds to the Account from which they originally came); and (4) the Company
shall be responsible for any break funding costs (and for interest on any Loans
actually funded and remaining on deposit in an Account) in accordance with the
terms of the Credit Agreement.
               (c) (i) At such time, if ever, as the Disbursement Agent
(x) determines that the required documentation which had not been delivered has
subsequently been delivered in the form required by this Agreement and executed
by the appropriate parties or that any applicable condition precedent under this
Agreement that was not satisfied has been satisfied (or has been waived in
accordance with the Credit Agreement) or (y) determines that the required
certifications in the applicable Advance Request, Borrowing Request and (if
applicable) Issuance Notice which were inaccurate have been corrected and are
now true and correct in all material respects; in each case, and provided that,
at such time, no Potential Event of Default or Event of Default has occurred and
currently exists, then the Disbursement Agent shall be authorized to make the
requested Advance.
                    (ii) At such time, if ever, as the Disbursement Agent
receives notice from the Bank Agent or the Collateral Agent who issued the
notice of default described in Section 2.4.2(b)(ii) or in Section 2.4.2(a)(i)
that such Potential Event of Default or Event of Default no longer exists or has
been waived in accordance with the Credit Agreement and the other Loan
Documents, as the case may be, provided that, at such time, no other Potential
Event of Default or Event of Default has occurred and currently exists, then the
Disbursement Agent shall be authorized to make the requested Advance.
          2.4.3 Provision of Funds by the Bank Agent.
               (a) Before 1:00 p.m. Eastern time one (1) Business Day prior to
the requested Advance Date (or (i) in the event of the receipt of notification
from the Disbursement Agent pursuant to Section 2.4.2(c)(ii), before 1:00 p.m.
Eastern time on the third (3rd) day (or sooner, if possible) after such
notification, or (ii) in the event of a determination by Disbursement Agent
pursuant to Section 2.4.2(c)(i), before 1:00 p.m. Eastern time on the third
(3rd) day (or sooner, if possible) after determination that the required
documentation or certification has been received) and so long as no Potential
Event of Default or Event of Default exists hereunder or under the Credit
Agreement: (x) the Lenders shall deposit or cause to be deposited in the
Non-Casino Loans Proceeds Sub-Account or the Project Loans Proceeds Sub-Account
or the Local Currency Loans Account, as applicable, in immediately available
funds, the applicable portion of the requested Advance, as determined pursuant
to Sections 2.5.1, 2.5.2 and 2.5.3 and set forth in the related Borrowing
Notice, (y) if such Advance Request includes a request for the issuance of one
or more Letters of Credit providing credit support for Project Costs under the
Revolving Credit Facility, the Bank Agent shall send written notice to the
Disbursement Agent that the Issuing Lender is committed to issue each such
Letter of Credit, and

16



--------------------------------------------------------------------------------



 



(z) the Disbursement Agent shall apply the proceeds of such Advance as provided
in Section 2.6 (provided that in no event shall the Disbursement Agent disburse
the requested Advance pursuant to Section 2.6.1(b) unless and until the
Disbursement Agent shall have determined that the applicable conditions
precedent set forth in Article 3 with respect to a requested Advance have been
satisfied (or waived) and shall have forwarded the applicable Advance Request
and related Construction Consultant’s certificate to the Company and the Bank
Agent in accordance with Section 2.4.2(a)).
               (b) The Disbursement Agent (in its capacity as Disbursement
Agent) shall not be responsible for the Bank Agent’s (in its capacity as Bank
Agent) or any Lender’s failure to make its portion of any required Advance
(including, if applicable, the failure of the Issuing Lender to issue any Letter
of Credit providing credit support for Project Costs). The Disbursement Agent
shall not transfer funds to the General Disbursement Account or the Non-Casino
Disbursement Account or release to the Company or any other Loan Party any
amounts properly advanced until all Advances required from Lenders requested by
the relevant Advance Request have been deposited in the Non-Casino Loan Proceeds
Sub-Account and the Project Loan Proceeds Sub-Account, provided that if any
Lender fails to fund its portion of the requested Advance, the Disbursement
Agent shall release any amounts advanced by the remaining Lenders if the Company
is, and after giving effect to the requested Advance will be, In Balance
(without taking into account any portions of the unfunded Commitment of the
Lender that failed to fund).
               (c) Any withholding of Advances by the Disbursement Agent
pursuant to Section 2.4.3(b) above shall not release the Lender who failed to
make the Advance (including, if applicable, the Issuing Lender that failed to
issue a Letter of Credit) in accordance with the terms hereof and of the Credit
Agreement from liability to the Bank Agent, the Lenders, the Company and any
other Loan Party.
               (d) Neither the Disbursement Agent nor the Construction
Consultant nor any Lender (in its capacity as a Lender) shall have any liability
to the Company arising from any Stop Funding Notice issued pursuant to
Section 2.4.2(b) at the request of the Bank Agent or the Collateral Agent (a
“Stop Funding Request”), whether or not the Bank Agent or the Collateral Agent
was entitled to make any such Stop Funding Request. Neither the Bank Agent nor
the Collateral Agent nor any Lender (in its capacity as a Lender) shall have any
liability to the Company, the Disbursement Agent or any Lender arising from any
Stop Funding Notice issued by the Disbursement Agent in response to a Stop
Funding Request issued in good faith by the Bank Agent or the Collateral Agent.
          2.4.4 Change in Facts Certified. In the event that any of the matters
to which the Company certified in the corresponding Advance Request, Borrowing
Request and (if applicable) Issuance Notice are no longer true and correct in
all material respects as of the applicable Advance Date, the Company shall
either (i) if the conditions precedent to such Advance are still satisfied,
submit a revised Advance Request, Borrowing Request and (if applicable) Issuance
Notice incorporating the changed facts or circumstances or (ii) if the
conditions precedent to such Advance are no longer satisfied, withdraw the
Advance Request, Borrowing Request and (if applicable) Issuance Notice. The
acceptance by the Company of the proceeds of any Advance shall constitute a
re-certification by the Company, as of the applicable

17



--------------------------------------------------------------------------------



 



Advance Date, of all matters certified to in the related Advance Request,
Borrowing Request and (if applicable) Issuance Notice (as resubmitted pursuant
to the foregoing provisions).
          2.4.5 References to Dates. In the event that any day or date referred
to in the foregoing provisions of this Section 2.4 occurs on a day that is not a
Business Day, the reference shall be deemed to be to the next succeeding
Business Day.
     2.5 Allocation of Advances.
          2.5.1 Permitted Uses of Resort Component Funding Services. Resort
Component Funding Sources may only be used (in each case in accordance with
Section 2.5.2) (a) to pay Project Costs related to any Active Project or to pay
Project Costs of the types described in clauses (b), (c) and (d) of the
definition of “Project Costs” (other than Project Costs related to the FF&E
Component for such Project); and (b) to replenish funds in the Cash Management
Accounts as provided in Section 2.3.9; in each case, subject to the terms and
conditions of this Agreement.
          2.5.2 Allocations among Resort Component Funding Sources. All Advances
to be satisfied from the Resort Component Funding Sources shall be made in the
following order of priority (except as otherwise provided in Section 2.5.3(a),
and in Sections 3.5 and 3.6):
               (a) First, from funds from time to time on deposit in the Company
Equity Account, until Exhausted;
               (b) Then, from funds from time to time on deposit in the Asset
Sales Proceeds Sub-Account, until Exhausted;
               (c) Then, from funds from time to time on deposit in the Sales
Deposit Account (but only to the extent such funds are not subject to refund for
any reason (other than due to a Loan Party’s breach or failure to perform or
satisfy a condition) and are otherwise available to the Loan Parties to be used
for construction of the Projects under the agreement governing such deposit and
applicable Legal Requirements, as certified by the Company in the relevant
Advance Request), until Exhausted;
               (d) Then, from funds from time to time on deposit in the Term
Loans Disbursement Account, until Exhausted;
               (e) Then, from funds from time to time available to be drawn
under the Credit Facilities, until Exhausted; and
               (f) Lastly, from funds from time to time on deposit in the
Supplemental Equity Contribution Account;
provided, however that, notwithstanding clauses (a) through (f) above, from time
to time in any Advance Request and related Borrowing Notice, the Company may
request that Advances, up to a specified amount, be made from the Supplemental
Equity Contribution Account before funds are Advanced from any other Resort
Component Funding Source.

18



--------------------------------------------------------------------------------



 



          2.5.3 Advances Under the Credit Facilities.
               (a) All issuances of Letters of Credit under the Credit
Facilities shall be satisfied through the Revolving Credit Facility pursuant to
the procedures set forth in Article 3 of the Credit Agreement.
               (b) All Advances required to be obtained from the Credit
Facilities and used to pay Project Costs in Patacas shall be satisfied from
amounts on deposit in the Local Currency Loans Account on the relevant date, to
the extent thereof.
               (c) All other Advances required to be obtained from the Credit
Facilities shall be satisfied between the Non-Casino Tranches and the Project
Tranches under the Credit Facilities as follows:
                    (i) first, from amounts on deposit in the Non-Casino Loans
Proceeds Sub-Account and the Project Loans Proceeds Sub-Account on the relevant
date, pro-rata given the balances in such Accounts, to the extent thereof; and
                    (ii) second, from funds available to be drawn under the
Non-Casino Tranches and the Project Tranches of the Credit Facilities, pro-rata
given the respective Commitments of the Lenders under such tranches.
          2.5.4 FF&E Allocations. All FF&E Facilities may only be used to pay
Project Costs allocated pursuant to the Project Budget for any Active Project to
the “FF&E” Line Item Category set forth in the Project Budget for such Active
Project and Project Costs allocated to Eligible FF&E Equipment for any other
Project. Exhibit L-1 shall be deemed updated concurrently with each Advance Date
to include the items of Eligible FF&E Equipment that have been acquired under
the FF&E Facilities and now comprise part of the FF&E Component indicated on
Appendix XIII of the corresponding Advance Request. The Company shall have the
right from time to time to add or remove items of Eligible FF&E Equipment
included in the description of the FF&E Component for any Project on Exhibit L-1
(so long as, after giving effect to such addition or removal, the Projects shall
be capable of being completed substantially in accordance with their respective
Plans and Specifications, the Company shall be In Balance and the items so added
or removed fall within the “FF&E” Line Item Category of the Project Budget for
such Project and no such addition or removal shall modify the Company’s
obligation to substantially complete the Projects substantially in accordance
with the Plans and Specifications) to accurately reflect the items of Eligible
FF&E Equipment comprising the FF&E Component being funded by the FF&E Facilities
relating to such Project under the “FF&E” Line Item Category. Items of Eligible
FF&E Equipment that, from time to time, do not comprise part of the FF&E
Component for any Project identified on Exhibit L-1 shall constitute part of the
Resort Component and may be funded in accordance with Sections 2.5.1 and 2.5.2.
          2.5.5 Post-Funding Reallocations. In the event that at any time the
Disbursement Agent determines that the allocations made in any previous Advance
Requests pursuant to the foregoing provisions of this Section 2.5 were erroneous
or inaccurate, the parties shall cooperate to rectify such misallocations by
allocating future Advances in a manner that

19



--------------------------------------------------------------------------------



 



accounts for the previous misallocation or by using such other methods
reasonably determined by the Disbursement Agent.
     2.6 Disbursements.
          2.6.1 Direct Transfer of Funds to Payees.
          (a) On the Business Day prior to the requested Advance Date, provided
that (i) the Disbursement Agent has not issued a Stop Funding Notice, (ii) the
Disbursement Agent has received in the Non-Casino Loan Proceeds Sub-Account and
the Project Loan Proceeds Sub-Account funds from the Lenders to the extent
required to make an Advance pursuant to the relevant Advance Request (or, if not
all funds have been received from all Lenders, so long as the Company is, and
after giving effect to the requested Advance will be, In Balance (without taking
into account any portions of the unfunded Commitment of the Lender or Lenders
that failed to fund) as provided in Section 2.4.3(b)), and (iii) if applicable,
the Disbursement Agent has received confirmation from the Bank Agent that the
Issuing Lender is committed to issue each requested Letter of Credit providing
credit support for Project Costs, then the Disbursement Agent shall:
          (i) convert any amounts requested to be transferred from an Account
denominated in one currency to an Account denominated in another currency to the
required currency using the Exchange Rate,
          (ii) withdraw from the Company Equity Account, Term Loans Disbursement
Account (and any applicable Term Loans Disbursement Sub-Account excluding the
Non-Casino Loans Proceeds Sub-Account), the Supplemental Equity Contribution
Account and the Sales Deposit Account the portion of the Advance to be funded
from such account as determined pursuant to Sections 2.5.1, 2.5.2 and 2.5.3 and
set forth in the related Advance Request and deposit such funds in the General
Disbursement Account;
          (iii) withdraw from the Non-Casino Loans Proceeds Sub-Account the
portion of the Advance to be funded from such account as determined pursuant to
Sections 2.5.1, 2.5.2 and 2.5.3 and set forth in the related Advance Request and
deposit such funds in the Non-Casino Disbursement Account;
          (iv) convert amounts using the Exchange Rate as necessary to make all
payments specified in the relevant Advance Request in the currency requested
therein, and
          (v) upon completion of such currency conversion, issue (or cause to be
issued) checks against the General Disbursement Account, the Non-Casino
Disbursement Account and the Local Currency Loans Account and made payable to
each Construction Manager, Contractor, Subcontractor and/or any other Persons
listed to be paid in such Advance Request, in the amount identified in such
Advance Request as owed to such Persons, to be delivered to the Company for
further distribution to such Person (or if requested by the Company in the
applicable Advance Request, by wiring funds directly to such Person) after the
Advance Date as provided in clause (b) below.

20



--------------------------------------------------------------------------------



 



          (b) Provided that (i) the Disbursement Agent has not issued a Stop
Funding Notice, (ii) the Disbursement Agent has (x) received in the Non-Casino
Loan Proceeds Sub-Account and the Project Loan Proceeds Sub-Account funds from
the Lenders to the extent required to make an Advance pursuant to the relevant
Advance Request (or, if not all funds have been received from all Lenders, so
long as the Company is, and after giving effect to the requested Advance will
be, In Balance (without taking into account any portions of the unfunded
Commitment of the Lender or Lenders that failed to fund) as provided in
Section 2.4.3(b)), and (y) if applicable, received confirmation from the Bank
Agent that the Issuing Lender is committed to issue each requested Letter of
Credit providing credit support for Project Costs; and (iii) the Advance Date
shall have occurred, then the Disbursement Agent shall make the checks issued
pursuant to clause (a)(v) above available for pickup by the Company at the
Disbursement Agent’s Hong Kong branch as of 12:00 p.m. (Hong Kong time) on the
Business Day (Hong Kong time) immediately following the Advance Date (for
example, if the Company has properly submitted an Advance Request, Borrowing
Notice and (if applicable) Issuance Notice and all required documentation to the
Disbursement Agent at 10:00 a.m. on March 14 (Eastern time) requesting an
Advance be made from the proceeds of Revolving Loans seven Business Days later
on March 23 (Eastern time), then the checks would be made available by the
Disbursement Agent for pickup by the Company as of 12:00 p.m. on March 24 (Hong
Kong time));
provided, however, that, to the extent the Company has requested Local Term
Loans be made in the applicable Advance Request, the proceeds of such Local Term
Loans, until exhausted, shall be used to make any Pataca-denominated payments
requested by the Company in the applicable Advance Request.
          2.6.2 Transfers to Cash Management Accounts. As promptly as
practicable after the requested Advance Date (or such later date as may occur
pursuant to Section 2.4.3(a)) (but in no event later than two (2) Business
Days), the Disbursement Agent shall transfer from the General Disbursement
Account to the General Cash Management Account and from the Non-Casino
Disbursement Account to the Non-Casino Cash Management Account the amounts
requested by the Company in the Advance Request to be so transferred.
          2.6.3 Transfers to Interest Escrow Account. At such times, if ever, as
the Disbursement Agent or the Bank Agent reasonably estimates that the amounts
then on deposit in the Interest Escrow Account shall be less than the amount of
Debt Service then estimated to be due and payable on the Credit Facilities from
the date of such determination through the then projected Opening Date for the
Venetian Macao Overall Project, the Disbursement Agent shall transfer to the
Interest Escrow Account, from Resort Component Funding Sources in the order set
forth in Section 2.5.2, funds in an amount that would cause the amounts then on
deposit in the Interest Escrow Account to be equal to the amount of Debt Service
then estimated to be due and payable on the Credit Facilities from the date of
such determination through the then projected Opening Date for the Venetian
Macao Overall Project.
          2.6.4 Transfer of Debt Service. No later than 1:00 p.m. Eastern time
on the date(s) that the Disbursement Agent has been advised by the Company in
the applicable Advance Request (which date must occur on or after the day
referenced in Section 2.6.1 above) and in each case, as more particularly
specified in the applicable Advance Request, the Disbursement

21



--------------------------------------------------------------------------------



 



Agent shall transfer, subject to the provisions of the Collateral Account
Agreements, (a) to the Bank Agent, from the Interest Escrow Account, the funds
requested for the payment of Debt Service under the Credit Facilities, and
(b) to the applicable FF&E Lender, from the General Disbursement Account or the
Non-Casino Disbursement Account the funds requested for the payment of Debt
Service under the FF&E Facilities.
          2.6.5 Special Procedures for Unpaid Contractors. Notwithstanding
Section 2.5.1 above, the Company agrees that the Disbursement Agent may make
Advances and transfer any or all sums in the General Disbursement Account or (to
the extent such Advances relate to the payment of Non-Casino Project Costs) the
Non-Casino Disbursement Account or the Local Currency Loans Account directly
into the account of (a) any Construction Manager for amounts due and owing to
such Construction Manager under the relevant Construction Management Agreement,
(b) any Contractor for amounts due and owing to such Contractor under the
relevant Construction Contract or (c) any Subcontractors, in each case in
payment of amounts due and owing to such parties directly or indirectly from the
Company or any Loan Party without further authorization from the Company or any
Loan Party and the Company and each Loan Party hereby constitutes and appoints
the Disbursement Agent its true and lawful attorney-in-fact to make such direct
payments and this power of attorney shall be deemed to be a power coupled with
an interest and shall be irrevocable; provided that, the Disbursement Agent
shall not exercise its rights under this power of attorney except to make
payments (a) as directed by the Company pursuant to an Advance Request or
(b) upon the occurrence and continuation of an Event of Default. No further
direction or authorization from the Company or any Loan Party shall be necessary
to warrant or permit the Disbursement Agent to make such Advances in accordance
with the foregoing sentence and, to the extent funds in the General Disbursement
Account, the Non-Casino Disbursement Account and/or the Local Currency Loans
Account are not sufficient to make such Advances, the Disbursement Agent shall
withdraw the shortfall (or any portion thereof) from the Company Equity Account,
the Assets Sales Proceeds Sub-Account, the Sales Deposit Account, the Term Loans
Disbursement Account (or any Term Loans Disbursement Sub-Account), the Local
Currency Loans Account or the Supplemental Equity Contribution Account in
accordance with Sections 2.5.1 and/or 2.5.2 and the other terms hereof and
transfer sufficient funds to the General Disbursement Account and the Non-Casino
Disbursement Account (pro-rata given the respective Commitments of the Lenders
under such tranches) and/or the Local Currency Loans Account as needed to make
such Advances.
          2.6.6 Special Procedures Regarding Currency Exchange. On the requested
Advance Date, to the extent necessary to comply with the currency for the
requested disbursements or transfers identified by the Company in the relevant
Advance Request (after giving effect to the amount of Local Term Loans requested
and the amount of Pataca-denominated payments specified in the applicable
Advance Request), the Disbursement Agent shall convert all amounts required to
be converted to the requested currency at the Exchange Rate pursuant to
Section 2.6.1. If, as a result of fluctuations in the currency exchange rates
after the date the Company submitted the relevant Advance Request, the amounts
identified by the Company in its Advance Request are not, upon conversion to the
relevant currency and payment of any applicable conversion fees, sufficient to
make the disbursements requested therein, the Advance Request shall be deemed to
be modified by the amount necessary to cover the currency exchange fluctuation
and the Disbursement Agent shall withdraw from the following Accounts in the
following order of priority: Company Equity Account, the Asset Sales Proceeds
Sub-

22



--------------------------------------------------------------------------------



 



Account, the Sales Deposit Account, the Term Loans Disbursement Account, the
Local Currency Loans Account, the Non-Casino Loans Proceeds Sub-Account and the
Project Loans Proceeds Sub-Account (provided that withdrawals from the
Non-Casino Loans Proceeds Sub-Account and the Project Loans Proceeds Sub-Account
shall be pro-rata in accordance with the balances then on deposit in such
Accounts), or the Supplemental Equity Contribution Account (or if such Accounts
are Exhausted, the Disbursement Agent shall deduct such additional amounts, pro
rata in accordance with the balances then on deposit in the Cash Management
Accounts, from the amount specified in the applicable Advance Request to be
deposited into the Cash Management Accounts); and convert such additional
amounts as necessary to make the specified disbursements. Similarly, if the
amounts identified by the Company of its Advance Requests are greater than the
amount necessary to make the conversion to the relevant currency and pay any
conversion fees, the Advance Request shall be deemed reduced by the amount of
such excess.
          2.6.7 Application of Non-Casino Tranches Proceeds. The Company shall
cause all proceeds of all Non-Casino Loans and all amounts disbursed from the
Non-Casino Disbursement Account and the Non-Casino Cash Management Account to be
used only to pay Non-Casino Project Costs.
          2.6.8 All Advances Secured. All disbursements made pursuant to
Sections 2.6.1, 2.6.3, 2.6.4, 2.6.5 and 2.6.6 above shall satisfy, in and of
themselves, the obligations of the Disbursement Agent, the Bank Agent and each
Lender hereunder and under the Credit Agreement with respect to the Advance so
made and shall be secured by the Collateral Documents, if any, to the same
extent as if made directly to the Company, regardless of the disposition thereof
by the payees of such disbursements.
     2.7 Payments of Debt Service. The Company shall include in each Advance
Request delivered pursuant to Section 2.4.1(a) a request that an Advance be made
to pay Debt Service payable under the Credit Facilities and the FF&E Facilities
on or after the requested Advance Date under such Advance Request and prior to
the immediately succeeding Advance Date. The Company shall have the right to
request an Advance be made to make the mandatory prepayment of the Loans under
Section 2.4B(iii)(i) of the Credit Agreement. Each such Advance Request shall
specify whether the Advance is requested to pay such amounts in respect of the
Credit Facilities or the FF&E Facilities, and the amount and the date on which
such Debt Service will become due and payable. If the Company fails to set forth
such information in any Advance Request (and corresponding Borrowing Notice) or
fails to deliver timely any Advance Request (and corresponding Borrowing
Notice), then (a) with respect to the Credit Facilities, the Bank Agent may
deliver such information and a request for payment to the Disbursement Agent,
the Construction Consultant and the Company upon which request the Company shall
revise the Advance Request (and corresponding Borrowing Notice) to provide for
such payment, and (b) with respect to the FF&E Facility, the FF&E Lender may
deliver information reasonably establishing that a payment of Debt Service on
such FF&E Facility will be due during the relevant period and the amount of such
payment to the Disbursement Agent, the Construction Consultant and the Company,
and upon receiving such information, the Company shall revise the Advance
Request (and corresponding Borrowing Notice) to provide for the payment of Debt
Service on such FF&E Facility. The Company acknowledges that failure of any
notice referenced in this Section 2.7 to be delivered shall not in any way
exonerate or diminish the Company’s obligation to make all payments under the
Credit Facilities and the FF&E Facilities

23



--------------------------------------------------------------------------------



 



as and when due. If the Company fails to make the revisions required under
clauses (a) and (b) of this Section 2.7, the Disbursement Agent shall have the
right to Advance the funds necessary to pay Debt Service under the Credit
Facilities or the FF&E Facilities.
     2.8 Completion Date Procedures.
               (a) No less than ten (10) days prior to the anticipated
Completion Date of any Project, the Company shall deliver to the Construction
Consultant, the Disbursement Agent and the Bank Agent the Company’s Completion
Certificate with all attachments thereto (including the certificates from each
other Certifying Consultant). The Company’s Completion Certificate shall
indicate the anticipated Completion Date for such Project and set forth all the
other information required thereby, including the Project Punchlist Completion
Amount for such Project and the aggregate amount of Project Costs anticipated to
become due and payable after the Completion Date of such Project in order to
cause the Final Completion Date of such Project to occur.
               (b) The Disbursement Agent and the Construction Consultant shall
review each Company’s Completion Certificate. In the event that the Disbursement
Agent or the Construction Consultant discovers any mathematical or other minor
errors in the Company’s Completion Certificate they shall request the Company to
revise and resubmit the certificate. Within five (5) days after its receipt of a
Company’s Completion Certificate for a Project, the Construction Consultant
shall deliver to the Disbursement Agent, the Bank Agent and the Company, the
Construction Consultant’s Completion Certificate.
               (c) Within five (5) Business Days after receipt by the
Disbursement Agent of the Construction Consultant’s Completion Certificate
approving the Company’s Completion Certificate for a Project, the Disbursement
Agent shall, subject to its determination that the required documentation has
been delivered in the form required by this Agreement and executed by the
appropriate parties, forward the same to the Company and the Bank Agent. The act
of forwarding such documentation shall be deemed to be the Disbursement Agent’s
confirmation that the required documentation has been delivered in the form
required by this Agreement.
               (d) On the first Business Day following the Last Primary Project
Completion Date, provided that after giving effect to such release the Company
shall be In Balance, the Disbursement Agent shall release to the Company all
amounts on deposit in the Sales Deposit Account so long as no Event of Default
or Potential Event of Default has occurred and is continuing.
     2.9 Final Completion Date Procedures.
               (a) In order to cause the Final Completion Date for any Project
to occur, the Company shall deliver to the Construction Consultant, the
Disbursement Agent and the Bank Agent the Company’s Final Completion Certificate
for such Project appropriately completed and duly executed by an Authorized
Representative of the Company, with all attachments thereto (including the
certificates from each other Certifying Consultant). The Company’s Final
Certificate shall indicate that the Company believes the Final Completion

24



--------------------------------------------------------------------------------



 



Conditions have been satisfied for such Project and shall set forth all other
information required thereby.
               (b) The Disbursement Agent and the Construction Consultant shall
review each Company’s Final Completion Certificate. In the event that the
Disbursement Agent or the Construction Consultant discovers any mathematical or
other minor errors in the Company’s Final Completion Certificate, it shall so
inform the Company, stating in reasonable detail the revisions required, and
shall request the Company to revise and resubmit the certificate. Within ten
(10) Business Days after its receipt of a Company’s Final Completion
Certificate, the Construction Consultant shall deliver to the Disbursement
Agent, the Bank Agent and the Company, the Construction Consultant’s Final
Completion Certificate indicating whether the Final Completion Conditions have
been satisfied with respect to such Project (as and to the extent set forth in
its respective certificate).
               (c) Within five (5) Business Days after receipt by the
Disbursement Agent of the Construction Consultant’s Final Completion Certificate
approving the Company’s Final Completion Certificate for such Project, the
Disbursement Agent shall, subject to its determination that the required
documentation has been delivered in the form required by this Agreement and
executed by the appropriate parties, forward the same to the Company and the
Bank Agent. The act of forwarding such documentation shall be deemed to be the
Disbursement Agent’s confirmation that the required documentation has been
delivered in the form required by this Agreement.
               (d) On the fifth Business Day following the Last Project Final
Completion Date, the Disbursement Agent shall release to (i) the Bank Agent the
amounts on deposit in the Local Currency Loans Account, the Non-Casino Loans
Proceeds Sub-Account and the Project Loans Proceeds Sub-Account, which amounts
will be applied to pre-pay the Credit Facilities to the extent required by
Section 2.4B(iii)(f)(2) of the Credit Agreement, and (ii) so long as no Event of
Default or Potential Event of Default has occurred and is continuing, to the
Company all amounts on deposit in the other Accounts. Thereafter, this Agreement
shall terminate and be of no further force or effect (except as set forth in
Sections 10.13 and 10.17).
     2.10 Opening Date Procedures for Venetian Macao Overall Project.
               (a) No less than fifteen (15) days prior to the anticipated
Opening Date for the Venetian Macao Overall Project, the Company shall deliver
to the Construction Consultant, the Disbursement Agent and the Bank Agent a
Company’s Opening Date Certificate for such Project with all attachments thereto
(including the certificates from the Insurance Advisor and the Company’s
insurance broker). The Company’s Opening Date Certificate shall indicate the
anticipated Opening Date of such Project and set forth all the other information
required thereby.
               (b) The Disbursement Agent and the Construction Consultant shall
review the Company’s Opening Date Certificate. In the event that the
Disbursement Agent or the Construction Consultant discovers any mathematical or
other minor errors in the Company’s Opening Date Certificate, they shall request
the Company to revise and resubmit the certificate. Within five (5) days after
its receipt of the Company’s Opening Date Certificate, the

25



--------------------------------------------------------------------------------



 



Construction Consultant shall deliver to the Disbursement Agent, the Bank Agent
and the Company, the Construction Consultant’s Opening Date Certificate for the
Venetian Macao Overall Project.
               (c) Within five (5) Business Days after receipt by the
Disbursement Agent of the Construction Consultant’s Opening Date Certificate
approving the Company’s Opening Date Certificate for the Venetian Macao Overall
Project, (i) the Disbursement Agent shall transfer the amounts on deposit in the
Interest Escrow Account to the General Disbursement Account and (ii) the
Disbursement Agent shall, subject to its determination that the required
documentation has been delivered in the form required by this Agreement and
executed by the appropriate parties, forward the same to the Company and the
Bank Agent. The act of forwarding such documentation shall be deemed to be the
Disbursement Agent’s approval thereof as satisfying the requirements of this
Agreement.
     2.11 No Approval of Work. The making of any Advance shall not be deemed an
approval or acceptance by the Disbursement Agent, the Collateral Agent, the Bank
Agent or any Lender or the Construction Consultant (except to the extent set
forth in the Construction Consultant Engagement Letter, and then only for the
benefit of the Lenders) of any work, labor, supplies, materials or equipment
furnished or supplied with respect to any Project.
     2.12 Security. All funds advanced by the Lenders hereunder to complete each
Project or to protect the rights and interests of the Secured Parties under the
Loan Documents are deemed to be obligatory advances and are to be added to the
total indebtedness secured by each Mortgage. All sums so advanced shall be
secured by each Mortgage with the same priority of lien as the security for any
other obligations secured thereunder.
ARTICLE 3. -
CONDITIONS PRECEDENT TO THE ADVANCES
     3.1 Conditions Precedent to the Initial Standard Advance Date. Subject to
Sections 3.5, 3.6, 3.7 and 3.8, the obligation of each Lender and the
Disbursement Agent to make the initial Advance hereunder is subject to the prior
satisfaction of each of the conditions precedent hereinafter set forth in this
Section 3.1 in form and substance reasonably satisfactory to the Bank Agent in
its reasonable discretion (unless otherwise waived in writing by the Bank Agent
(in its sole discretion acting pursuant to the Credit Agreement)).
          3.1.1 Material Contracts. Delivery to each of the Bank Agent, the
Disbursement Agent and the Construction Consultant of (a) true and correct
copies of each Material Contract then in effect relating to each Primary Project
(other than the Four Seasons Macao Overall Project) and any supplements or
amendments thereto (including, without limitation, any reciprocal easement
agreements or other similar agreements that are Material Contracts; ground or
other leases that are Material Contracts; Land Concession Contracts; the
Material Construction Contracts; any operation and maintenance agreements that
are Material Contracts and material Permits (or amendments to existing
Permits)), in each case, to the extent not previously delivered by the Company
on the Closing Date under Section 4.1 of the Credit Agreement, all of which
shall be in form and substance reasonably satisfactory to each of the Bank Agent
and the Disbursement Agent (in consultation with the Construction Consultant)
and

26



--------------------------------------------------------------------------------



 



shall, in the case of Material Construction Contracts, include any risk
mitigants reasonably required by the Bank Agent (which may include delay
liquidated damages, specified pricing, insurance requirements and surety
bonding), shall have been duly authorized, executed and delivered by the parties
thereto, and each such Material Contract shall be certified by an Authorized
Representative of the Company as of such Initial Standard Advance Date as being
true, complete and correct and in full force and effect (except as set forth in
Section 3.1.5(c)) and shall have been duly filed, recorded, stamped and/or
registered as necessary, (b) evidence reasonably satisfactory to each of the
Bank Agent and the Disbursement Agent that (i) each such Material Contract is in
full force and effect (except as set forth in Section 3.1.5(c)), (ii) no breach
or default has occurred by the Company or any Loan Party under, and no breach or
default has occurred by the Macau SAR of any material obligation under, the
Gaming Concession Contract, the Gaming Concession Consent, any Land Concession
Contracts relating to such Primary Projects or any Land Concession Consent
relating to such Primary Projects, and (iii) no breach or default has occurred
by the Company or any Loan Party, or, to the Company’s knowledge, by any other
party thereto, under any other Material Contracts relating to such Primary
Projects in each case under this clause (iii) unless the same could not
reasonably be expected to have a Material Adverse Effect, and (c) copies of all
payment and/or performance bonds required under Section 5.17 or otherwise
delivered to the Company and/or Construction Manager pursuant to any
Construction Contracts or Subcontracts relating to such Primary Projects.
          3.1.2 Bid Contracts. The Company shall have executed the Construction
Management Agreement relating to each Primary Project (other than the Four
Seasons Macao Overall Project) and lump sum, fixed price or guaranteed maximum
price Construction Contracts or Trade Contracts in respect of at least eighty
percent (80%) of the total costs reflected in the Project Budget for each of the
Primary Projects (other than the Four Seasons Macao Overall Project) for the
“Construction Costs” Line Item Category; and copies of all such Construction
Management Agreements, Construction Contracts and Trade Contracts shall have
been delivered to the Construction Consultant. The Company shall have certified
in the Company’s Initial Standard Advance Certificate that such Construction
Contracts and Trade Contracts satisfy the requirements of this Section 3.1.2 and
are consistent with the Project Budget, the Project Schedule and the Plans and
Specifications for such Projects.
          3.1.3 Initial Advance Request and Certificate. The Company shall have
delivered to the Disbursement Agent, the Bank Agent and the Construction
Consultant an Initial Standard Advance Certificate in the form of Exhibit B-1
signed by an Authorized Representative of the Company and an initial Advance
Request, Borrowing Notice and (if applicable) Issuance Notice for the requested
Advance in accordance with Section 2.4.1(a) with all attachments, exhibits and
certificates required by Section 2.4.1(a), (including the other Certifying
Consultants’ certificates in the form of Exhibits C-3 through C-4 and a
commercial certificate issued by the Companies’ Register Bureau showing no
proceedings against VML, Cotai Subsidiary or any other Loan Party formed in or
registered as a foreign company in Macau SAR (excluding any Immaterial
Subsidiary)). Such Initial Advance Request (and corresponding Borrowing Notice)
shall request an Advance in an amount sufficient to pay all undisputed amounts
due and payable for work performed on the Primary Projects (other than the Four
Seasons Macao Overall Project) through the last day of the period covered by
such Initial Advance Request.

27



--------------------------------------------------------------------------------



 



          3.1.4 Consultants’ Initial Standard Advance Certificates. Delivery to
each of the Bank Agent and the Disbursement Agent of (a) the Construction
Consultant’s Initial Standard Advance Certificate relating to the Primary
Projects (other than the Four Seasons Macao Overall Project) in the form of
Exhibit B-2, together with an updated report as required by such Exhibit; (b)
the Insurance Advisor’s Initial Standard Advance Certificate relating to the
Primary Projects (other than the Four Seasons Macao Overall Project) in the form
of Exhibit B-3, together with an updated report as required by such Exhibit; and
(c) a certificate signed by the Company’s insurance broker relating to the
Primary Projects (other than the Four Seasons Macao Overall Project) in the form
of Exhibit B-4, together with all attachments thereto.
          3.1.5 Sites; Mortgages.
               (a) VML has entered into the Sands Macao Land Concession Contract
for the Sands Macao Site with the Macau SAR for a term of at least fifteen
(15) years and otherwise in form and substance reasonably satisfactory to the
Bank Agent and the Disbursement Agent, together with a related Land Concession
Consent from Macau SAR on terms reasonably satisfactory to the Bank Agent. VML
has good leasehold title to the Sands Macao Site pursuant to such Land
Concession Contract, free and clear of all liens, encumbrances and other
exceptions to title other than Permitted Liens. No additional land grant is
necessary for the Sands Macao Podium Expansion Project (or, if necessary, shall
have been obtained on terms reasonably satisfactory to the Bank Agent (together
with a related consent from Macau SAR on terms reasonably satisfactory to the
Bank Agent));
               (b) Cotai Subsidiary has entered into the Venetian Macao Land
Concession Contract for Sites 1 and 2 and the Park Site with the Macau SAR for a
term of at least fifteen (15) years, and otherwise in form and substance
reasonably satisfactory to the Bank Agent and the Disbursement Agent together
with a related Land Concession Consent from Macau SAR on terms reasonably
satisfactory to the Bank Agent. Cotai Subsidiary has good leasehold title to
each such Site pursuant to such Land Concession Contract, free and clear of all
liens, encumbrances and other exceptions to title other than Permitted Liens;
               (c) the Bank Agent and the Disbursement Agent shall have received
and be reasonably satisfied with evidence that each of the Venetian Macao Land
Concession Contact and the Sands Macao Land Concession Contract is provisionally
registered with the Macau Land and Building Registration Department and has been
published in the Official Bulletin; and
               (d) the Mortgages are (or will be when recorded) valid, first
priority Liens on the Sites for the Primary Projects (other than the Four
Seasons Macao Overall Project), free and clear of all liens, encumbrances and
exceptions to title whatsoever other than Permitted Liens.
          3.1.6 Acknowledgment and Consents.
               (a) Delivery to each of the Collateral Agent, the Disbursement
Agent and the Bank Agent of Consents in respect of the Primary Projects (other
than the Four Seasons Macao Overall Project) from the Construction Manager, each
Contractor party to a Material

28



--------------------------------------------------------------------------------



 



Contract and each other Person party to a Material Contract to the extent
required by Section 6.8 of the Credit Agreement (to the extent not previously
delivered by the Company on the Closing Date under Section 4.1 of the Credit
Agreement), each of which Consents shall be in form and substance reasonably
satisfactory to the Bank Agent.
               (b) Delivery to each of the Collateral Agent, the Disbursement
Agent and the Bank Agent of an additional consent from Macau SAR consenting to
the liens granted on the Venetian Macao Overall Project and the Power of
Attorney with respect thereto (if not covered by the Gaming Concession Consent)
on terms reasonably satisfactory to the Bank Agent.
               (c) Solely with respect to the Venetian Macao Overall Project,
delivery to each of the Disbursement Agent and the Bank Agent of evidence
reasonably satisfactory to each of them (in consultation with the Construction
Consultant) that (i) Macau SAR has provisionally authorized and categorized the
Venetian Macao Casino Project as an area in which operation of casino games of
chance or other forms of gaming may be carried out in accordance with Article 9
of the Gaming Sub-Concession Contract, (ii) the provisional registration in
VML’s name of the “air parcel” and “horizontal property” comprised in the
Venetian Macao Casino Project, and (iii) Macau SAR has authorized (to the extent
such authorization is necessary) the form of the Mortgage covering the interests
of Cotai Subsidiary in such Project and Site and the form of Mortgage covering
the interests of VML in such “air parcel” and “horizontal property.”
          3.1.7 Collateral.
               (a) The Company and each other Loan Party with an interest in the
Venetian Macao Overall Project or the Site for such Project: (i) shall have
executed (1) a Mortgage covering its interests in such Project and Site
(including, without limitation, a Mortgage covering the interest of VML in the
“air parcel” and “horizontal property” comprised in such Project and Site), and
(2) a Land Security Assignment granting the Collateral Agent a first priority
security interest over its interest in the Land Concession Contract relating to
such Project, (3) a Power of Attorney in respect of such Land Concession
Contract and Site (including, without limitation, a supplemental Power of
Attorney executed by VML in respect of the Mortgage covering its interest in the
“air parcel” and “horizontal property” comprised in such Project and Site), and
(4) all other Collateral Documents reasonably requested by the Bank Agent or
necessary to grant the Secured Parties a perfected, first priority security
interest on all assets of the Company and the Loan Parties relating to such
Project, other than Excluded Collateral, and subject to the rights and
priorities of Permitted Liens as may be permitted under the Credit Agreement and
unless perfection of such security interest is not required under
Section 4.11(a), (b) and (c) of the Security Agreement or the applicable Macau
Security Document (in each case, in form and substance reasonably satisfactory
to the Disbursement Agent and the Bank Agent (in consultation with the
Construction Consultant)); (ii) shall have delivered to each Consent
counterparty a notice of the security interest being granted in the applicable
Material Contract (provided that such notice shall not be required if such
notice is contained in such Consent and the terms of such Consent are sufficient
under Macau law to perfect such security interest without any additional notice
to the Consent counterparty); and (iii) shall have delivered favorable opinions
of counsel in form and substance reasonably acceptable to the Bank Agent

29



--------------------------------------------------------------------------------



 



substantially similar to the opinions delivered on the Closing Date pursuant to
Section 4.1K of the Credit Agreement in respect of the Company and such other
Loan Parties, such Project and the Collateral Documents.
               (b) All of the Collateral Documents (including those relating to
the Primary Projects) shall be in full force and effect and all actions
necessary or desirable (including all filings) for the Collateral Agent to
create and, to the extent relevant under the law governing such Collateral
Documents, perfect the security interests granted therein as valid security
interests over the Collateral thereunder having the priority contemplated
therefor by this Agreement and the Collateral Documents shall have been
completed; provided, however, that, prior to the Early Advance Cut-Off Date,
this condition shall not require a perfected, first priority security interest
in Collateral associated with the Four Seasons Macao Overall Project to the
extent such security interests cannot under applicable law be granted or
perfected at such time. All property, rights and assets required for the Primary
Projects (other than the Four Seasons Macao Overall Project) shall be free and
clear of all liens and encumbrances except for Permitted Liens.
               (c) The Lenders shall have a perfected, first priority security
interest in all Collateral subject to Permitted Liens (including the related
casino mortgages, other mortgages and concessions) associated with such Primary
Projects (other than the Four Seasons Macao Overall Project) (and the notices
and consents necessary for the perfection of such security interests shall have
been obtained in respect thereof on terms reasonably satisfactory to the Bank
Agent unless perfection of such security interest is not required under
Section 4.11(a), (b) and (c) of the Security Agreement or the applicable Macau
Security Document).
          3.1.8 Availability of Services, Materials and Utilities. The
Construction Consultant shall have become satisfied, as certified to in the
Construction Consultant’s Initial Standard Advance Certificate, that
arrangements, which are reflected accurately in the Project Budgets for each
Primary Project (other than the Four Seasons Macao Overall Project), shall have
been or are reasonably expected to be made under the Project Documents relating
to such Primary Project or otherwise on commercially reasonable terms for the
provision of all services, materials and utilities necessary for the
construction, operation and maintenance of each such Primary Project as
contemplated by the Operative Documents and the Final Plans and Specifications
for each such Primary Project.
          3.1.9 Surveys. The Company shall have delivered to the Disbursement
Agent and the Bank Agent a survey of the Site for the Primary Projects (other
than the Four Seasons Macao Overall Project) from the Cadastre and Cartography
Bureau or copies of the description of such Site attached to the applicable Land
Concession Contracts reasonably satisfactory in form and substance to the Bank
Agent.
          3.1.10 Releases. The Company shall have delivered or caused to be
delivered to the Construction Consultant and the Bank Agent:
               (a) Unconditional Releases. Duly executed acknowledgments of
payments and unconditional releases in the form of Exhibit N-1 or otherwise in
form and substance reasonably satisfactory to the Bank Agent from the Lien
Release Parties performing

30



--------------------------------------------------------------------------------



 



work and/or providing services (other than engineering, design, advisory or
consulting) and/or providing and/or installing materials (other than Eligible
FF&E), for all work, services and materials done, performed or furnished for the
construction of the Primary Projects through the calendar month ending
immediately prior to the Initial Standard Advance Date except for such work,
services and materials the payment for which is being disputed in good faith, by
appropriate means and with appropriate reserves through an allocation in the
Anticipated Cost Reports for such Projects which in the aggregate with all other
amounts so reserved for all Active Projects shall not exceed $100,000,000;
provided, however, that (i) for purposes of determining whether such
$100,000,000 limit has been exceeded, contested amounts relating to any
Construction Contract that has been terminated in accordance with
Section 7.1.6(a) of this Agreement shall not be counted; and (ii) the Company
shall not be required to provide such acknowledgements of payments and
unconditional releases from any Lien Release Party with a value or contract
price of less than of $500,000 (subject to an aggregate limit of $100,000,000
for all Active Projects, after which acknowledgements and releases shall be
provided from each Lien Release Party regardless of the value or contract price
of the work, services or materials being performed or provided by such Person);
and
               (b) Conditional Releases. Duly executed acknowledgments of
payments and releases in the form of Exhibit N-2 or otherwise in form and
substance reasonably satisfactory to the Bank Agent from the Lien Release
Parties performing work and/or providing services (other than engineering,
design, advisory or consulting) and/or providing materials and/or installing
(other than Eligible FF&E), for all work, services and materials done, performed
or furnished for the construction of the Primary Projects from the calendar
month ending immediately prior to the Initial Standard Advance Date through the
Initial Standard Advance Date for such Project, conditioned upon receiving
payment from the proceeds of the requested Advance, except for work, services or
materials the payment for which is being disputed in good faith, by appropriate
means and with appropriate reserves through an allocation in the Anticipated
Cost Reports for such Projects which in the aggregate with all other amounts so
reserved for all Active Projects shall not exceed $100,000,000; provided,
however, that (i) for purposes of determining whether such $100,000,000 limit
has been exceeded, contested amounts relating to any Construction Contract that
have been terminated in accordance with Section 7.1.6(a) of this Agreement shall
not be counted; and (ii) the Company shall not be required to provide such
acknowledgements of payments and conditional releases from any Lien Release
Party with a value or contract price of less than $500,000 (subject to an
aggregate limit of $100,000,000 for all Active Projects, after which
acknowledgements and releases shall be provided from each Lien Release Party
regardless of the value or contract price of the work, services or materials
being performed or provided by such Person).
     3.2 Conditions Precedent to the Initial Standard Advance Date for Four
Seasons Macao Overall Project. Subject to Sections 3.5, 3.6 and 3.7, the
obligation of each Lender and the Disbursement Agent to make the initial Advance
hereunder for the Four Seasons Macao Overall Project is subject to the prior
satisfaction of each of the conditions precedent hereinafter set forth in this
Section 3.2 in form and substance reasonably satisfactory to the Bank Agent in
its reasonable discretion (unless otherwise waived in writing by the Bank Agent
(in its sole discretion acting pursuant to the Credit Agreement)).

31



--------------------------------------------------------------------------------



 



          3.2.1 Material Contracts. Delivery to each of the Bank Agent, the
Disbursement Agent and the Construction Consultant of (a) true and correct
copies of each Material Contract relating to the Four Seasons Macao Overall
Project then in effect and any supplements or amendments thereto (including,
without limitation, any reciprocal easement agreements or other similar
agreements that are Material Contracts; ground or other leases that are Material
Contracts; Land Concession Contracts; Material Construction Contracts; any
operation and maintenance agreements that are Material Contracts and material
Permits (or amendments to existing Permits)), in each case, to the extent not
previously delivered by the Company on the Closing Date under Section 4.1 of the
Credit Agreement, all of which shall be in form and substance reasonably
satisfactory to each of the Bank Agent and the Disbursement Agent (in
consultation with the Construction Consultant) and shall, in the case of
Material Construction Contracts, include any risk mitigants reasonably required
by the Bank Agent (which may include delay liquidated damages, specified
pricing, insurance requirements and surety bonding), shall have been duly
authorized, executed and delivered by the parties thereto, and each such
Material Contract shall be certified by an Authorized Representative of the
Company as of such Initial Standard Advance Date as being true, complete and
correct and in full force and effect (except as set forth in Sections 3.1.5(c)
and 3.2.5(b)(ii)) and shall have been duly filed, recorded, stamped and/or
registered as necessary, (b) evidence reasonably satisfactory to each of the
Bank Agent and the Disbursement Agent that (i) each such Material Contract is in
full force and effect (except as set forth in Section 3.1.5(c) and
3.2.5(b)(ii)), no breach or default has occurred by the Company or any Loan
Party under, and no breach or default has occurred by the Macau SAR of any
material obligation under, the Gaming Concession Contract, the Gaming Concession
Consent, any Land Concession Contracts relating to the Four Seasons Macau
Overall Project or any Land Concession Consent relating to the Four Seasons
Macao Overall Project, and (iii) no breach or default has occurred by the
Company or any Loan Party, or, to the Company’s knowledge, by any other party
thereto, under any other Material Contracts relating to the Four Seasons Macao
Overall Project, in each case under this clause (iii) unless the same could not
reasonably be expected to have a Material Adverse Effect, and (c) copies of all
payment and/or performance bonds required under Section 5.17 or otherwise
delivered to the Company and/or Construction Manager pursuant to any
Construction Contracts or Subcontracts relating to the Four Seasons Macao
Overall Project.
          3.2.2 Bid Contracts. The Company shall have executed the Construction
Management Agreement relating to the Four Seasons Macao Overall Project and lump
sum, fixed price or guaranteed maximum price Construction Contracts or Trade
Contracts in respect of at least sixty percent (60%) of the total costs
reflected in the Project Budget for the Four Seasons Macao Overall Project for
the “Construction Costs” Line Item Category; and copies of all such Construction
Management Agreement, Construction Contracts and Trade Contracts shall have been
delivered to the Construction Consultant. The Construction Consultant shall have
determined that the estimates set forth by the Company in the Project Budget for
the Four Seasons Macao Overall Project in respect of all Project Costs not
covered by such executed Construction Contracts and Trade Contracts are
reasonable. The Company shall have certified in the Company’s Initial Standard
Advance Certificate that such Construction Contracts and Trade Contracts satisfy
the requirements of this Section 3.2.2 and are consistent with the Project
Budget, the Project Schedule and the Plans and Specifications for the Four
Seasons Macao Overall Project.

32



--------------------------------------------------------------------------------



 



          3.2.3 Initial Advance Request and Certificate. The Company shall have
delivered to the Disbursement Agent, the Bank Agent and the Construction
Consultant an Initial Standard Advance Certificate in the form of Exhibit B-1
signed by an Authorized Representative of the Company and an initial Advance
Request, Borrowing Notice and (if applicable) Issuance Notice for the requested
Advance in accordance with Section 2.4.1(a) with all attachments, exhibits and
certificates required by Section 2.4.1(a), (including the other Certifying
Consultants’ certificates in the form of Exhibits C-3 through C-4 and a
commercial certificate issued by the Companies’ Register Bureau showing no
proceedings against VML, Cotai Subsidiary or any other Loan Party formed in or
registered as a foreign company in Macau SAR (excluding any Immaterial
Subsidiary)). Such initial Advance Request (and corresponding Borrowing Notice)
shall request an Advance in an amount sufficient to pay all undisputed amounts
due and payable for work performed on the Four Seasons Macao Overall Project
through the last day of the period covered by such initial Advance Request. The
Company’s Initial Standard Advance Certificate shall also include the Summary
Anticipated Cost Report, the Anticipated Cost Report, the Safe Harbor Scope
Changes, Permit Schedule and Material Construction Contracts for the Four
Seasons Macao Overall Project, as well as the Project Budget and Project
Schedule for the Four Seasons Macao Overall Project and an updated Projected
Sources and Uses Schedule required under Sections 3.2.7, 3.2.8 and 3.2.9 below,
all of which shall comply with the requirements of this Agreement and shall be
in form and substance reasonably satisfactory to the Disbursement Agent, the
Bank Agent and the Construction Consultant.
          3.2.4 Consultants’ Initial Standard Advance Certificates. Delivery to
each of the Bank Agent and the Disbursement Agent of (a) the Construction
Consultant’s Initial Standard Advance Certificate relating to the Four Seasons
Macao Overall Project in the form of Exhibit B-2, together with an updated
report as required by such Exhibit; (b) the Insurance Advisor’s Initial Standard
Advance Certificate relating to the Four Seasons Macao Overall Project in the
form of Exhibit B-3, together with an updated report as required by such
Exhibit; and (c) a certificate signed by the Company’s insurance broker relating
to the Four Seasons Macao Overall Project in the form of Exhibit B-4, together
with all attachments thereto.
          3.2.5 Acknowledgment and Consents.
               (a) Delivery to each of the Collateral Agent, the Disbursement
Agent and the Bank Agent of Consents in respect of the Four Seasons Macao
Overall Project from the Construction Manager, each Contractor party to a
Material Contract and each other Person party to a Material Contract to the
extent required by Section 6.8 of the Credit Agreement and a Land Concession
Consent from Macau SAR, each of which consents shall be on terms reasonably
satisfactory to the Bank Agent.
               (b) Delivery to each of the Collateral Agent, the Disbursement
Agent and the Bank Agent of an additional consent from Macau SAR consenting to
the liens granted on the Four Seasons Macao Overall Project and the Power of
Attorney with respect thereto (if not covered by the Gaming Concession Consent)
on terms reasonably satisfactory to the Bank Agent.

33



--------------------------------------------------------------------------------



 



               (c) Delivery to each of the Disbursement Agent and the Bank Agent
of evidence reasonably satisfactory to each of them (in consultation with the
Construction Consultant) that (i) Macau SAR has provisionally authorized and
categorized the Four Seasons Macao Casino Project as an area in which operation
of casino games of chance or other forms of gaming may be carried out in
accordance with Article 9 of the Gaming Sub-Concession Contract, and (ii) the
provisional registration in VML’s name of the “air parcel” and “horizontal
property” comprised in the Four Seasons Macao Casino Project.
          3.2.6 Collateral.
               (a) The Company and each other Loan Party with an interest in the
Four Seasons Macao Overall Project or the Site for such Project: (i) shall have
executed (1) a Mortgage covering its interests in such Project and Site
(including, without limitation, a Mortgage covering the interest of VML in the
“air parcel” and “horizontal property” comprised in such Project and Site),
(2) a Land Security Assignment granting the Collateral Agent a first priority
security interest over its interest in the Land Concession Contract relating to
such Project, (3) a Power of Attorney in respect of such Land Concession
Contract and Site (including, without limitation, a supplemental Power of
Attorney executed by VML in respect of the Mortgage covering its interest in the
“air parcel” and “horizontal property” comprised in such Project and Site), and
(4) all other Collateral Documents reasonably requested by the Bank Agent or
necessary to grant the Secured Parties a perfected, first priority security
interest on all assets of the Company and the Loan Parties (including, without
limitation, all contractual arrangements entered into by the Company or any Loan
Party ) relating to such Project, other than Excluded Collateral, and subject to
the rights and priorities of Permitted Liens as may be permitted under the
Credit Agreement and unless perfection of such security interest is not required
under Section 4.11(a), (b) and (c) of the Security Agreement or the applicable
Macau Security Document (in each case, in form and substance reasonably
satisfactory to the Disbursement Agent and the Bank Agent (in consultation with
the Construction Consultant)); (ii) shall have delivered to each Consent
counterparty a notice of the security interest being granted in the applicable
Material Contract (provided that such notice shall not be required if such
notice is contained in such Consent and the terms of such Consent are sufficient
under Macau law to perfect such security interest without any additional notice
to the Consent counterparty); and (iii) shall have delivered favorable opinions
of counsel in form and substance reasonably acceptable to the Bank Agent
substantially similar to the opinions delivered on the Closing Date pursuant to
Section 4.1K of the Credit Agreement in respect of the Company and such other
Loan Parties, such Project and the Collateral Documents.
               (b) All of the Collateral Documents (including those relating to
the Four Seasons Macao Overall Project) shall be in full force and effect and
all actions necessary or desirable (including all filings) for the Collateral
Agent to create and, to the extent relevant under the law governing such
Collateral Documents, perfect the security interests granted therein as valid
security interests over the Collateral thereunder having the priority
contemplated therefor by this Agreement and the Collateral Documents shall have
been completed. All property, rights and assets required for the Four Seasons
Macao Overall Project and each other Active Project shall be free and clear of
all liens and encumbrances except for Permitted Liens.

34



--------------------------------------------------------------------------------



 



               (c) The Lenders shall have a perfected, first priority security
interest in all Collateral subject to Permitted Liens (including the related
casino mortgages, other mortgages and concessions) associated with such Four
Seasons Macao Overall Project (and the notices and consents necessary for the
perfection of such security interests shall have been obtained in respect
thereof on terms reasonably satisfactory to the Bank Agent unless perfection of
such security interest is not required under Section 4.11(a), (b) and (c) of the
Security Agreement or the applicable Macau Security Document).
          3.2.7 Project Budget. Delivery to each of the Disbursement Agent, the
Bank Agent and the Construction Consultant of the Project Budget for the Four
Seasons Macao Overall Project for all anticipated Projects Costs related to such
Project (including, without limitation, Projects Costs incurred prior to, as
well as after, the Initial Standard Advance Date for such Project, Pre-Opening
Expenses and Debt Service), which includes a drawdown schedule for Advances
necessary to achieve Final Completion of such Project, broken down by Line
Item Category and showing the Required Minimum Contingency (which budget and
drawdown schedule shall be consistent with the Projected Sources and Uses
Schedule then in effect). The Project Budget for the Four Seasons Macao Overall
Project shall be reasonably satisfactory to the Bank Agent and to the
Construction Consultant (as and to the extent certified to in the Construction
Consultant’s Initial Standard Advance Date Certificate for such Project).
          3.2.8 Project Schedule. Delivery to the Disbursement Agent, the Bank
Agent and the Construction Consultant of the Project Schedule for the Four
Seasons Macao Overall Project (including the Construction Component of such
Project and such Project as a whole), which sets forth the Anticipated
Completion Date and the Outside Completion Deadline for such Project and
demonstrates that the Completion Date for such Project will occur on or before
the Anticipated Completion Date, and which is otherwise reasonably satisfactory
to the Bank Agent and to the Construction Consultant (as and to the extent
certified to in the Construction Consultant’s Initial Standard Advance Date
Certificate for such Project).
          3.2.9 Projected Sources and Uses Schedule. Delivery to each of the
Disbursement Agent, the Bank Agent and the Construction Consultant of an updated
Projected Sources and Uses Schedule including the Anticipated Monthly Project
Costs then anticipated to be incurred by the Loan Parties for each Active
Project (including the Four Seasons Macao Overall Project) in each calendar
month through and including the anticipated Last Project Final Completion Date,
which Projected Sources and Uses Schedule shall be reasonably satisfactory to
the Bank Agent and the Construction Consultant (as and to the extent certified
to in the Construction Consultant’s Initial Standard Advance Date Certificate).
          3.2.10 Availability of Services, Materials and Utilities. The
Construction Consultant shall have become satisfied, as certified to in the
Construction Consultant’s Initial Standard Advance Certificate, that
arrangements, which are reflected accurately in the Project Budget for the Four
Seasons Macao Overall Project, shall have been or are reasonably expected to be
made under the Project Documents relating to the Four Seasons Macao Overall
Project or otherwise on commercially reasonable terms for the provision of all
services, materials and utilities necessary for the construction, operation and
maintenance of the Four Seasons Macao Overall Project as contemplated by the
Operative Documents and the Final Plans and Specifications for such Project.

35



--------------------------------------------------------------------------------



 



          3.2.11 Plans and Specifications. The Disbursement Agent, the Bank
Agent and the Construction Consultant shall have received copies of, and the
Disbursement Agent and the Bank Agent (in consultation with the Construction
Consultant) shall be reasonably satisfied with all Plans and Specifications for
the Four Seasons Macao Overall Project (and shall have received evidence
reasonably satisfactory to them that Macau SAR has approved Plans and
Specifications to the extent such approval is required at that time under
applicable Legal Requirements).
          3.2.12 Surveys. The Company shall have delivered to the Disbursement
Agent and the Bank Agent a survey of the Site for the Four Seasons Macao Overall
Project from the Cadastre and Cartography Bureau or copies of the description of
such Site attached to the applicable Land Concession Contract reasonably
satisfactory in form and substance to the Bank Agent.
          3.2.13 Releases. The Company shall have delivered or caused to be
delivered to the Construction Consultant and the Bank Agent:
               (a) Unconditional Releases. Duly executed acknowledgments of
payments and unconditional releases in the form of Exhibit N-1 or otherwise in
form and substance reasonably satisfactory to the Bank Agent from the Lien
Release Parties performing work and/or providing services (other than
engineering, design, advisory or consulting) and/or providing and/or installing
materials (other than Eligible FF&E), for all work, services and materials done,
performed or furnished for the construction of the Four Seasons Macao Overall
Project through the calendar month ending immediately prior to the Initial
Standard Advance Date except for such work, services and materials the payment
for which is being disputed in good faith, by appropriate means and with
appropriate reserves through an allocation in the Anticipated Cost Reports for
such Project which in the aggregate with all other amounts so reserved for all
Active Projects shall not exceed $100,000,000; provided, however, that (i) for
purposes of determining whether such $100,000,000 limit has been exceeded,
contested amounts relating to any Construction Contract that have been
terminated in accordance with Section 7.1.6(a) of this Agreement shall not be
counted; and (ii) the Company shall not be required to provide such
acknowledgements of payments and unconditional releases from any Lien Release
Party with a value or contract price of less than $500,000 (subject to an
aggregate limit of $100,000,000 for all Active Projects, after which
acknowledgements and releases shall be provided from each Lien Release Party
regardless of the value or contract price of the work, services or materials
being performed or provided by such Person); and
               (b) Conditional Releases. Duly executed acknowledgments of
payments and releases in the form of Exhibit N-2 or otherwise in form and
substance reasonably satisfactory to the Bank Agent from the Lien Release
Parties performing work and/or providing services (other than engineering,
design, advisory or consulting) and/or providing and/or installing materials
(other than Eligible FF&E), for all work, services and materials done, performed
or furnished for the construction of the Four Seasons Macao Overall Project from
the calendar month ending immediately prior to the Initial Standard Advance Date
through the Initial Standard Advance Date for such Project, conditioned upon
receiving payment from the proceeds of the requested Advance, except for work,
services or materials the payment for which is being

36



--------------------------------------------------------------------------------



 



disputed in good faith, by appropriate means and with appropriate reserves
through an allocation in the Anticipated Cost Reports for such Project which in
the aggregate with all other amounts so reserved for all Active Projects shall
not exceed $100,000,000; provided, however, that (i) for purposes of determining
whether such $100,000,000 limit has been exceeded, contested amounts relating to
any Construction Contract that have been terminated in accordance with
Section 7.1.6(a) of this Agreement shall not be counted; and (ii) the Company
shall not be required to provide such acknowledgements of payments and
conditional releases from any Lien Release Party with a value or contract price
of less than $500,000 (subject to an aggregate limit of $100,000,000 for all
Active Projects, after which acknowledgements and releases shall be provided
from the Construction Manager and each Lien Release Party regardless of the
value or contract price of the work, services or materials being performed or
provided by such Person).
          3.2.14 Operation, Maintenance and Management Agreement. The Bank Agent
and the Disbursement Agent shall have received and be reasonably satisfied with
the terms of the Four Seasons Macao Operation, Maintenance and Management
Agreement (and the related non-disturbance agreement from the hotel management
company party thereto) and that such agreement is in full force and effect with
no material defaults thereunder.
          3.2.15 Insurance and Environmental Reports. The Bank Agent and the
Disbursement Agent shall have received and be reasonably satisfied with the due
diligence reports relating to environmental matters (to the extent required by
the Equator Principles or the applicable Environmental Mitigation Plan prepared
in connection with the Environmental Assessment) and insurance and certificates
similar to those delivered with respect to the Venetian Macao Overall Project
under Sections 4.1U and 4.1Z of the Credit Agreement but instead covering the
Four Seasons Macao Overall Project.
          3.2.16 Initial Standard Advance Date for Primary Projects. The
conditions precedent set forth in Section 3.1 shall have been satisfied or
waived and the Advance thereunder shall have occurred.
     3.3 Conditions Precedent to the Initial Standard Advance Date for Secondary
Projects. Subject to Sections 3.5, 3.6, 3.7 and 3.8, the obligation of each
Lender and the Disbursement Agent to make the initial Advance hereunder and
under the Credit Agreement for any Secondary Project is subject to the prior
satisfaction of each of the conditions precedent hereinafter set forth in this
Section 3.3 in form and substance reasonably satisfactory to the Bank Agent in
its reasonable discretion (unless otherwise waived by the Bank Agent (in its
sole discretion acting pursuant to the Credit Agreement)).
          3.3.1 Material Contracts. Delivery to each of the Bank Agent, the
Disbursement Agent and the Construction Consultant of (a) true and correct
copies of each Material Contract relating to such Secondary Project then in
effect as of such Initial Standard Advance Date and any supplements or
amendments thereto (including, without limitation, any reciprocal easement
agreements or other similar agreements that are Material Contracts; ground or
other leases that are Material Contracts; Land Concession Contracts; Material
Construction Agreements; any operation and maintenance agreements that are
Material Contracts and material Permits (or amendments to existing Permits)), in
each case, to the extent not previously delivered by the Company on the Closing
Date under Section 4.1 of the Credit Agreement, all of which

37



--------------------------------------------------------------------------------



 



shall be in form and substance reasonably satisfactory to each of the Bank Agent
and the Disbursement Agent (in consultation with the Construction Consultant)
and shall, in the case of Material Construction Contracts, include any risk
mitigants reasonably required by the Bank Agent (which may include delay
liquidated damages specified pricing, insurance requirements and surety
bonding), shall have been duly authorized, executed and delivered by the parties
thereto, and each such Material Contract shall be certified by an Authorized
Representative of the Company as of such Initial Standard Advance Date as being
true, complete and correct and in full force and effect (except as set forth in
Section 3.3.5(b)), and shall have been duly filed, recorded, stamped and/or
registered as necessary, (b) evidence reasonably satisfactory to each of the
Bank Agent and the Disbursement Agent that (i) each such Material Contract is in
full force and effect (except as set forth in Section 3.3.5(b)), (ii) no breach
or default has occurred by the Company or any Loan Party under, and no breach or
default has occurred by the Macau SAR of any material obligation under, the
Gaming Concession Contract, the Gaming Concession Consent, any Land Concession
Contracts relating to such Secondary Project or any Land Concession Consent
relating to such Secondary Project, and (iii) no breach of default has occurred
by the Company or any Loan Party, or, to the Company’s knowledge, by any other
party thereto, under any other Material Contracts relating to such Secondary
Project in each case under this clause (iii) unless the same could not
reasonably be expected to have a Material Adverse Effect, and (c) copies of all
payment and/or performance bonds relating to such Secondary Project required
under Section 5.17 or otherwise delivered to the Company and/or Construction
Manager pursuant to any Construction Contracts or Subcontracts.
          3.3.2 Bid Contracts.
               (a) The Company shall have executed lump sum, fixed price or
guaranteed maximum price Construction Contracts or Trade Contracts in respect of
at least eighty percent (80%) of the total costs reflected in the Project Budget
for such Secondary Project for the “Construction Costs” Line Item Category; and
if there will be a Construction Manager for such Secondary Project, the Company
shall have executed the Construction Management Agreement relating to such
Secondary Project, and copies of all such Construction Management Agreement,
Construction Contracts and Trade Contracts shall have been delivered to the
Construction Consultant. The Company shall have certified in the Company’s
Initial Standard Advance Certificate that such Construction Management
Agreement, Construction Contracts and Trade Contracts satisfy the requirements
of this Section 3.3.2 and are consistent with the Project Budget, the Project
Schedule and the Plans and Specifications for such Project.
          3.3.3 Initial Advance Request and Certificate. The Company shall have
delivered to the Disbursement Agent, the Bank Agent and the Construction
Consultant an Initial Standard Advance Certificate in the form of Exhibit B-1
signed by an Authorized Representative of the Company and an initial Advance
Request, Borrowing Notice and (if applicable) Issuance Notice for the requested
Advance in accordance with Section 2.4.1(a) with all attachments, exhibits and
certificates required by Section 2.4.1(a) (including the other Certifying
Consultants’ certificates in the form of Exhibits C-3 through C-4 and a
commercial certificate issued by the Companies’ Register Bureau showing no
proceedings against VML, Cotai Subsidiary or any other Loan Party formed in or
registered as a foreign company in Macau SAR (excluding any Immaterial
Subsidiary)). Such initial Advance Request (and corresponding Borrowing Notice)
shall request an Advance in an amount sufficient to pay all undisputed amounts
due and payable

38



--------------------------------------------------------------------------------



 



for work performed on such Secondary Project through the last day of the period
covered by such initial Advance Request. The Company’s Initial Standard Advance
Certificate shall also include the Summary Anticipated Cost Report, the
Anticipated Cost Report, the Safe Harbor Scope Changes, Permit Schedule and the
Material Construction Contracts Schedule for such Secondary Project, as well as
the Project Budget and the Project Schedule for such Secondary Project and the
updated Projected Sources and Uses Schedule required under Sections 3.3.8, 3.3.9
and 3.3.10 below, all of which shall be comply with the requirements of this
Agreement and shall be in form and substance reasonably satisfactory to the
Disbursement Agent, the Bank Agent and the Construction Consultant.
          3.3.4 Consultants’ Initial Standard Advance Certificates. Delivery to
each of the Bank Agent and the Disbursement Agent of (a) the Construction
Consultant’s Initial Standard Advance Certificate relating to such Secondary
Project in the form of Exhibit B-2, together with an updated report as required
by such Exhibit (which report shall be in a form reasonably satisfactory to the
Bank Agent and the Disbursement Agent); (b) the Insurance Advisor’s Initial
Standard Advance Certificate relating to such Secondary Project in the form of
Exhibit B-3, together with an updated report as required by such Exhibit; and
(c) a certificate signed by the Company’s insurance broker relating to such
Secondary Project in the form of Exhibit B-4, together with all attachments
thereto.
          3.3.5 Sites; Mortgage.
               (a) Solely with respect to any Casino Operation Project, the
developer developing the Site on the Cotai Strip on which such Casino Operation
Project will be built has entered into (or has assumed) a land concession
contract for such Site for a term of at least fifteen (15) years, and otherwise
in form and substance reasonably satisfactory to the Bank Agent and the
Disbursement Agent.
               (b) Solely with respect to any Casino Operation Project, the Bank
Agent and the Disbursement Agent shall have received and be reasonably satisfied
with evidence that such land concession contract is registered (such contract
shall be permitted to be “provisional” as required by applicable law) with the
Macau Land and Building Registration Department and has been published in the
Official Bulletin and the developer of the applicable Other Resort Project shall
have assumed all obligations thereunder and shall have reimbursed the Loan
Parties for any payments previously made related to such land concession
contract (including all any amounts paid or liabilities incurred by the Loan
Parties in respect of development costs associated with the Site covered by such
land concession contract); provided that the Company shall not be required to be
reimbursed for Permitting fees, attorneys’ fees and expenses, architects’ fees
and expenses and other similar fees and expenses in an aggregate amount of less
than $5,000,000 for such Site;
               (c) Solely with respect to any Casino Operation Project, the
Disbursement Agent and the Bank Agent (in consultation with the Construction
Consultant) shall be reasonably satisfied: (i) with the terms of the material
ownership, easements, reciprocal easement, operating, common area and other
agreements between any Loan Party and any developer and/or operator of an Other
Resort Project in respect of VML’s gaming area, the associated “casino and
showroom and/or retail shell” or any Loan Party’s other assets in respect

39



--------------------------------------------------------------------------------



 



of such Casino Operation Project (including any related transfer of real
property interests to or from such developer), (ii) that no Loan Party will have
any obligations related to the land concession contract for such Other Resort
Project (except for VML’s share of the rent and other amounts payable thereunder
associated with the related Casino Operation Project as set forth in clause
(iii)), (iii) that the “casino and showroom and/or retail shell” and related
infrastructure have been transferred to VML or will be transferred
simultaneously with the requested Advance (and the Bank Agent shall be
reasonably satisfied with the associated “rent” and any other payment
obligations in respect thereof), (iv) that the Collateral shall include the “air
parcel” and “horizontal property” associated with such Casino Operation Project,
the “casino and showroom and/or retail shell”, all assets to be located therein
(other than the FF&E Component) and all contractual arrangements between the
developer and/or operator of such Other Resort Project and any Loan Party
(together with the consent of Macau SAR if required or such developer if
reasonably requested by the Bank Agent), and (v) with risk of potential loss of,
and the impact of loss of, the applicable land concession contract. The Bank
Agent shall have received the related condominium contracts and other agreements
for such Casino Operation Project and shall be reasonably satisfied with the
terms thereof (including reciprocal easement agreements, restrictions on
building further casinos or gaming areas on the site of such Other Resort
Project, and permission and consent from the developer and operator of such
Other Resort Project for the Lenders to take and enforce their liens/mortgages
on such contracts and property) and that such terms will survive termination of
such developer’s land concession contract and will be binding on future parties
who develop the site of such Other Resort Project; and
               (d) Solely with respect to any Casino Operation Project, the
Mortgage is (or will be when recorded) a valid, first priority Lien on the “air
parcel” and “horizontal property” in which such Casino Operation Project is
located, free and clear of all liens, encumbrances and exceptions to title
whatsoever other than Permitted Liens.
               (e) Solely with respect to any Cotai Strip Investment Project,
the Loan Party developing the Site on the Cotai Strip on which such Cotai Strip
Investment Project will be built has entered into (or has assumed) a Land
Concession Contract for such Site for a term of at least fifteen (15) years, and
otherwise in form and substance reasonably satisfactory to the Bank Agent and
the Disbursement Agent.
               (f) Solely with respect to any Cotai Strip Investment Project,
the Bank Agent and the Disbursement Agent shall have received and be reasonably
satisfied with evidence that such Land Concession Contract is registered (such
contract shall be permitted to be “provisional” as required by applicable law
until 180 days after the Completion Date of such Project) (as extended under the
proviso to Section 5.19) with the Macau Land and Building Registration
Department and has been published in the Official Bulletin;
               (g) Solely with respect to any Cotai Strip Investment Project,
the Mortgage is (or will be when recorded) a valid, first priority Lien on the
Site for such Cotai Strip Investment Project, free and clear of all liens,
encumbrances and exceptions to title whatsoever other than Permitted Liens.
          3.3.6 Acknowledgment and Consents.

40



--------------------------------------------------------------------------------



 



               (a) Delivery to each of the Collateral Agent, the Disbursement
Agent and the Bank Agent of (i) Consents in respect of such Secondary Project
from the Construction Manager, each Contractor party to a Material Contract and
each other Person party to a Material Contract to the extent required by
Section 6.8 of the Credit Agreement, in each case, on terms reasonably
satisfactory to the Bank Agent; and (ii) the Land Concession Consent in respect
of such Secondary Project (other than the Cotai Strip Infrastructure Project and
any Casino Operation Project) from Macau SAR on terms reasonably satisfactory to
the Bank Agent.
               (b) Solely with respect to any Casino Operation Project, the
Disbursement Agent and the Bank Agent (in consultation with the Construction
Consultant) shall have received and be reasonably satisfied with the legal
arrangements under which VML will own and operate such Casino Operation Project
and with the terms and legal arrangements associated with any transfer of the
real property rights in respect of the Property with respect to such Secondary
Project to any developer of an Other Resort Project including (i) the full
release of any further obligations of any Loan Party pursuant to or under such
Casino Operation Land Concession Contract (except for customary representations
and indemnities), and (ii) a sale price payable by such developer in cash,
simultaneously with such transfer, in an amount at least equal to all amounts
previously expended by any Loan Party with regard to such Casino Operation Land
Concession Contract and all costs previously expended by any Loan Party with
respect to the development of the associated real property, other than
Permitting fees, attorneys’ fees and expenses, architects’ fees and expenses and
other similar fees and expenses in an aggregate amount of less than $5,000,000.
               (c) Solely with respect to any Casino Operation Project or Cotai
Strip Investment Project, delivery to each of the Disbursement Agent and the
Bank Agent of evidence reasonably satisfactory to each of them of (i) Macau SAR
has provisionally authorized and categorized such Secondary Project as an area
in which operation of casino games of chance or other forms of gaming may be
carried out in accordance with Article 9 of the Gaming Sub-Concession Contract,
and (ii) the provisional registration in VML’s name of the “air parcel” and
“horizontal property” comprised in such Casino Operation Project (and if such
Casino Operation Project is associated with a Site in which any Loan Party has
taken interim title of the associated land concession contract, such provisional
registration has occurred prior to transferring the applicable land concession
to the developer of the Other Resort Project) together with a release of such
“air parcel” and “horizontal property” from any mortgage or other encumbrance
(other than Permitted Liens) imposed, permitted or suffered to exist by the
developer or owner of the property where such Casino Operation Project is
located or, in the case of the Cotai Strip Investment Project, the provisional
registration in the applicable Loan Party’s name of the Site of such Cotai Strip
Investment Project.
               (d) If required, delivery to each of the Collateral Agent, the
Disbursement Agent and the Bank Agent of an additional consent from Macau SAR
consenting to the Liens granted on such Secondary Project and the Power of
Attorney with respect thereto (other than the Cotai Strip Infrastructure
Project) (if not covered by the Gaming Concession Consent), on terms reasonably
satisfactory to the Bank Agent.

41



--------------------------------------------------------------------------------



 



          3.3.7 Collateral.
               (a) The Company and each other Loan Party with an interest in
such Secondary Project or the Site for such Secondary Project: (i) shall have
executed (1) a Mortgage covering its interests in such Secondary Project and
Site (or, in the case of a Casino Operation Project, the “air parcel” and
“horizontal property” comprised in such Casino Operation Project) (other than
the Cotai Strip Infrastructure Project), (2) a Land Security Assignment granting
the Collateral Agent a first priority security interest over its interest in the
Land Concession Contract relating to such Secondary Project (other than any
Casino Operation Project and the Cotai Strip Infrastructure Project), (3) a
Power of Attorney in respect of such Land Concession Contract and Site relating
to such Secondary Project (other than the Cotai Strip Infrastructure Project)
and (4) all other Collateral Documents reasonably requested by the Bank Agent or
necessary to grant the Secured Parties a perfected, first priority security
interest on all assets of the Company and the Loan Parties (including, without
limitation, all contractual arrangements entered into by the Company or any Loan
Party) relating to such Secondary Project, other than Excluded Collateral and
subject to the rights and priorities of Permitted Liens as may be permitted
under the Credit Agreement and unless perfection of such security interest is
not required under Section 4.11(a), (b) and (c) of the Security Agreement or the
applicable Macau Security Document (in each case, in form and substance
reasonably satisfactory to the Disbursement Agent and the Bank Agent (in
consultation with the Construction Consultant)); (ii) shall have delivered to
each Consent counterparty a notice of the security interest being granted in the
applicable Material Contract (provided that such notice shall not be required if
such notice is contained in such Consent and the terms of such Consent are
sufficient under Macau law to perfect such security interest without any
additional notice to the Consent counterparty) (such documents, consents and
notices described in clauses (i) and (ii) above, together with the consents
required under Section 3.3.6, collectively, the “Secondary Project Collateral
Documents”); and (iii) shall have delivered favorable opinions of counsel in
form and substance reasonably acceptable to the Bank Agent substantially similar
to the opinions delivered on the Closing Date pursuant to Section 4.1K of the
Credit Agreement in respect of the Company and such other Loan Parties, such
Secondary Project and the Collateral Documents.
               (b) All of the Collateral Documents (including the Secondary
Project Collateral Documents) shall be in full force and effect and all actions
necessary or desirable (including all filings) for the Collateral Agent to
create and, to the extent relevant under the law governing such Collateral
Documents, perfect the security interests granted therein as valid security
interests over the Collateral thereunder having the priority contemplated
therefor by this Agreement and the Collateral Documents shall have been
completed or will be completed simultaneously with the requested Advance. All
property, rights and assets required for such Secondary Project shall be free
and clear of all liens and encumbrances except for Permitted Liens.
               (c) The Lenders shall have a perfected, first priority security
interest in all Collateral (subject to Permitted Liens) associated with such
Secondary Project (and the notices and consents necessary for the perfection of
such security interests shall have been obtained in respect thereof on terms
reasonably satisfactory to the Bank Agent unless perfection of such security
interest is not required under Section 4.11(a), (b) and (c) of the Security
Agreement or the applicable Macau Security Document).

42



--------------------------------------------------------------------------------



 



          3.3.8 Project Budget. Delivery to each of the Disbursement Agent, the
Bank Agent and the Construction Consultant of the Project Budget for such
Secondary Project for all anticipated Project Costs related to such Project
(including, without limitation, Project Costs incurred prior to, as well as
after, the Initial Standard Advance Date for such Project, Pre-Opening Expenses
and Debt Service), which includes a drawdown schedule for Advances necessary to
achieve Final Completion of such Project, broken down by Line Item Category and
showing the Required Minimum Contingency (such budget and drawdown schedule
shall be consistent with the Projected Sources and Uses Schedule then in
effect). The Project Budget for such Secondary Project shall be reasonably
satisfactory to the Bank Agent and the Construction Consultant (as and to the
extent certified to in the Construction Consultant’s Initial Standard Advance
Date Certificate for such Project).
          3.3.9 Project Schedule. Delivery to the Disbursement Agent, the Bank
Agent and the Construction Consultant of the Project Schedule for such Secondary
Project (including the Construction Component of such Project and such Project
as a whole), which sets forth the Anticipated Completion Date and the Outside
Completion Deadline for such Project and demonstrates that the Completion Date
for such Project will occur on or before the Anticipated Completion Date, and
which is otherwise reasonably satisfactory to the Bank Agent and to the
Construction Consultant (as and to the extent certified to in the Construction
Consultant’s Initial Standard Advance Date Certificate for such Project).
          3.3.10 Projected Sources and Uses Schedule. Delivery to each of the
Disbursement Agent, the Bank Agent and the Construction Consultant of an updated
Projected Sources and Uses Schedule including the Anticipated Monthly Project
Costs then anticipated to be incurred by the Loan Parties for each Active
Project (including such Secondary Project) in each calendar month through and
including the then anticipated Final Completion Date for such Secondary Project,
which Projected Sources and Uses Schedule shall be reasonably satisfactory to
the Bank Agent and the Construction Consultant (as and to the extent certified
to in the Construction Consultant’s Initial Standard Advance Date Certificate).
          3.3.11 Availability of Services, Materials and Utilities. The
Construction Consultant shall have become satisfied, as certified to in the
Construction Consultant’s Initial Standard Advance Certificate, that
arrangements, which are reflected accurately in the Project Budgets for such
Secondary Project, shall have been or are reasonably expected to be made under
the Project Documents relating to such Secondary Project or otherwise on
commercially reasonable terms for the provision of all services, materials and
utilities necessary for the construction, operation and maintenance of such
Secondary Project as contemplated by the Operative Documents and the Final Plans
and Specifications for such Secondary Project.
          3.3.12 Plans and Specifications. The Disbursement Agent, the Bank
Agent and the Construction Consultant shall have received copies of, and the
Disbursement Agent and the Bank Agent (in consultation with the Construction
Consultant) shall be reasonably satisfied with all Plans and Specifications for
such Secondary Project (and shall have received evidence reasonably satisfactory
to them that Macau SAR has approved Plans and Specifications to the extent such
approval is required at that time under applicable Legal Requirements).

43



--------------------------------------------------------------------------------



 



          3.3.13 Survey. With respect to any Casino Operation Project or Cotai
Strip Investment Project, the Company shall have delivered to the Disbursement
Agent and the Bank Agent a survey of the Site for such Secondary Project from
the Cadastre and Cartography Bureau or copies of the description of such Site
attached to the applicable Land Concession Contract reasonably satisfactory in
form and substance to the Bank Agent.
          3.3.14 Releases. The Company shall have delivered or caused to be
delivered to the Construction Consultant and the Bank Agent:
               (a) Unconditional Releases. Duly executed acknowledgments of
payments and unconditional releases in the form of Exhibit N-1 or otherwise in
form and substance reasonably satisfactory to the Bank Agent from the Lien
Release Parties performing work and/or providing services (other than
engineering, design, advisory or consulting) and/or providing and/or installing
materials (other than Eligible FF&E), for all work, services and materials done,
performed or furnished for the construction of such Secondary Project through
the calendar month ending immediately prior to the Initial Standard Advance Date
for such Secondary Project except for such work, services and materials the
payment for which is being disputed in good faith, by appropriate means and with
appropriate reserves through an allocation in the Anticipated Cost Report for
such Secondary Project which in the aggregate with all other amounts so reserved
for all Active Projects shall not exceed $100,000,000; provided, however, that
(i) for purposes of determining whether such $100,000,000 limit has been
exceeded, contested amounts relating to any Construction Contract that have been
terminated in accordance with Section 7.1.6(a) of this Agreement shall not be
counted; and (ii) the Company shall not be required to provide such
acknowledgements of payments and unconditional releases from any Lien Release
Party with a value or contract price of less than $500,000 (subject to an
aggregate limit of $100,000,000 for all Active Projects, after which
acknowledgements and releases shall be provided from the Construction Manager
and each Lien Release Party regardless of the value or contract price of the
work, services or materials being performed or provided by such Person); and
               (b) Conditional Releases. Duly executed acknowledgments of
payments and releases in the form of Exhibit N-2 or otherwise in form and
substance reasonably satisfactory to the Bank Agent from the Lien Release
Parties performing work and/or providing services (other than engineering,
design, advisory or consulting) and/or providing and/or installing materials
(other than Eligible FF&E), for all work, services and materials done, performed
or furnished for the construction of such Secondary Project from the calendar
month ending immediately prior to the Initial Standard Advance Date through the
Initial Standard Advance Date for such Project, conditioned upon receiving
payment from the proceeds of the requested Advance, except for work, services or
materials the payment for which is being disputed in good faith, by appropriate
means and with appropriate reserves through an allocation in the Anticipated
Cost Report for such Secondary Project which in the aggregate with all other
amounts so reserved for all Active Projects shall not exceed $100,000,000;
provided, however, that (i) for purposes of determining whether such
$100,000,000 limit has been exceeded, contested amounts relating to any
Construction Contract that have been terminated in accordance with
Section 7.1.6(a) of this Agreement shall not be counted; and (ii) the Company
shall not be required to provide such acknowledgements of payments and
conditional releases from any Lien Release Party with a value or contract price
of less than $500,000 (subject to an aggregate limit

44



--------------------------------------------------------------------------------



 



of $100,000,000 for all Active Projects, after which acknowledgements and
releases shall be provided from the Construction Manager and each Lien Release
Party regardless of the value or contract price of the work, services or
materials being performed or provided by such Person).
          3.3.15 Land, Public Construction and Transportation Bureau. With
respect to such Secondary Project, evidence that the Land, Public Construction
and Transportation Bureau has approved such Secondary Project.
          3.3.16 Insurance and Environmental Reports. With respect to any Casino
Operation Project or Cotai Strip Investment Project, the Bank Agent and the
Disbursement Agent shall have received and be reasonably satisfied with the due
diligence reports relating to environmental matters (to the extent required by
the Equator Principles or the applicable Environmental Mitigation Plan prepared
in connection with the Environmental Assessment, but only covering that portion
of the property owned or leased by a Loan Party) and insurance and certificates
similar to those delivered with respect to the Venetian Macao Overall Project
under Sections 4.1U and 4.1Z of the Credit Agreement but instead covering such
Secondary Project (but only covering that portion of the property owned or
leased by a Loan Party).
          3.3.17 Joinder Agreement. Solely with respect to any Cotai Strip
Investment Project, delivery to each of the Disbursement Agent, the Bank Agent
and the Construction Consultant of a joinder agreement in the from of Exhibit R
to the Disbursement Agreement, executed by the Cotai Strip Excluded Subsidiary
developing and operating such Project.
          3.3.18 Initial Standard Advance Date for Primary Projects. The
conditions precedent set forth in Section 3.1 shall have been satisfied or
waived and an Advance thereunder shall have occurred.
     3.4 Conditions Precedent to Each Advance. Subject to Sections 3.5, 3.6, 3.7
and 3.8, the obligations of the Lenders to make any Advance hereunder (including
each of the initial Advances contemplated in Sections 3.1, 3.2 and 3.3) with
respect to any Active Project are subject to the prior satisfaction of each of
the following conditions precedent, or waiver of any such condition precedent in
form and substance reasonably satisfactory to the Bank Agent in its reasonable
discretion, with respect to each Active Project.
          3.4.1 Operative Documents. Each Operative Document shall be in full
force and effect, without amendment since the respective date of its execution
and delivery, and in a form which was approved by the Bank Agent (to the extent
such approval was required) except (a) in the case of any Construction Contract,
as permitted pursuant to Section 6.1 and Section 7.1.6, and (b) in the case of
any other Operative Document, to the extent not prohibited under the Credit
Agreement, or to the extent the Company has entered into a replacement Operative
Document to the extent required by the Credit Agreement; and each certificate
delivered by the Company with respect to any such document shall be true and
correct in all material respects as certified by the Company in the relevant
Advance Request.
          3.4.2 Representations and Warranties. Each representation and warranty
of (a) the Company and the Loan Parties set forth in Article 4 hereof or in any
of the other Operative Documents shall be true and correct in all material
respects as if made on such date

45



--------------------------------------------------------------------------------



 



(except that any representation and warranty that relates expressly to an
earlier date shall be deemed made only as of such earlier date), and (b) to the
Company’s knowledge, of each other party (other than the Company) to a Material
Contract set forth in any of the Operative Documents, shall be true and correct
in all material respects as if made on such date (except that any representation
and warranty that relates expressly to an earlier date shall be deemed made only
as of such earlier date) unless in the case of representations referred to in
clause (b) the failure of any such representation and warranty to be true and
correct could not reasonably be expected to have a Material Adverse Effect, in
each case, as certified by the Company in the relevant Advance Request.
          3.4.3 Events of Default. No Event of Default or Potential Event of
Default shall have occurred and be continuing, or could reasonably be expected
to result from such Advance, as certified by the Company in the relevant Advance
Request.
          3.4.4 In Balance Requirement. The Company shall be In Balance both
immediately before and after giving effect to the requested Advance.
          3.4.5 Advance Request, Borrowing and Issuance Notice and Certificate.
The Company shall have delivered to the Disbursement Agent, the Bank Agent and
the Construction Consultant an Advance Request, Borrowing Notice and (if
applicable) Issuance Notice for the requested Advance in accordance with
Section 2.4.1(a) with all attachments, exhibits and certificates required by
Section 2.4.1(a), (including the Certifying Consultants’ certificates in the
form of Exhibits C-3 through C-4). Such Advance Request (and corresponding
Borrowing Notice) shall request an Advance in an amount sufficient to pay all
amounts due and payable for work performed on the Active Projects through the
last day of the period covered by such Advance Request.
          3.4.6 Construction Consultant’s Certificate. The Company shall have
delivered to the Disbursement Agent the Construction Consultant’s certificate
with respect to the requested Advance as and when required by Section 2.4.1(c),
in the form of Exhibit C-2, approving (subject to the proviso in
Section 2.4.1(c)) the corresponding Advance Request.
          3.4.7 Releases. The Company shall have delivered or caused to be
delivered to the Construction Consultant and the Bank Agent:
               (a) Unconditional Releases. Duly executed acknowledgments of
payments and unconditional releases in the form of Exhibit N-1 or otherwise in
form and substance reasonably satisfactory to the Bank Agent from the Lien
Release Parties performing work and/or providing services (other than
engineering, design, advisory or consulting) and/or providing and/or installing
materials (other than Eligible FF&E), for all work, services and materials done,
performed or furnished for the construction of each Active Project through the
last day covered by the immediately preceding Advance Request, except for such
work, services and materials the payment for which is being disputed in good
faith, by appropriate means and with appropriate reserves through an allocation
in the Anticipated Cost Reports which in the aggregate with all other amounts so
reserved for all Active Projects shall not exceed $100,000,000; provided,
however, that (i) for purposes of determining whether such $100,000,000 limit
has been exceeded, contested amounts relating to any Construction Contract

46



--------------------------------------------------------------------------------



 



that have been terminated in accordance with Section 7.1.6(a) of this Agreement
shall not be counted; and (ii) the Company shall not be required to provide such
acknowledgements of payments and unconditional releases from any Lien Release
Party with a value or contract price of less than $500,000 (subject to an
aggregate limit of $100,000,000 for all Active Projects, after which
acknowledgements and releases shall be provided from each Lien Release Party
regardless of the value or contract price of the work, services or materials
being performed or provided by such Person); and
               (b) Conditional Releases. Duly executed acknowledgments of
payments and releases in the form of Exhibit N-2 or otherwise in form and
substance reasonably satisfactory to the Bank Agent from the Lien Release
Parties performing work and/or providing services (other than engineering,
design, advisory or consulting) and/or providing and/or installing materials
(other than Eligible FF&E), for all work, services and materials done, performed
or furnished for the construction of each Active Project from the last day
covered by the immediately preceding Advance Request through the last day
covered by the current Advance Request, conditioned upon receiving payment from
the proceeds of the requested Advance, except for work, services or materials
the payment for which is being disputed in good faith, by appropriate means and
with appropriate reserves through an allocation in the Anticipated Cost Reports
which in the aggregate with all other amounts so reserved for all Active
Projects shall not exceed $100,000,000; provided, however, that (i) for purposes
of determining whether such $100,000,000 limit has been exceeded, contested
amounts relating to any Construction Contract that have been terminated in
accordance with Section 7.1.6(a) of this Agreement shall not be counted; and
(ii) the Company shall not be required to provide such acknowledgements of
payments and conditional releases from any Lien Release Party with a value or
contract price of less than $500,000 (subject to an aggregate limit of
$100,000,000 for all Active Projects, after which acknowledgements and releases
shall be provided from each Lien Release Party regardless of the value or
contract price of the work, services or materials being performed or provided by
such Person);
          3.4.8 Permits. The Company shall have certified (and, as set forth in
the Construction Consultant’s certificate related to the requested Advance, the
Construction Consultant shall not have become aware of any inaccuracies in the
Company’s certification) that:
               (a) The Gaming Concession Contract, the Gaming Concession
Consent, the Land Concession Contracts for the Active Projects and the Land
Concession Consents for the Active Projects are in full force and effect (except
such Land Concession Contracts shall be permitted to be “provisional” as
required by applicable law until 180 days after the Completion Date of each such
Active Project (or in the case of the Four Seasons Overall Project and the
Venetian Macao Overall Project, 180 days after the date both such Projects shall
have achieved Completion) (in each case as extended under the proviso to
Section 5.19)) and are not subject to current legal proceedings or to any
unsatisfied conditions (that are required to be satisfied by such Advance Date)
that could reasonably be expected to result in material modification or
revocation, and all applicable appeal periods with respect thereto shall have
expired without any action being taken by any applicable Governmental Authority.
No breach or default has occurred by the Company or any Loan Party under, and no
breach or default by the Macau SAR of any material obligation under, the Gaming
Concession Contract, the Gaming

47



--------------------------------------------------------------------------------



 



Concession Consent, any such Land Concession Contract or any such Land
Concession Consent; and
               (b) All other material Permits described in Exhibit K for the
Active Projects as required to have been obtained by the Company or any other
Person by the date of such Advance shall have either (i) been received and shall
be in full force and effect, and not subject to current legal proceedings or to
any unsatisfied conditions (that are required to be satisfied by such Advance
Date) that could reasonably be expected to result in material modification or
revocation, and all applicable appeal periods with respect thereto shall have
expired without any action being taken by any applicable Governmental Authority;
or (ii) subject to the consent of the Bank Agent (such consent not to be
unreasonably withheld), been received pending the expiration of any such
applicable waiting period, and shall be reasonably expected to be obtained upon
the termination of such waiting period; or (iii) no facts or circumstances exist
which indicate that any of the Permits for each such Active Project described in
Exhibit K as not yet required to be obtained will not be obtainable prior to the
time that such Permit becomes required.
          3.4.9 Plans and Specifications. The Disbursement Agent and the
Construction Consultant shall have received copies of all Plans and
Specifications relating to the Active Projects which, as of the date of the
requested Advance Date, constitute Final Plans and Specifications subject, until
such time as all Plans and Specifications have been prepared and completed by
the Regulatory Consultant, to (a) finalizing the Plans and Specifications in a
manner consistent with the standards set forth in Exhibit P and (b) submission
of the finalized Plans and Specifications to the proper Governmental
Instrumentality for any required approval.
          3.4.10 Cash Management Accounts. With respect to an Advance Request
which requests that funds be deposited in the Cash Management Accounts, the
Company shall have substantiated to the Construction Consultant’s reasonable
satisfaction (as set forth in the Construction Consultant’s certificate), in the
manner contemplated by the Advance Request, that (a) the amounts previously
drawn by the Company from the General Cash Management Account have been used to
pay Project Costs for an Active Project in accordance with the Project Budget
for such Project or to pay Project Costs of the types described in clause (b),
(c) and (d) of the definition of “Project Costs;” and (b) the amounts previously
drawn by the Company from the Non-Casino Cash Management Account have been used
to pay Non-Casino Project Costs for an Active Project in accordance with the
Project Budget for such Project or to pay Non-Casino Project Costs of the types
described in clause (b), (c) and (d) of the definition of “Project Costs.” After
giving effect to the requested Advance, the balances in the Cash Management
Accounts will not exceed $65,000,000 in the aggregate.
          3.4.11 Proceeds. The Company shall be in compliance with
Sections 5.1.1 and 5.1.2, and no demands for funds shall be outstanding under
Section 5.5.
          3.4.12 Fees and Expenses. The Company shall have paid or arranged for
payment out of the requested Advance of all fees, expenses and other charges
then due and payable by it under this Agreement or under the other Loan
Documents or under any agreements between the Company and any of the Independent
Consultants.

48



--------------------------------------------------------------------------------



 



          3.4.13 Insurance. Insurance complying in all material respects with
the requirements of Section 6.4 of the Credit Agreement shall be in place and in
full force and effect.
          3.4.14 Collateral. All of the Collateral Documents shall continue to
be in full force and effect and all actions necessary or desirable (including
all filings) in the reasonable opinion of the Collateral Agent and/or the Bank
Agent party thereto for such Person to create and, to the extent relevant under
the law governing such Collateral Document, perfect the security interests
granted therein as a valid security interest over the Collateral thereunder
having the priority contemplated therefor by this Agreement and the Collateral
Documents shall have been completed unless perfection of such security interest
is not required under Section 4.11(a), (b) and (c) of the Security Agreement or
the applicable Macau Security Document. All property, rights and assets required
for the Active Projects shall be free and clear of all encumbrances except for
Permitted Liens.
          3.4.15 Litigation. No action, suit, proceeding or investigation of any
kind shall have been instituted or, to the Company’s knowledge, shall be pending
or threatened, including actions or proceedings of or before any Governmental
Instrumentality, to which the Company, the Loan Parties, the Active Projects or,
to the knowledge of the Company, Regulatory Consultant, or any other party
(other than the Company) to a Material Contract, is a party or is subject, or by
which any of them or any of their properties or the Active Projects are bound,
that could reasonably be expected to have a Material Adverse Effect and no
injunction or other restraining order shall have been issued and no hearing to
cause an injunction or other restraining order to be issued shall be pending or
noticed with respect to any action, suit or proceeding if the same could
reasonably be expected to have a Material Adverse Effect.
          3.4.16 No Restriction(a) . No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain any of
the Lenders from making the Advances to be made by it on the requested Advance
Date; provided that this condition precedent shall be deemed to be satisfied if
the Company is, and after giving effect to the requested Advance, will be In
Balance without taking into account any portions of the unfunded Commitment of
the Lender enjoined or restrained from making the Advance.
          3.4.17 Violation of Certain Regulations. The making of the requested
Advance shall not violate any law including Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
          3.4.18 Companies’ Register Bureau Certificate. The Company shall
deliver to the Disbursement Agent a commercial certificate issued by the
Companies’ Register Bureau showing no proceedings against VML, Cotai Subsidiary
or any other Loan Party formed in or registered as a foreign company in Macau
SAR (excluding any Immaterial Subsidiary).
          3.4.19 Macau Land and Building Registration Department Certificate.
The Company shall deliver to the Disbursement Agent a certificate issued by the
Macau Land and Building Registration Department showing (a) VML holds the Sands
Macao Site under lease pursuant to the Sands Macao Land Concession Contract;
(b) Cotai Subsidiary holds the Sites 1 and 2 and the Park Site under lease
pursuant to the Venetian Macao Land Concession Contracts; (c) the developer of
the Site (or the developer’s successor as lessee under the applicable land

49



--------------------------------------------------------------------------------



 



concession contract) for any Other Resort Project (associated with a Casino
Operation Project that is an Active Project) holds the Site under lease pursuant
to the applicable land concession contract; and (d) a Loan Party holds the Sites
for any other Active Project under lease pursuant to the applicable Land
Concession Contracts; and, in each case, and confirming no Liens (other than
Permitted Liens) have been created with respect to the Sites for the Active
Projects or such land concession contracts (or in the case of a Casino Operation
Project, the “air parcel” and “horizontal space” comprised in such Casino
Operation Project and any rights or interests of the Loan Parties in such land
concession contracts).
          3.4.20 Credit Facilities. Any condition precedent to an Advance under
the Credit Facilities that is not otherwise a condition precedent set forth in
this Section 3.4 shall have been satisfied.
          3.4.21 Additional Documents. With respect to any Material Contracts
for Active Projects entered into or obtained or transferred since the date of
the most recent Advance, the Disbursement Agent shall have received (a) a
Consent in the form of Schedule B to the Assignment of Rights or otherwise in
form and substance reasonably satisfactory to the Bank Agent, and (b) the
Disbursement Agent shall have received payment and performance bonds with
respect to any Construction Contract (but only if required under Section 5.17),
each in form and substance reasonably satisfactory to the Bank Agent (in
consultation with the Construction Consultant).
     3.5 Conditions Precedent to Equity Advances Prior to the Loan Advance
Threshold Date for any Project or During Any Permitted Company Equity Funding
Period. Prior to the Loan Advance Threshold Date, and during any Permitted
Company Equity Funding Period, the Company may, from time to time, obtain
Advances from the Company Equity Account and the Supplemental Equity
Contribution Account, and to the extent amounts are transferred from the Company
Equity Account or the Supplemental Equity Contribution Account to the General
Cash Management Account pursuant to this Section 3.5, from the General Cash
Management Account, to pay Projects Costs with respect to any Active Project and
Project Costs of the types described in clause (b), (c)(i) and (d) of the
definition of “Project Costs”. Accordingly, with respect to each Advance to
which this Section 3.5 applies, upon the request of the Company, the
Disbursement Agent shall release the requested funds from the foregoing Accounts
notwithstanding the fact that the conditions set forth in Sections 3.1, 3.2,
3.3, 3.4, 3.6, 3.7, 3.8 and/or 3.9 (other than Sections 3.1.5(a), 3.1.5(c) (only
with respect to the Sands Macao Land Concession Contract), 3.1.5(d) (only with
respect to the Sands Macao Site), 3.4.3, 3.4.4, 3.4.5, 3.4.8(a) (other than with
respect to the Venetian Macao Land Concession Contract) and 3.4.14) have not
been satisfied. Notwithstanding any other items required to be set forth in an
Advance Request, any Advance Request submitted by the Company with respect to
Advances under this Section 3.5 needs only to include the date of the requested
Advance from the Company Equity Account, the Supplemental Equity Contribution
Account or the General Cash Management Account, as the case may be, the amount
of such Advance, the payees and/or Accounts to which such Advance shall be paid
and/or transferred and certifications to the effect that (i) such Advance shall
be applied to pay Project Costs with respect to a particular Project (and, in
the case of an Active Project, solely in accordance with the Project Budget for
such Active Project); and (ii) the conditions required to be satisfied by this
Section 3.5 have been satisfied. The Company acknowledges, however, that any
inability on its or their part to satisfy

50



--------------------------------------------------------------------------------



 



the conditions set forth in Sections 3.1, 3.2, 3.3 and/or 3.4 shall not affect
its and their obligation to satisfy all such conditions at such time that an
Advance is requested from any Resort Component Funding Source in accordance with
Sections 3.1, 3.2, 3.3 or 3.4.
     3.6 Conditions Precedent to Credit Facilities Advances Prior to Early
Advance Cut-Off Date. Prior to the Early Advance Cut-off Date with respect to
any Project, the Company may, from time to time, obtain Advances to pay Project
Costs with respect to such Project, without satisfying the conditions set forth
in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.7 and 3.8 so long as:
               (a) If such Project is the Venetian Macao Overall Project or the
Sands Macao Podium Expansion Project, such Project Costs are in accordance with
the Project Budget for such Project;
               (b) If such Project is the Four Seasons Overall Project, such
Advance shall only be used for payment of Projects Costs of the type described
in clause (b) of the definition of “Project Costs;”
               (c) If such Project is any Secondary Project (other than the
Cotai Strip Infrastructure Project), such Advance shall only be used for payment
of Project Costs of the type described in clause (c)(i) of the definition of
“Project Costs;” and
               (d) as of the requested Advance Date, the conditions set forth in
Sections 3.1, 3.4.8(a) and 3.4.14 shall have been satisfied to the extent they
relate to the Sands Macao Casino and the conditions set forth in Sections 3.4.3,
3.4.4, and 3.4.5 (subject to the next sentence) shall have been satisfied.
Notwithstanding any other items required to be set forth in an Advance Request,
any Advance Request submitted by the Company with respect to Advances under this
Section 3.6 needs only to include the date of the requested Advance, the amount
of such Advance, the payees and/or Accounts to which such Advance shall be paid
and/or transferred and certifications to the effect that (i) such Advance shall
be applied to pay Project Costs with respect to a particular Project (and, if
such Advance relates to the Sands Macao Podium Expansion Project or the Venetian
Macao Overall Project, that such Project Costs have been incurred in accordance
with the applicable Project Budget); and (ii) the conditions required to be
satisfied by this Section 3.6 have been satisfied. The Company acknowledges,
however, that any inability on its or their part to satisfy the conditions set
forth in Sections 3.1, 3.2, 3.3 and/or 3.4 shall not affect its and their
obligation to satisfy all such conditions at such time that an Advance is
requested from any Resort Component Funding Source in accordance with
Section 3.1, 3.2, 3.3 or 3.4.
     3.7 Conditions Precedent to Advances for Cotai Strip Investment.
Notwithstanding any other provision hereof, the conditions to Advances set forth
in this Section 3.7 (and no other conditions precedent to Advances) apply to
Advances with respect to the Cotai Strip Investment. Accordingly, with respect
to each Advance to which this Section 3.7 applies, upon the request of the
Company, the Disbursement Agent shall release the requested funds from the
Resort Component Funding Sources in accordance with Sections 2.5.1, 2.5.2 and
2.5.3 and the only conditions to making the Cotai Strip Investment shall be that
the Bank Agent and the Disbursement Agent shall have received a certification by
the Company and be

51



--------------------------------------------------------------------------------



 



reasonably satisfied that (i) the Excluded Subsidiary receiving such investment
is wholly-owned by VML (subject to mandatory minority shareholder requirements
in accordance with applicable Macanese law and Usufruct Agreements reasonably
approved by the Bank Agent and subject to the Permitted 10% Equity Sale referred
to in Section 7.7(xiv) of the Credit Agreement), (ii) such Excluded Subsidiary
is developing an Excluded Casino Hotel Resort, (iii) any casino to be operated
on any such Site will be operated by VML as an Excluded Casino in accordance
with the terms of the Credit Agreement and (iv) no Event of Default or Potential
Event of Default shall have occurred and be continuing, or could reasonably be
expected to result from such Advance, as certified by the Company.
     3.8 Conditions Precedent for Casino Operation Land Concession Contracts.
The Company may, from time to time, obtain Advances to pay Project Costs payable
to Macau SAR under one Casino Operation Land Concession Contract (the “Funded
Casino Operation Land Concession Contract”) and, from and after the date (and
for so long as) the Loan Parties have title to the Funded Casino Operation Land
Concession Contract, Soft Costs related to developing the Property associated
therewith, in each case as permitted under clause (c)(ii) of the definition of
“Project Costs,” without satisfying the conditions set forth in Sections 3.1,
3.2, 3.3, 3.4, 3.5, 3.6, 3.7 and 3.8 so long as:
               (a) the Funded Casino Operation Land Concession Contract has been
entered by the Loan Parties in accordance with the terms of Section 7.13D of the
Credit Agreement;
               (b) the aggregate amount of all Advances made and all other
payments made by the Loan Parties in respect of the Funded Casino Operation Land
Concession Contract and for the related Soft Costs from and after the Closing
Date shall not exceed the maximum amounts set forth in clause (c)(ii) of the
definition of “Project Costs” (provided that if the applicable Loan Party sold,
transferred or assigned the Funded Casino Operation Land Concession Contract to
a developer and has been reimbursed all amounts and costs previously expended by
any Loan Party with respect to the Funded Casino Operation Land Concession
Contract and the development of the Property associated therewith as required by
and subject to the exceptions set forth in Section 7.7(xiv) of the Credit
Agreement and Section 3.3.5(b), then the Company may enter into one new Casino
Operation Land Concession Contract consistent with the requirements of
Section 7.13D of the Credit Agreement and may request Advances or otherwise draw
on the General Cash Management Account with respect to such new Casino Operation
Land Concession Contract in accordance with this Section 3.8 (subject to the
maximum amount set forth in the proviso to clause (c)(ii) of the definition of
“Project Costs”) and at such time such new Casino Operation Land Concession
Contract shall become the “Funded Casino Operation Land Concession Contract” for
the purposes of this Section 3.8);
               (c) (i) the Funded Casino Operation Land Concession Contract
shall be in full force and effect, shall have a term of at least 15 years, and
otherwise be in form and substance reasonably satisfactory to the Bank Agent and
the Disbursement Agent; (ii) the Company shall have delivered to the Bank Agent
and the Disbursement Agent an additional consent from the Macau SAR consenting
to the Liens granted with respect to such Funded Casino Operation Land
Concession Contract and the Property associated therewith and the Power of
Attorney with respect thereto on terms reasonably satisfactory to the Bank
Agent; and

52



--------------------------------------------------------------------------------



 



(iii) the Bank Agent and the Disbursement Agent shall have received and be
reasonably satisfied with evidence that the Funded Casino Operation Land
Concession Contract is registered (such contract shall be permitted to be
“provisional” as required by applicable law) with the Macau Land and Building
Registration Department and has been published in the Official Bulletin;
               (d) as of the requested Advance Date, the Company and each other
Loan Party with an interest in such Casino Operation Land Concession Contract:
(i) shall have executed (1) a Mortgage covering its interests in the real
property described in such Casino Operation Land Concession Contract, (2) a Land
Security Assignment granting the Collateral Agent a first priority security
interest over its interest in such Casino Operation Land Concession Contract (in
each case, in form and substance reasonably satisfactory to the Disbursement
Agent and the Bank Agent (in consultation with the Construction Consultant)),
and (3) a Power of Attorney in respect of such Casino Operation Land Concession
Contract; and (ii) shall have delivered favorable opinions of counsel in form
and substance reasonably acceptable to the Bank Agent substantially similar to
the opinions delivered on the Closing Date pursuant to Section 4.1K of the
Credit Agreement in respect of the Company, the Funded Casino Operation Land
Concession Contract and the Collateral Documents relating to such Funded Casino
Operation Land Concession Contract;
               (e) as of the requested Advance Date, either (i) the Loan Advance
Threshold Date has not occurred and the conditions set forth in Sections 3.1,
3.4.8(a) and 3.4.14 shall have been satisfied (or waived in accordance with this
Agreement and the Loan Documents) to the extent they relate to the Sands Macao
Casino; or (ii) the conditions set forth in Sections 3.1 and 3.4 shall have been
satisfied (or waived in accordance with this Agreement and the Loan Documents)
with respect to the Sands Macao Podium Expansion Project and the Venetian Macao
Overall Project and the Initial Standard Advance Date for such Projects shall
have occurred; and
               (f) as of the requested Advance Date, the conditions set forth in
Sections 3.3.5(d), 3.3.7(c), 3.4.3, 3.4.4, 3.4.5 (subject to the next sentence),
and Sections 3.4.7, 3.4.8, 3.4.14, 3.4.15, and 3.4.16 shall have been satisfied
(or waived in accordance with this Agreement and the Loan Documents) to the
extent they relate to the Funded Casino Operation Land Concession Contract, the
associated real property and the requested Advance. Notwithstanding any other
items required to be set forth in an Advance Request, any Advance Request
submitted by the Company with respect to Advances under this Section 3.8 needs
only to include the date of the requested Advance, the amount of such Advance
and the allocation among the Resort Component Funding Sources, the payees and/or
Accounts to which such Advance shall be paid and/or transferred and
certifications to the effect that (i) such Advance shall be applied to pay
Project Costs and Soft Costs permitted under this Section 3.8; and (ii) the
applicable conditions required to be satisfied by this Section have been
satisfied. The Company acknowledges, however, that any inability on its or their
part to satisfy the conditions set forth in Sections 3.1, 3.2, 3.3 and/or 3.4
shall not affect its and their obligation to satisfy all such conditions at such
time that an Advance is requested from any Resort Component Funding Source in
accordance with Section 3.1, 3.2, 3.3 or 3.4.
     3.9 Conditions Precedent for Early Payment of Casino Shell. The Company
may, from time to time, obtain Advances to pay Project Costs payable by the Loan
Parties to an

53



--------------------------------------------------------------------------------



 



Excluded Subsidiary for the “casino and showroom and/or retail shell” with
respect to the Casino Operation Projects to be located on Site 3, 7 or 8 as
permitted under clause (c)(iii) of the definition of “Project Costs”, without
satisfying the conditions set forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.7 and 3.8 so long as:
               (a) the aggregate amount of all Advances made and all other
payments made by the Loan Parties in respect of such “casino and showroom and/or
retail shell” and such Project from and after the Closing Date shall not exceed
the maximum amount set forth in clause (c)(iii) of the definition of “Project
Costs”;
               (b) the requirements of Section 7.3(xix) of the Credit Agreement
shall be satisfied;
               (c) as of the requested Advance Date, either (i) the Loan Advance
Threshold Date has not occurred and the conditions set forth in Sections 3.1,
3.4.8(a) and 3.4.14 shall have been satisfied (or waived in accordance with this
Agreement and the Loan Documents) to the extent they relate to the Sands Macao
Casino; or (ii) the conditions set forth in Sections 3.1 and 3.4 shall have been
satisfied (or waived in accordance with this Agreement and the Loan Documents)
with respect to the Sands Macao Podium Expansion Project and the Venetian Macao
Overall Project and the Initial Standard Advance Date for such Projects shall
have occurred; and
               (d) as of the requested Advance Date, the conditions set forth in
Sections 3.3.7(c), 3.4.3, 3.4.4, 3.4.5 (subject to the next sentence) and
Sections 3.4.7, 3.4.8, 3.4.14, 3.4.15 and 3.4.16 shall have been satisfied with
respect to the requested Advance. Notwithstanding any other items required to be
set forth in an Advance Request, any Advance Request submitted by the Company
with respect to Advances under this Section 3.9 needs only to include the date
of the requested Advance, the amount of such Advance and the allocation among
the Resort Component Funding Sources, the payees and/or Accounts to which such
Advance shall be paid and/or transferred and certifications to the effect that
(i) such Advance shall be applied to pay Project Costs permitted under this
Section 3.9; and (ii) the applicable conditions required to be satisfied by this
Section have been satisfied. The Company acknowledges, however, that any
inability on its or their part to satisfy the conditions set forth in
Sections 3.1, 3.2, 3.3 and/or 3.4 shall not affect its and their obligation to
satisfy all such conditions at such time that an Advance is requested from any
Resort Component Funding Source in accordance with Section 3.1, 3.2, 3.3 or 3.4.
     3.10 Special Procedures Regarding Initial Standard Advance Date for all
Projects. In order to request that the Initial Standard Advance Date for any
Project occur, the Company shall deliver (in electronic format, to the extent
reasonably possible) to the Construction Consultant, the Disbursement Agent and
the Bank Agent as soon as practicable (but in no event later than forty-five
(45) days before the requested Initial Standard Advance Date for such Project,
the “Deliverables Submission Deadline”), the Project Budget, the Project
Schedule, the updated Projected Sources and Uses Schedule, the Permit Schedule,
the Material Construction Contracts Schedule, the Plans and Specifications,
Material Contracts and each other deliverable relating to such Project required
under Section 3.1, 3.2 or 3.3, as the case may be, and Section 3.4 (excluding
the updated Construction Consultant’s Report and any deliverable

54



--------------------------------------------------------------------------------



 



related to the Sands Macao Podium Expansion Project or Venetian Macao Overall
Project previously submitted and approved on the Closing Date) (collectively,
the “Initial Standard Advance Date Deliverables”), including the Company’s
Initial Standard Advance Date Certificate appropriately completed and duly
executed by a Responsible Officer of the Company, with all attachments thereto.
The Disbursement Agent and the Bank Agent shall use reasonable efforts to review
the Initial Standard Advance Date Deliverables and respond to the Company as
soon as practicable after their receipt thereof. To the extent that the Company
delivers any Initial Standard Advance Date Deliverables for any Project prior to
the Deliverables Submission Deadline, the Company shall be entitled to revise
and re-submit such Initial Standard Advance Date Deliverables from time to time
prior to the Deliverables Submission Deadline. If all of the Initial Standard
Advance Date Deliverables have been delivered prior to the Deliverables
Submission Deadline, the Disbursement Agent and the Bank Agent shall use
reasonable efforts to review the Initial Standard Advance Date Deliverables and
determine, prior to the requested Initial Standard Advance Date, whether each of
the conditions precedent to such Initial Standard Advance Date for such Project
has been satisfied. If the Bank Agent, in consultation with the Construction
Consultant, reasonably determines each of the conditions precedent to the
Initial Standard Advance Date for such Project shall have been satisfied, then
the Bank Agent shall countersign the Company’s Initial Standard Advance Date
Certificate for such Project and promptly forward the same to the Disbursement
Agent, the Construction Consultant and the Company. The Initial Standard Advance
Date for any Project shall, notwithstanding the Requested Advance Date, be the
date the Bank Agent countersigns the Company’s Initial Standard Advance Date
Certificate for such Project.
     3.11 Special Procedures Regarding Reimbursements to Company Affiliates for
Previously Paid Project Costs. If, at any time and from time to time, the
Company shall be unable to satisfy the conditions precedent to the initial
Advance or any subsequent Advance set forth in Article 3 for any reason other
than as a result of the Company not being In Balance, the Company shall be
entitled to allow Affiliates of the Company (other than any Loan Party) to pay
Project Costs then due and owing with respect to a particular Project (which
payment shall be deemed to be an additional equity contribution by such
Affiliate to the Company), and to later reimburse such Affiliates for the
payments of such Project Costs out of Advances from the Resort Component Funding
Sources (i.e., the reimbursement shall be deemed to be a Project Cost for
purposes of Advances) at the time (if any) that the Company is able to satisfy
the conditions precedent to Advances for such Project set forth in Article 3, as
applicable. This Section shall not restrict such Affiliate’s ability to
contribute equity or to make such payment, but only such Affiliate’s ability to
be reimbursed for such payment from Resort Component Funding Sources.
     3.12 No Waiver or Estoppel.
          3.12.1 None of the execution of the Agreement, the occurrence of the
Initial Standard Advance Date for any Project or the making of any Advance
hereunder shall preclude the Bank Agent from later asserting that (and enforcing
any remedies it may have if) any representation, warranty or certification made
or deemed made by the Company or any Loan Party in connection with such Advance
was not true and accurate when made. No course of dealing or waiver by the Bank
Agent or Secured Party in connection with any condition precedent to any Advance
under this Agreement or the Credit Agreement shall impair any right,

55



--------------------------------------------------------------------------------



 



power or remedy of the Bank Agent or any Secured Party with respect to any other
condition precedent, or be construed to be a waiver thereof; nor shall the
action of the Bank Agent or Secured Party in respect of any Advance affect or
impair any right, power or remedy of the Bank Agent or Secured Party in respect
of any other Advance.
          3.12.2 Unless otherwise notified to the Company by the Bank Agent or
Secured Party and without prejudice to the generality of Section 3.12.1, the
right of the Bank Agent or Secured Party to require compliance with any
condition under this Agreement or the Credit Agreement which may be waived by
the Bank Agent or Secured Party in respect of any Advance is expressly preserved
for the purpose of any subsequent Advance.
ARTICLE 4. - REPRESENTATIONS AND WARRANTIES
     The Company makes all of the following representations and warranties to
and in favor of the Bank Agent, the Lenders, the Collateral Agent and the
Disbursement Agent as of the Closing Date and the date of each Advance, except
as such representations relate to an earlier date. All of these representations
and warranties shall survive the Closing Date and the Advances until the
Obligations have been repaid in full and the Credit Agreement and the other
respective Loan Documents terminated.
     4.1 Permits. There are no material Permits that are required or will become
required for the ownership, construction, financing or operation of the Active
Projects, other than the Permits described in the Permit Schedule for each
Active Project. The Permit Schedule for each Active Project accurately states
the stage in construction by which each such Permit is required to be obtained.
Each material Permit described in the Permit Schedule for each Active Project as
required to be obtained by each date that this representation is deemed to be
made has either (i) been received and is in full force and effect, and not
subject to current legal proceedings or to any unsatisfied conditions (that are
required to be satisfied by the Advance Date for each such Active Project) that
could reasonably be expected to result in material modification or revocation,
and all applicable appeal periods with respect thereto have expired without any
action being taken by any applicable Governmental Authority, or (ii) with
respect to any such Permit (other than the Gaming Concession Consent and any
Land Concession Consent for the Active Projects) and subject to the consent of
the Bank Agent (such consent not to be unreasonably withheld), been received
pending the expiration of any such applicable waiting period, and is reasonably
expected to be obtained upon the termination of such waiting period. No fact or
circumstance exists which indicates that any Permit (except with respect to the
Gaming Concession Consents and Land Concession Consents) described in the Permit
Schedule for each Active Project not required to have been obtained by the date
that this representation is deemed to be made will not be obtained prior to the
time that it becomes required. Neither the Company nor, to Company’s knowledge,
any other party involved in an Active Project is in violation of any condition
in any Permit for any Active Project the effect of which could reasonably be
expected to have a Material Adverse Effect. The Gaming Concession Contract, the
Gaming Concession Consent, the Land Concession Contracts for each Active Project
and the Land Concession Consents for each Active Project are in full force and
effect (except that such Land Concession Contracts shall be permitted to be
“provisional” as required by applicable law until 180 days after the Completion
Date of each such Active Project (or in the case of Four Seasons Overall Project
and the Venetian Macao Overall Project, 180 days after the date both

56



--------------------------------------------------------------------------------



 



such Projects shall have achieved Completion) (in each case as extended under
the proviso to Section 5.19)).
     4.2 Security Interests.
               (a) The security interests granted to the Secured Parties
pursuant to the Collateral Documents in the Collateral (i) constitute and, with
respect to subsequently acquired property included in the Collateral, will
constitute, a valid and, to the extent relevant under the law governing such
Collateral Document, perfected security interest under applicable law (including
with respect to any Account located in New York, the UCC) and (ii) have, and,
with respect to such subsequently acquired property, will have, been created
and, to the extent relevant under the law governing such Collateral Document,
perfected under the applicable law as aforesaid, with superior priority and
rights than the rights of any such third Persons now existing or hereafter
arising whether by way of mortgage, lien, security interests, encumbrance,
assignment or otherwise, subject to the rights and priorities of Permitted Liens
as may be permitted under the Credit Agreement and unless perfection of such
security interest is not required under Section 4.11(a), (b) and (c) of the
Security Agreement or the applicable Macau Security Document. All such action as
is necessary has been taken to establish and, to the extent relevant under the
law governing such Collateral Document, perfect the Secured Parties’ respective
rights in and to the Collateral, including any recording, filing, registration,
giving of notice or other similar action and no filing, recordation, re-filing
or re-recording other than those made as of the Closing Date is necessary to
create and, to the extent relevant under the law governing such Collateral
Document, perfect and maintain the perfection of the interest, title or Liens of
the Collateral Documents and all such filings or recordings have been made,
other than the filing of any UCC financing statements delivered to the
Collateral Agent for filing (but not yet filed), the recording of each Mortgage
delivered under Article 3 with the Macau Land and Building Registration
Department, the registration of each Floating Charge with the Companies’
Register Bureau in respect of each business ‘establishment’ of any Loan Party
established after the Closing Date, and the periodic filing of UCC continuation
statements in respect of UCC financing statements filed by or on behalf of the
Collateral Agent. The Company has properly delivered or caused to be delivered
to the Disbursement Agent all Collateral that requires perfection of the Lien
and security interest described above by possession.
               (b) No authorization, approval or other action by, and no notice
to or filing with, any Governmental Instrumentality is required for either
(i) the pledge or grant by the Company of the Liens purported to be created in
favor of the Secured Parties pursuant to any of the Collateral Documents (except
for filings or recordings contemplated by Section 4.2(a) above and for filings
or recordings to be made concurrently with the Closing Date as set forth on
Schedule 5.16B to the Credit Agreement), or (ii) the exercise by the Collateral
Agent and the other Secured Parties of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), subject to
the terms of the Gaming Concession Consent and the Land Concession Consents
(except for filings or recordings contemplated by Section 4.2(a) above and for
filings or recordings to be made concurrently with the Closing Date as set forth
on Schedule 5.16B to the Credit Agreement).

57



--------------------------------------------------------------------------------



 



               (c) Except such as may have been filed in favor of the Bank Agent
or the Collateral Agent as contemplated by Section 4.2(a) above, no effective
UCC financing statement, fixture filing or other instrument of similar effect
under any applicable law covering all or any part of the Collateral is on file
in any filing or recording office and no entries showing any outstanding Liens
(other than Permitted Liens) over all or any part of the Collateral exists on
the Company’s register.
     4.3 Existing Defaults. There is no Potential Event of Default or Event of
Default under any of the Loan Documents. No breach or default has occurred by
the Company or any Loan Party under, and no breach or default by the Macau SAR
of any material obligation under, the Gaming Concession Contract, the Gaming
Concession Consent, any Land Concession Contract for an Active Project or any
Land Concession Consent for an Active Project. No breach or default has occurred
by the Company or any Loan Party, or, to the Company’s knowledge, by any other
party thereto, under any Material Contract (other than the Gaming Concession
Contract, the Gaming Concession Consent, the Land Concession Contracts for an
Active Project and the Land Concession Consents for an Active Project), in each
case unless the same could not reasonably be expected to have a Material Adverse
Effect.
     4.4 Availability of Services, Materials and Utilities. With respect to each
Active Project, all services, materials and utilities necessary for the
construction, operation and maintenance of such Project for its intended
purposes and as contemplated by the Loan Documents are or will be available at
the Site for such Project as and when required under the Project Schedule for
such Project on financial terms consistent with the Project Budget for such
Project.
     4.5 In Balance Requirement. As of each Advance Date (after giving effect to
the requested Advance), the Company is In Balance.
     4.6 Sufficiency of Interests and Project Documents.
          4.6.1 The Loan Parties have good leasehold title to the Site for the
Sands Macao Casino and the Sands Macao Podium Expansion. The Loan Parties own
all of the material property interests and have entered into all documents and
agreements necessary to develop, construct, complete, own and operate the Sands
Macao Casino and the Sands Macao Podium Expansion on the applicable Site in
accordance with all Legal Requirements and the Project Schedule for such Project
and as contemplated in the Loan Documents, other than those services to be
performed and materials and equipment to be supplied and/or constructed that can
be reasonably expected to be commercially available when and as required. For
the avoidance of doubt, this Section is not intended to address Permits, as the
representations regarding Permits is addressed under Section 4.1.
          4.6.2 As of the Initial Standard Advance Date for each Active Project
(other than the Sands Macao Casino and the Sands Macao Podium Expansion) and as
of the date of each Advance thereafter, the Loan Parties have good leasehold
title to the Site for each such Active Project (or, in the case of any Casino
Operation Project that is an Active Project, the “air parcel” and “horizontal
property” comprising such Casino Operation Project). As of the Initial Standard
Advance Date for each Active Project (other than the Sands Macao Casino and the

58



--------------------------------------------------------------------------------



 



Sands Macao Podium Expansion) and as of the date of each Advance thereafter, the
Loan Parties own all of the material property interests and have entered into
all documents and agreements necessary to develop, construct, complete, own and
operate each such Active Project on the applicable Site (or, in the case of any
Casino Operation Project that is an Active Project, the “air parcel” and
“horizontal property” comprising such Casino Operation Project); in each case,
in accordance with all Legal Requirements and the Project Schedule for such
Project and as contemplated in the Loan Documents, other than those services to
be performed and goods, materials and equipment to be supplied and/or
improvements to be constructed and/or documents and agreements to be entered
into that can be reasonably expected to be commercially available when and as
required. For the avoidance of doubt, this Section is not intended to address
Permits, as the representations regarding Permits is addressed under
Section 4.1.
          4.6.3 As of the Closing Date and as of the date of each Advance
thereafter, the Sands Macao Land Concession Contract creates a valid and
subsisting leasehold estate in the Property and the Improvements covered
thereby, subject only to Permitted Liens. For each other Active Project, as of
the Initial Standard Advance Date and as of the date of each Advance thereafter,
the Land Concession Contract relating to such Project creates a valid and
subsisting leasehold estate in the Property and the Improvements covered
thereby, subject only to Permitted Liens.
          4.6.4 The Bank Agent has received a true, complete and correct copy
(in electronic format, to the extent reasonably possible) of each of the
Material Construction Contracts for each Active Project in effect or required to
be in effect as of the date this representation is made or deemed made
(including all exhibits, schedules, side letters and disclosure letters referred
to therein or delivered pursuant thereto, if any). For each Active Project, as
of the Initial Standard Advance Date for such Project, a Material Construction
Contracts Schedule listing all Material Construction Contracts for such Active
Project entered into as such date is attached hereto as Exhibit M.
          4.6.5 All conditions precedent to the obligations of the respective
parties (other than the Loan Parties) under the Project Documents for all Active
Projects have been satisfied, except for such conditions precedent (a) the
failure of which to be satisfied could not reasonably be expected to have a
Material Adverse Effect or (b) which by their terms cannot be met until a later
stage in the construction or operation of the Active Projects, and no Loan Party
has any reason to believe that any such condition precedent (the failure of
which to be satisfied could reasonably be expected to have a Material Adverse
Effect) cannot be satisfied on or prior to the appropriate stage in the
construction or operation of the Active Projects.
     4.7 Project Budget; Anticipated Cost Reports; Projected Sources and Uses
Schedule.
          4.7.1 The Project Budget for each Active Project (a) is, to the
Company’s knowledge as of the Initial Standard Advance Date for such Active
Project, based on reasonable assumptions as to all legal and factual matters
material to the estimates set forth therein, (b) as of the Initial Standard
Advance Date for such Active Project, is consistent with the provisions of the
Operative Documents and the Loan Documents in all material respects, (c) has
been and will be prepared in good faith and with due care, (d) as of the Initial
Standard Advance Date for such

59



--------------------------------------------------------------------------------



 



Active Project, sets forth, for each Line Item, the total costs anticipated to
be incurred through the Final Completion Date of such Active Project, (e) fairly
represents the Company’s expectation as to the matters covered thereby as of its
date and as of any revision date; and (f) as of the Initial Standard Advance
Date for such Active Project, sets forth a total amount of Project Costs for
such Active Project, including the Required Minimum Contingency, which is,
collectively with all other Active Projects at such time, equal to or less than
the Available Funds and which is equal to the aggregate amount of Anticipated
Projected Monthly Costs for such Active Project set forth on the Projected
Sources and Uses Schedule (as in effect from time to time).
          4.7.2 The Summary Anticipated Cost Report (as in effect from time to
time) for each Active Project:
               (a) sets forth in column 3 thereof the amount allocated to each
Line Item Category pursuant to the Project Budget for such Project then in
effect;
               (b) sets forth in column 8 thereof, for each Line Item Category,
an aggregate amount no less than the aggregate amount set forth for such Line
Item Category in the Project Budget for such Project then in effect less
Realized Savings obtained with respect to such Line Item Category (and not
reflected in the Project Budget for such Project); and
               (c) fairly represents the expectations of the Loan Parties with
respect to all Project Costs anticipated to be incurred through Final Completion
of such Project; and
               (d) is true and correct in all material respects.
          4.7.3 The Anticipated Cost Report for each Active Project (as in
effect from time to time) accurately reflects the detail underlying the Summary
Anticipated Cost Report, segregated by Construction Component and by each Line
Item described therein, and for each Active Project sets forth in column 8
thereof, for each Line Item other than the “unallocated contingency” Line Item,
an amount no less than the total anticipated costs to be incurred by the Loan
Parties from the commencement through the completion of the work contemplated by
such Line Item, as determined by the Company and approved by the Construction
Consultant in the Construction Consultant’s certificate dated the date on which
this representation is made or deemed made.
          4.7.4 (a) The Projected Sources and Uses Schedule (as in effect from
time to time) fairly represents the expectations of the Loan Parties with
respect to all Anticipated Projected Monthly Costs (subject to the provisions of
Sections 4.7.4(b) and (c)) anticipated to be incurred through Last Project Final
Completion Date, the Liquid Available Funds for each month and the Free Cash
Flow for all Projects included on the Projected Sources and Uses Schedule and is
true and correct in all material respects. The aggregate amount of Anticipated
Projected Monthly Costs for each Active Project set forth on the Projected
Sources and Uses Schedule is equal to the aggregate amount of Remaining Costs
for all Line Item Categories set forth in column 11 of the Summary Anticipated
Costs Report for such Project and for all Line Items set forth in column 11 of
the Anticipated Cost Report for such Project (each, as in effect from time to
time).

60



--------------------------------------------------------------------------------



 



               (b) The aggregate amount of Anticipated Projected Monthly Costs
set forth on the Projected Sources and Uses Schedule for all Secondary Projects
(other than the Cotai Strip Infrastructure Project) that are not Active Projects
and have not been abandoned in accordance with Section 7.1.6(c) (if any) is
equal to $20,000,000. If the Cotai Strip Infrastructure Project is not then an
Active Project, the aggregate amount of Anticipated Projected Monthly Costs set
forth on the Projected Sources and Uses Schedule for the Cotai Strip
Infrastructure Project is equal to $125,000,000.
               (c) If the Four Seasons Macao Overall Project is not then an
Active Project, the aggregate amount of Anticipated Projected Monthly Costs set
forth on the Projected Sources and Uses Schedule for the Four Seasons Macao
Overall Project is equal to (i) prior to the Early Advance Cut-Off Date,
$100,000,000 and (ii) from and after the Early Advance Cut-Off Date, the total
anticipated costs and contingency set forth on the Project Budget delivered
under Section 6.16 of the Credit Agreement.
               (d) The Projected Sources and Uses Schedule sets forth the
anticipated aggregate amount of the Consolidated Excess Cash Flow anticipated to
be applied in each calendar month to the mandatory prepayment of the Loans
pursuant to Section 2.4B(iii) to the Credit Agreement for the period commencing
on the Closing Date through and including the anticipated Last Project Final
Completion Date.
     4.8 Project Schedule. To the Company’s knowledge, the Project Schedule for
each Active Project accurately specifies in summary form the work that the
Company, the Construction Manager and each Contractor propose to complete in
each calendar month from the Initial Standard Advance Date for such Project
through the Final Completion Date for such Project, all of which is expected to
be achieved.
     4.9 Proper Subdivision. Site 1, Site 2 and the Park Site are one legal
parcel properly subdivided or entitled to exception therefrom, and for all
purposes such Sites may be mortgaged, conveyed and otherwise dealt with as a
separate legal lot or parcel (provided that the Land Concession Contract
applicable to each of the Venetian Macao Overall Project and the Four Seasons
Overall Project may be provisionally registered with the Macau Land and Building
Registration Department as required by applicable law until 180 days after each
such Project shall have achieved Completion). Each other Site for an Active
Project (or, in the case of a Casino Operation Project that is an Active
Project, the “air parcel” and “horizontal property” comprising such Casino
Operation Project) (other than the Cotai Strip Infrastructure Project) has been
properly subdivided or entitled to exception therefrom, and for all purposes
each such Site, “air parcel” and “horizontal property” may be mortgaged,
conveyed and otherwise dealt with as separate legal lot or parcel (provided that
the Land Concession Contract applicable to such Project may be provisionally
registered with the Macau Land and Building Registration Department as required
by applicable law until 180 days after the Completion Date of the applicable
Project (or in the case of Four Seasons Overall Project and the Venetian Macao
Overall Project, 180 days after the date each such Project shall have achieved
Completion) (in each case as extended under the proviso to Section 5.19)).

61



--------------------------------------------------------------------------------



 



ARTICLE 5. - AFFIRMATIVE COVENANTS
     The Company covenants and agrees (with and for the benefit of the Bank
Agent, the Collateral Agent, the Lenders and the Disbursement Agent) that until
this Agreement is terminated pursuant to Section 10.17 hereof, it will:
     5.1 Use of Proceeds; Repayment of Indebtedness.
          5.1.1 Proceeds. (a) Comply with Section 2.3 and (b) deposit all
amounts required pursuant to Section 5.5 into the Company’s Equity Account or
the Supplemental Equity Contribution Account, as applicable.
          5.1.2 Project Costs. Apply all proceeds described in Section 5.1.1
above and all other amounts in the Accounts only (x) to pay Project Costs in
accordance with the terms of this Agreement and (y) in accordance with
Section 3.7, 3.8 or 3.9.
     5.2 Diligent Construction.
               (a) Take or cause to be taken all action, make or cause to be
made all contracts, pay all Project Costs and do or cause to be done all things
necessary to construct each Active Project diligently in accordance with the
Plans and Specifications for each such Project, the Loan Documents, the Gaming
Concession Contract and the Land Concession Contracts.
               (b) Cause the Completion Date of each Active Project to occur no
later than the Anticipated Completion Date for such Project.
               (c) Cause the “opening to the public” of the Venetian Macao
Overall Project (including the resort, hotel, casino and convention center) to
occur by the deadline set forth in the “Investment Plan” annexed to the Gaming
Subconcession Contract within the meaning of, and pursuant to the requirements
of, the Gaming Subconcession Contract, as such deadline may be amended from time
to time in writing and except to the extent the applicable Governmental
Authority waives compliance with such deadline in writing.
     5.3 Reports; Cooperation.
          5.3.1 With respect to each Active Project, prior to the Final
Completion Date for such Project, deliver to the Bank Agent, the Construction
Consultant and the Disbursement Agent within thirty (30) days following the end
of each calendar month a monthly status report (in electronic format) describing
in reasonable detail the progress of the construction of each Construction
Component of such Project and such Project as a whole since the immediately
preceding report hereunder, including without limitation, the cost incurred to
the end of such month, an estimate of the time and cost required to complete
each Construction Component of such Project and such Project as a whole and such
other information which the Bank Agent or the Disbursement Agent may reasonably
request including information and reports reasonably requested by the
Construction Consultant.
          5.3.2 Promptly after its receipt thereof, deliver to the Bank Agent,
the Construction Consultant and the Disbursement Agent any progress reports
provided by each

62



--------------------------------------------------------------------------------



 



Construction Manager pursuant to the Construction Management Agreements with
respect to each Active Project and such additional information as the Bank Agent
or the Disbursement Agent may reasonably request.
     5.4 Notices. Promptly, upon acquiring notice or giving notice, or obtaining
knowledge thereof, as the case may be, provide to the Disbursement Agent, the
Construction Consultant and the Bank Agent written notice of:
           5.4.1 Any Event of Default or Potential Event of Default of which it
has knowledge, specifically stating that an Event of Default or Potential Event
of Default has occurred and describing such Event of Default or Potential Event
of Default and any action being taken or proposed to be taken with respect to
such Event of Default or Potential Event of Default.
           5.4.2 Any event, occurrence or circumstance which reasonably could be
expected to cause the Company to not be In Balance or render the Company
incapable of, or prevent the Company from (a) achieving the Opening Date for the
Venetian Macau Overall Project on or before the Anticipated Opening Date for
such Project, (b) achieving the Completion Date for any Active Project on or
before the Anticipated Completion Date for such a Project, or (c) meeting any
material obligation of the Company under the Material Contracts as and when
required thereunder.
           5.4.3 Any termination, default or event of default or notice thereof
under any Material Contract relating to an Active Project.
           5.4.4 Any change in the Authorized Representatives of the Company,
and such notice shall include a certified specimen signature of any new officer
or director so appointed and, if requested by the Bank Agent or the Disbursement
Agent, reasonably satisfactory evidence of the authority of such new Authorized
Representative.
           5.4.5 Any proposed material change in the nature or scope of the
Active Projects or the business or operations of the Company.
           5.4.6 Any notice of any schedule delay or acceleration delivered
under any Construction Management Agreement or any other Construction Contract
that is a Material Contract and all remedial plans and updates thereof.
           5.4.7 Any other event or development which could reasonably be
expected to have a Material Adverse Effect.
           5.4.8 Promptly upon any Person becoming a Subsidiary of any of the
entities comprising the Company, a written notice setting forth with respect to
such Person the date on which such Person became a Subsidiary of any of the
entities comprising the Company.
     5.5 In Balance Deposits.
          5.5.1 At such times, if ever, as the Company shall not be In Balance,
either: deposit or cause to be deposited in the Company’s Equity Account or, at
the Company’s election but subject to the maximum amount permitted to be
deposited therein pursuant to Section 2.3.6,

63



--------------------------------------------------------------------------------



 



the Supplemental Equity Contribution Account, in cash, funds in an amount that
would cause the Company to be In Balance.
          5.5.2 Within thirty (30) days after the end of each calendar month
until the later of (i) the Primary Projects Operational Completion Date and
(ii) the Free Cash Flow Contribution Termination Date, deposit or cause to be
deposited in the Company Equity Account, in cash, the Free Cash Flow Monthly
Contribution Amount for such month. For the avoidance of doubt, the Company
agrees that, from time to time, if any additional Project becomes an Active
Project, or if the conditions to the Free Cash Flow Termination Date are not
then satisfied (for example, if there shall be a Scope Change increasing the
amount of Remaining Costs for an Active Project), then the provisions of this
Section 5.5.2 shall require the Company to continue to deposit or cause to be
deposited in the Company Equity Account, in cash, the Free Cash Flow Monthly
Contribution Amount until such time as the Company has again satisfied the
conditions in clause (i) and clause (ii) above (including the Remaining Costs
and the Required Minimum Contingency for the Primary Projects and each other
Active Project in the calculations).
     5.6 Costs and Expenses. Pay all amounts required to be paid by the Company
or any Loan Party pursuant to Section 10.15.
     5.7 Material Contracts and Permits. Deliver to the Disbursement Agent, the
Bank Agent and the Construction Consultant promptly, but in no event later than
ten (10) days after the receipt thereof by the Company, copies of (a) all
Material Contracts and material Permits relating to each Active Project obtained
or entered into by the Company after the Closing Date, (b) any amendment,
supplement or other modification to any Permit relating to each Active Project
received by the Company after the Closing Date and (c) all material notices
relating to the Active Projects received by or delivered to the Company from any
Governmental Instrumentality.
     5.8 Security Interest in Newly Acquired Property. If the Company shall at
any time from and after the Closing Date acquire any interest in property not
covered by the Collateral Documents (other than Excluded Collateral) or enter
into a Project Document, promptly upon such acquisition or execution, execute,
deliver and record a supplement to the Collateral Documents, reasonably
satisfactory in form and substance to the Collateral Agent and the Bank Agent,
subjecting such interests to the lien and security interests created by the
applicable Collateral Documents (with the priority contemplated thereby in favor
of each Secured Party) and (as to all Project Documents that are Material
Contracts) deliver to the Bank Agent and the Disbursement Agent, on behalf of
the Secured Parties, consents to assignment in the form required by Section 6.8
of the Credit Agreement (with such changes thereto as are reasonably acceptable
to the Bank Agent) of any such Project Document.
     5.9 Plans and Specifications. Provide to the Disbursement Agent and the
Construction Consultant copies of, and maintain at the Site for each Active
Project a complete set of, Plans and Specifications for such Project, as in
effect from time to time.

64



--------------------------------------------------------------------------------



 



     5.10 Construction Consultant.
               (a) Cooperate and take reasonable steps to cause each
Construction Manager to cooperate with the Construction Consultant in the
performance of the Construction Consultant’s duties hereunder and under the
Construction Consultant Engagement Agreement. Without limiting the generality of
the foregoing, the Company shall take reasonable steps (i) to cause each
Construction Manager and each Contractor to communicate with and promptly
provide all invoices, documents, plans and other information reasonably
requested by the Construction Consultant, (ii) authorize the Construction
Manager, the Contractors and the Subcontractors to communicate directly with the
Construction Consultant regarding the progress of the work, (iii) provide the
Construction Consultant with access to the Sites and, subject to required safety
precautions, the construction areas, (iv) provide the Construction Consultant
with reasonable working space and access to telephone, copying and telecopying
equipment at the Sites, and (v) otherwise facilitate the Construction
Consultant’s review of the construction of the Projects, the deliverables
required hereunder, and the preparation of the certificates required hereby.
               (b) Pay or cause to be paid to the Construction Consultant out of
the Advances made hereunder all amounts required hereunder and under the
Construction Consultant Engagement Agreement.
               (c) In addition to any other consultation required hereunder,
following the end of each quarter, upon the reasonable request of the Bank
Agent, consult with any such Person regarding any adverse event or condition
identified in any report prepared by the Construction Consultant.
               (d) Deliver to the Construction Consultant, no less than every
calendar month, an Anticipated Cost Report, as in effect from time to time, for
each Active Project.
     5.11 Preserving the Collateral. Undertake all actions which are necessary
or appropriate in the reasonable judgment of the Bank Agent and the Collateral
Agent to (i) maintain the Secured Parties’ respective security interests under
the Collateral Documents in the Collateral in full force and effect at all times
(including the priority thereof), and (ii) preserve and protect the Collateral
and protect and enforce the Company’s rights, interests and title in and to and
the respective rights of the Secured Parties, to the Collateral, including,
without limitation, the making or delivery of all filings and recordations, the
payments of taxes, fees and other charges, the issuance of supplemental
documentation, the discharge of all claims or other liens other than Permitted
Liens adversely affecting the respective rights of the Secured Parties to and
under the Collateral, and the publication or other delivery of notice to third
parties.
     5.12 Application of Insurance and Condemnation Proceeds. If any Event of
Loss shall occur with respect to the Project or any part thereof, (a) promptly
upon discovery or receipt of notice thereof provide written notice thereof to
the Disbursement Agent, the Collateral Agent and the Bank Agent and (b) comply
with the provisions of Section 6.4 of the Credit Agreement.
     5.13 Construction within Lot Lines. Construct or cause to be constructed
each Active Project within the Site for such Project (or, in the case of a
Casino Operation Project that

65



--------------------------------------------------------------------------------



 



is an Active Project, within the “air parcel” and “horizontal property”
comprising such Casino Operation Project).
     5.14 Compliance with Material Contracts. The Company shall comply duly and
promptly, in all material respects, with its obligations, and enforce all of its
respective rights, under all Material Contracts, except where the failure to
comply or enforce such rights, as the case may be, could not reasonably be
expected to have a Material Adverse Effect.
     5.15 Utility Easement Modifications. The Company shall immediately commence
and diligently proceed to cause all utility or other easements that would
materially interfere with the construction or maintenance of the Improvements
within any Active Project to be removed as expeditiously as possible. In any
event, the Company shall remove such easements before they interfere in any
material respect with the prosecution of the work involved with any Active
Project.
     5.16 Projected Sources and Uses Schedule.
          5.16.1 Commencing with the last day of the month in which the
three-month anniversary of the Closing Date occurs and every three months
thereafter, the Company shall compare (a) the projected Free Cash Flow shown on
the Projected Sources and Uses Schedule for such three-month period to the
actual Free Cash Flow generated by the Projects included in the Projected
Sources and Uses Schedule during such three-month period, (b) the projected
Anticipated Monthly Project Costs for each Active Project shown on the Projected
Sources and Uses Schedule to the actual aggregate amount of Project Costs paid
for each Active Project during such three-month period, (c) the then projected
amount of Project Costs to be expended in any future month to the amount of
Project Costs anticipated to be expended during such month as shown on the
Projected Sources and Uses Schedule; and (d) the projected aggregate amount of
the Consolidated Excess Cash Flow shown on the Projected Sources and Uses
Schedule as to be applied to the mandatory prepayment of the Loans pursuant to
Section 2.4B(iii)(i) to the Credit Agreement to the actual aggregate amount of
the Consolidated Excess Cash Flow applied to the mandatory prepayment of the
Loans pursuant to Section 2.4B(iii)(i) to the Credit Agreement during such
three-month period; and (e) the then projected aggregate amount of the
Consolidated Excess Cash Flow anticipated to be applied in any future month to
the mandatory prepayment of the Loans pursuant to Section 2.4B(iii)(i) to the
Credit Agreement through and including the anticipated Last Project Final
Completion Date to the aggregate amount of the Consolidated Excess Cash Flow
anticipated to be applied in each such month to the mandatory prepayment of the
Loans pursuant to Section 2.4B(iii)(i) to the Credit Agreement as shown on the
Projected Sources and Uses Schedule. In the event that (i) the actual aggregate
amount of Free Cash Flow generated by the Projects included on the Projected
Sources and Uses Schedule during such three-month period is less than the
projected Free Cash Flow shown on the Projected Sources and Uses Schedule during
such three-month period or (ii) the actual aggregate amount of Project Costs
incurred by the Loan Parties through such date are more than the aggregate
projected Anticipated Monthly Project Costs set forth in the Projected Sources
and Uses Schedule or (iii) Project Costs anticipated to be paid in any future
month are more than the projected Anticipated Monthly Project Costs for such
month as reasonably confirmed by the Construction Consultant or (iv) the actual
aggregate amount of the Consolidated Excess Cash Flow applied to the mandatory
prepayment of the Loans pursuant to Section 2.4B(iii)(i) to the Credit Agreement

66



--------------------------------------------------------------------------------



 



is greater than the projected aggregate amount of the Consolidated Excess Cash
Flow shown on the Projected Sources and Uses Schedule as to be applied to the
mandatory prepayment of the Loans pursuant to Section 2.4B(iii)(i) to the Credit
Agreement during such three-month period or (v) the then projected aggregate
amount of the Consolidated Excess Cash Flow anticipated to be applied in any
future month to the mandatory prepayment of the Loans pursuant to
Section 2.4B(iii)(i) to the Credit Agreement through and including the
anticipated Last Project Final Completion Date is greater than the aggregate
amount of the Consolidated Excess Cash Flow anticipated to be applied in each
such month to the mandatory prepayment of the Loans pursuant to
Section 2.4B(iii)(i) to the Credit Agreement as shown on the Projected Sources
and Uses Schedule (in each case for clause (i), (ii), (iii), (iv) or (v), except
for de minimis amounts), then the Company shall revise the Projected Sources and
Uses Schedule within 45 days after the Company’s determination of such shortfall
or excess (x) to reflect such actual Free Cash Flow or Project Costs or
mandatory prepayments and (y) to reflect the projected Free Cash Flow or
Anticipated Monthly Project Costs or mandatory prepayments that are, at such
time, prepared in good faith and based upon reasonable assumptions and that are
reasonably satisfactory to the Bank Agent and the Disbursement Agent in
consultation with the Construction Consultant. After such 45-day period and
until such time as the Projected Sources and Uses Schedule has been revised to
the reasonable satisfaction of the Bank Agent and the Disbursement Agent, the
Projected Free Cash Flow Credit Amount shall not be included in the definition
of the “Available Funds” or for the purposes of determining whether the Company
is In Balance. The Company shall be required to amend the Projected Sources and
Uses Schedule from time to time in accordance with clauses (x) and (y) above,
and the Company shall, with the reasonable consent of the Bank Agent, be
permitted to amend such schedule, upon obtaining knowledge of any material
misstatement or omission therein (including with respect to the timing of
Advances thereunder) or in the event (i) the projected aggregate amount of
Project Costs reasonably anticipated to be paid for each Active Project during
any month are less than the Anticipated Monthly Project Costs set forth on the
Projected Sources and Uses Schedule for such month; (ii) the Free Cash Flow
reasonably anticipated to be generated by the Projects included on the Projected
Sources and Uses Schedule during any month is greater than the projected Free
Cash Flow shown on the Projected Sources and Uses Schedule for such month; or
(iii) the projected aggregate amount of the Consolidated Excess Cash Flow
anticipated to be paid during any month to the mandatory prepayment of the Loans
pursuant to Section 2.4B(iii)(i) to the Credit Agreement is less than the
projected aggregate amount of the Consolidated Excess Cash Flow shown on the
Projected Sources and Uses Schedule for such month.
          5.16.2 As a condition precedent to the Initial Standard Advance Date
for the Four Seasons Macao Overall Project or for any Secondary Project, the
Company shall revise the Projected Sources and Uses Schedule to include the
projected Anticipated Monthly Project Costs for such Project in accordance with
Sections 3.2.9 and 3.3.10. On the Early Advance Cut-Off Date for the Four
Seasons Macao Overall Project (if the Initial Standard Advance Date for such
Project shall have not previously occurred), the Company shall revise the
Projected Sources and Uses Schedule to include the projected Anticipated Monthly
Project Costs for the Four Seasons Macao Overall Project set forth in the
Project Budget delivered under Section 6.16 of the Credit Agreement.
          5.16.3 From and after the Opening Date of the Four Seasons Macao
Overall Project and each Secondary Project (other than Cotai Strip
Infrastructure Project), the Company

67



--------------------------------------------------------------------------------



 



may revise the Projected Sources and Uses Schedule to include the anticipated
Free Cash Flow to be generated by such Project in each calendar month for the
period commencing on such date through and including the anticipated Last
Project Final Completion Date, which updated Projected Sources and Uses Schedule
shall be reasonably satisfactory to the Bank Agent and the Construction
Consultant (as and to the extent certified to in the Construction Consultant’s
Opening Date Certificate).
          5.16.4 Within thirty (30) calendar days after any Event of Loss
relating to any Project, the Company shall revise the Projected Sources and Uses
Schedule to reflect (a) if the Free Cash Flow generated by such Project is then
included on the Projected Sources and Uses Schedule, the anticipated Free Cash
Flow to be generated by such Project after taking into consideration such Event
of Loss, and (b) all Project Costs anticipated to be paid in any future month
for such Project, as reasonably confirmed by the Construction Consultant, which
updated Projected Sources and Uses Schedule shall be reasonably satisfactory to
the Bank Agent and the Disbursement Agent. After such thirty (30) Day period and
until such time as the Projected Sources and Uses Schedule has been revised to
the reasonable satisfaction of the Bank Agent and the Disbursement Agent, the
Projected Free Cash Flow Credit Amount shall be calculated without giving effect
to any revenues related to such Project, which revenues shall not be counted for
the purposes of determining whether the Company is In Balance.
     5.17 Payment and Performance Bonds; Retainage.
          5.17.1 Cause each Contractor to provide a Payment and Performance Bond
in an amount equal to ten percent (10%) of the contract price (or expected
aggregate amount to be paid in the case of “cost-plus” contracts) to secure its
obligations under each Construction Contract relating to an Active Project (in
each case, excluding any Contractor providing and/or installing Eligible FF&E;
any Contractor party to a Construction Contract with a contract price (or
expected aggregate amount to be paid in the case of “cost-plus” contracts) of
less than $5,000,000; any Contractor providing engineering, design, advisory or
consulting services; any Contractor who has withheld from its payments at least
twenty percent (20%) of each payment until such time as the amount retained
shall equal fifteen percent (15%) of the contract value as adjusted by change
orders, if any (provided that, for the purposes of determining such contract
value, the entire amount of any such change order may be waived with the
reasonable approval of the Bank Agent); and any Contractor providing a parent
guaranty or alternative credit support reasonably approved by the Bank Agent,
and any other Contractor reasonably approved by Bank Agent (in consultant with
the Construction Consultant)), within the later of: (i) ten (10) days after
execution of such Construction Contract and (ii) the date construction activity
by such Contractor with respect to such Active Project commences. Each such
Payment and Performance Bond shall name the Collateral Agent as additional
obligee (or shall give the Collateral Agent rights and protections substantially
equivalent to being an additional obligee) and shall be in form and substance
reasonably acceptable to the Bank Agent (acting in consultation with the
Construction Consultant). Promptly after receipt thereof, deliver the originals
of each such Payment and Performance Bond to the Collateral Agent, with a copy
to the Bank Agent, the Disbursement Agent and the Construction Consultant;
          5.17.2 Withhold from each Construction Manager and each Contractor (in
each case, excluding any Contractor providing and/or installing Eligible FF&E;
any Contractor

68



--------------------------------------------------------------------------------



 



party to a Construction Contract with a contract price (or expected aggregate
amount to be paid in the case of “cost-plus” contracts) of less than $1,000,000;
any Contractor providing engineering, design, advisory or consulting services;
and any other Contractor reasonably approved by Bank Agent (in consultant with
the Construction Consultant)), a retainage equal to at least ten (10%) percent
of each payment made to such Contractor pursuant to its respective Construction
Contract until such time as the amount retained shall equal five (5.0%) percent
of the contract value as adjusted by change orders, if any (provided that, for
the purposes of determining such contract value, the entire amount of any such
change order may be waived with the reasonable approval of the Bank Agent);
provided, however, that at such time as the applicable Construction Manager or
Contractor shall have substantially completed the work under its respective
Construction Contract then the retainage withheld may be further reduced from
five (5%) percent to two and one half (2.5%) percent of the contract value as
adjusted by change orders, if any (provided that, for the purposes of
determining such contract value, the entire amount of any such change order may
be waived with the reasonable approval of the Bank Agent); provided, still,
further that at such time as the warranty period applicable to the work under
the respective Construction Contract shall have expired, then the retainage
withheld may be reduced from two and one half (2.5%) percent to zero (0%)
percent of the contract value, as adjusted by change orders, if any. For the
avoidance of doubt, the parties acknowledge that retainage amounts withheld
under Section 5.17.1 in lieu of a Payment and Performance Bond shall count for
purposes of determining whether the retainage requirements of this Section have
been met.
     5.18 Updates to Schedules.
          5.18.1 Permit Schedule. Exhibit K shall be updated from time to time
by the Company as a condition precedent to the Initial Standard Advance Date for
the Four Seasons Overall Project and each Secondary Project under Sections 3.2
and 3.3 to include the Permit Schedule for each such Active Project and from
time to time in response to changes in Legal Requirements and as otherwise
reasonably requested by the Bank Agent or Construction Consultant. Each update
shall be effective upon the delivery of the revised, updated Exhibit K to the
Disbursement Agent and the Construction Consultant.
          5.18.2 Material Construction Contracts Schedule. Exhibit M shall be
updated by the Company as a condition precedent to the Initial Standard Advance
Date for each Active Project under Sections 3.1, 3.2 and 3.3, and such updates
shall be effective concurrently with the Initial Standard Advance Date for the
applicable Project.
     5.19 Definitive Registration of Land Concession Contracts.
          Within 180 days after the Completion Date of each Project (or (x) in
the case of the Four Seasons Overall Project and the Venetian Macao Overall
Project, 180 days after the date both such Projects shall have achieved
Completion and (y) in the case of a Casino Operation Project, within 180 days
(or such later date as reasonably approved by the Bank Agent) after such Casino
Operation Project shall have achieved Completion), cause the definitive
registration with the Macau Land and Building Registration Department for the
Land Concession Contract relating to such Project (or, if such Project is a
Casino Operation Project, the definitive registration in the name of VML for the
“air parcel” and “horizontal property” designated as a

69



--------------------------------------------------------------------------------



 



casino or gaming area by the Macau Gaming Authority and located on the Site for
such Project) to occur, together with the publication of such registration in
the Official Bulletin (if required by the Building Department in order for the
registration of such Land Concession Contract to be definitive); provided that,
if any destruction or damage to any material portion of any Project shall occur
after the Completion Date of such Project, then the 180 day time period may be
extended by the number of days reasonably necessary for the Company to repair or
replace such Project, as certified by the Company and confirmed by the
Construction Consultant.
     5.20 Final Gaming Authorization and Categorization.
          With respect to any Active Project containing a gaming area or casino,
obtain final authorization and categorization from Macau SAR of such gaming area
or casino as an area in which operation of casino games of chance or other forms
of gaming may be carried out in accordance with Article 9 of the Gaming
Sub-Concession Contract as soon as reasonably practicable (but in no event later
than 30 days after the Occupancy Certificate is issued with respect to such
Active Project containing a gaming area or casino).
ARTICLE 6. - NEGATIVE COVENANTS
          The Company covenants and agrees, with and for the benefit of the Bank
Agent, the Collateral Agent, the Lenders and the Disbursement Agent, that, until
this Agreement is terminated pursuant to Section 10.17 hereof, it shall not:
     6.1 Waiver, Modification and Amendment.
          6.1.1 (a) Directly or indirectly enter into, amend, modify, terminate,
supplement or waive a right or permit or consent to the amendment, modification,
termination, supplement or waiver of any of the provisions of, or give any
consent under the Gaming Concession Contract, the Gaming Concession Consent, any
Land Concession Contract or any Land Concession Consent unless such agreement,
amendment, termination, supplement, waiver or consent is expressly permitted
under the Credit Agreement.; and (b) Directly or indirectly enter into, amend,
modify, terminate (except in accordance with its terms or in connection with the
abandonment of any Casino Operation Project permitted hereunder and under the
Credit Agreement), supplement or waive a right or permit or consent to the
amendment, modification, termination (except in accordance with its terms or in
connection with the abandonment of any Casino Operation Project permitted
hereunder and under the Credit Agreement), supplement or waiver of any of the
provisions of, or give any consent under (i) any Permit, the effect of which
could reasonably be expected to have a Material Adverse Effect without the
consent of the Bank Agent, and (ii) any Construction Management Agreement, any
Architectural Services Agreement or any other Material Contract in respect of
any Active Project, except in accordance with the procedures set forth in
Section 6.1.2, 6.1.3, 6.1.4, 6.1.5 or 6.1.6, below, in each case, without
obtaining the prior written consent of the Bank Agent (which consent shall not
be unreasonably withheld).
          6.1.2 Notwithstanding Section 6.1.1, the Company may enter into
Material Construction Contracts for an Active Project consistent with the Plans
and Specifications, the Project Schedule and the Project Budget for such
Project, as each is in effect from time to time.

70



--------------------------------------------------------------------------------



 



Each such Construction Contract shall be in writing and shall become effective
when and only when: (i) the Company and the Contractor have executed and
delivered the Construction Contract (with the effectiveness thereof subject only
to satisfaction of the conditions in clauses (ii), (iii), (iv), (v) and
(vi) below); (ii) the Company has submitted to the Disbursement Agent an
Additional Construction Contract Certificate together with all exhibits,
attachments and certificates required thereby (including the Construction
Consultant’s Certificate), each duly completed and executed; provided, however,
that such submission of an Additional Construction Contract Certificate shall
not be required for any Construction Contract with a contract price or value
less than $25,000,000; (iii) if entering into such Construction Contract will
result in an amendment to the Project Budget or extension of the Anticipated
Opening Date (if any) or of the Anticipated Completion Date for such Project,
the Company has complied with the requirements of Section 6.3; (iv) if entering
into such Construction Contract will have the effect of a Scope Change, the
Company has complied with the provisions of Section 6.2; (v) if entering into
such Construction Contract will cause the Company not to be In Balance, the
Company has complied with the requirements of Section 5.5; and (vi) if an
Additional Construction Contract Certificate is required under clause
(ii) above, the Disbursement Agent has acknowledged receipt of the materials
referenced in clause (ii) above, as contemplated in the Additional Construction
Contract Certificate (which the Disbursement Agent agrees to promptly do upon
receipt of said material).
          6.1.3 Notwithstanding Section 6.1.1, the Company may from time to
time, amend any Construction Management Agreement, any Architectural Services
Agreement, or any other Construction Contract to change the scope of the work
and the Company’s payment obligations thereunder. Any such amendment shall be in
writing and shall identify with particularity all changes being made. Each such
amendment shall be effective when and only when: (i) the parties to such
amendment have executed and delivered the contract amendment (with the
effectiveness thereof subject only to satisfaction of the conditions in clauses
(ii), (iii), (iv), (v) and (vi) below); (ii) the Company has submitted to the
Disbursement Agent a Construction Contract Amendment Certificate together with
all exhibits, attachments and certificates required thereby each duly completed
and executed; provided, however, that such submission of a Contract Amendment
Certificate shall not be required in connection with any individual change order
to a Contract where the change order has a value of less than $2,500,000 or for
any series of related change orders with an aggregate value of less than
$2,500,000; (iii) if such amendment will result in an amendment to the Project
Budget or extension of the Anticipated Opening Date (if any) or the Anticipated
Completion Date for such Active Project, the Company has complied with the
requirements of Section 6.3; (iv) if such amendment will change the scope of
work or otherwise will have the effect of a Scope Change, the Company has
complied with the provisions of Section 6.2; (v) if such amendment will cause
the Company not to be In Balance, the Company has complied with the requirements
of Section 5.5; and (vi) if an Additional Construction Contract Certificate is
required under clause (ii) above, the Disbursement Agent has acknowledged its
receipt of the materials referenced in clause (ii) above, as contemplated in the
Construction Contract Amendment Certificate (which the Disbursement Agent agrees
to promptly do upon receipt of said materials).
          6.1.4 Notwithstanding Section 6.1.1, the Company may from time to time
enter into Material Contracts (other than Material Construction Contracts) in
respect of any Project as expressly permitted under Section 7.13 of the Credit
Agreement.

71



--------------------------------------------------------------------------------



 



          6.1.5 Notwithstanding Section 6.1.1, the Company may from time to time
enter into Material Construction Contracts in respect of any Secondary Project
that is not an Active Project and in respect of the Four Seasons Macao Overall
Project before such Project is an Active Project (provided that (i) the
Company’s accrued liability for work performed and services or materials
provided under any such Material Construction Contract shall not exceed the
amount then available to pay Project Costs related to such Project under clauses
(b) and (c) of the definition of “Project Costs” and (ii) in the event of any
termination of such Material Construction Contract, the Company’s maximum
aggregate liability under any such Material Construction Contract shall not
exceed the value of the work performed and services or materials provided as of
such termination date plus a reasonable termination fee (which may include
demobilization costs and expenses and the Contractor’s lost profits on the
anticipated contract value)). Each such Material Construction Contract shall be
in form and substance reasonably satisfactory to the Bank Agent and the
Construction Consultant and shall be in writing.
          6.1.6 Notwithstanding Section 6.1.1, the Company may from time to time
terminate (i) any Material Construction Contract in respect of any Secondary
Project (other than the Cotai Strip Infrastructure Project) that has been
abandoned in accordance with Section 7.1.6(c); or (ii) any Material Construction
Contract in respect of any portion of any Project sold as part of any Permitted
Asset Disposition; or (iii) any other Material Construction Contract so long as
such termination does not give rise to an Event of Default under
Section 7.1.6(a).
     6.2 Scope Changes.
          6.2.1 Without obtaining the Required Scope Change Approval, direct,
consent to or enter into any Scope Change for any Active Project if such Scope
Change:
               (a) will increase the amount of Project Costs, unless the Company
complies with the requirements of Section 5.5 and/or amends the Project Budget
for such Project as provided in Section 6.3.1 so that, after giving effect to
the proposed Scope Change, the Company shall be In Balance; or
               (b) in the reasonable judgment of the Construction Consultant
(based on its experience, familiarity and review of such Project and
representations provided by the Company, the Construction Managers, the
Contractors and Subcontractors), (i) is not a Safe Harbor Scope Change; (ii) has
a reasonable likelihood of delaying the Completion Date for such Project beyond
the Anticipated Completion Date for such Project (and, in the case of the
Venetian Macau Overall Project, the Opening Date for such Project beyond the
Anticipated Opening Date for such Project); (iii) has a reasonable likelihood of
delays resulting in any material adverse modification or material impairment of
the enforceability of any material warranty under any Construction Management
Agreement or any Construction Contract relating to such Project; (iv) is not
permitted by a Material Contract or has a reasonable likelihood of materially
adversely impacting such Project; (v) has a reasonable likelihood of presenting
a significant risk of the revocation or material adverse modification of any
material Permit; (vi) has a reasonable likelihood of causing such Project not to
comply in any material respect with Legal Requirements (provided that the
Construction Consultant shall be entitled to determine that no such violation of
any Legal Requirement will occur on the basis of a

72



--------------------------------------------------------------------------------



 



certification by the Company to such effect unless the Construction Consultant
is aware of any inaccuracies in such certification); or
               (c) in the reasonable judgment of the Insurance Advisor, could
reasonably result in a material adverse modification, cancellation or
termination of any insurance policy required to be maintained by the Company
pursuant to Section 6.4 of the Credit Agreement.
Prior to implementing any Scope Change, the Company shall submit an Additional
Construction Contract Certificate or Construction Contract Amendment Certificate
and otherwise comply with the provisions of Section 6.1.2 or 6.1.3, as
applicable.
          6.2.2 Accept (or be deemed to have confirmed) any “Certificate of
Practical Completion” or “Certificate of Making Good Defects” (or certificate of
similar impact to either of the foregoing) for any part of the “Works” relating
to any “Section” of any Project or any notice of “Final Completion” of any
Project or “Substantial Completion” issued by any Construction Manager under any
Construction Management Agreement or any similar certificate or notice issued by
any Contractor under any other Construction Contract, in each case, without the
written approval of the Bank Agent (acting in consultation with Construction
Consultant), which approval shall not be unreasonably withheld (provided that
the Bank Agent and the Construction Consultant shall act with due diligence and
as promptly as reasonably possible in making its determination to approve or
disapprove).
          6.2.3 Agree with any Construction Manager on the amount of the
“Incentive Payment” or “Additional Fees” as contemplated by any Construction
Management Agreement or with any other Contractor on any similar amount
contemplated by any other Construction Contract, in each case, without the prior
written approval of the Bank Agent (acting in consultation with Construction
Consultant), which approval shall not be unreasonably withheld or delayed.
     6.3 Project Budget and Project Schedule Amendment. Directly or indirectly,
amend, modify, allocate, re-allocate or supplement or permit or consent to the
amendment, modification, allocation, re-allocation or supplementation of, any of
the Line Items, Line Item Categories or other provisions of the Project Budget
for any Active Project or modify or extend the Anticipated Opening Date or the
Anticipated Completion Date for any Active Project, except as follows:
          6.3.1 Permitted Budget Amendments.
               (a) Concurrently with the implementation of any Scope Change for
any Active Project, the Company shall submit a Project Budget/Schedule Amendment
Certificate and amend the Project Budget for such Project in accordance with the
provisions of Section 6.3.1(b) below to the extent necessary so that the amount
set forth therein for each Line Item shall reflect all Scope Changes that have
been made to such Line Item. The Company may from time to time amend the Project
Budget for any Active Project in accordance with the provisions of
Section 6.3.1(b) in order to increase, decrease or otherwise reallocate amounts
allocated to specific Line Items or Line Item Categories included in such
Project Budget;

73



--------------------------------------------------------------------------------



 



provided, however, that, after giving effect to such adjustment, such Project
shall be capable of being completed in accordance with the Plans and
Specifications for such Project and no such adjustment shall modify the
Company’s obligation to complete such Project in accordance with the Plans and
Specifications for such Project, and the Company shall remain In Balance.
               (b) (i) The Company shall implement any amendment to the Project
Budget for any Active Project by delivering to the Disbursement Agent a Project
Budget/Schedule Amendment Certificate together with all exhibits, attachments
and certificates required thereby, each duly completed and executed. Such
Project Budget/Schedule Amendment Certificate shall describe with particularity
the Line Item, or Line Item Category increases, decreases, contingency
allocations, and other proposed amendments to the applicable Project Budget and
shall otherwise conform to the requirements of this Agreement.
                    (ii) Increases to the aggregate amount budgeted for any Line
Item Category included in any particular Project Budget will only be permitted
to the extent of (A) allocation of Realized Savings for an Active Project
obtained in a different Line Item Category of such Project Budget or any
Realized Savings obtained with respect to any other Active Project,
(B) allocation of previously “unallocated contingency” included in such Project
Budget (so long as after giving effect to such allocation the Unallocated
Contingency Balance for such Project will equal or exceed the Required Minimum
Contingency for such Project), or (C) allocation of new or previously
unallocated Available Funds.
                    (iii) Decreases to any Line Item Category included in any
particular Project Budget will only be permitted upon obtaining Realized Savings
in such Line Item Category.
                    (iv) Increases and decreases to particular Line Items
included in any particular Project Budget shall be permitted to the extent not
inconsistent with the foregoing provisions of this paragraph or with
Section 6.3.1 above, provided that increases to the “unallocated contingency”
Line Item for any Project Budget shall only be permitted to the extent of (x)
allocation of Realized Savings obtained in any Line Item Category included in
any Project Budget for an Active Project or (y) an increase in Available Funds.
          6.3.2 Permitted Schedule Amendments. The Company may, from time to
time, amend the Project Schedule for any particular Active Project to extend the
Anticipated Opening Date (if any) or the Anticipated Completion Date for such
Project, but (except as permitted in the following sentence) not beyond the
applicable Outside Opening Deadline (if any) or Outside Completion Deadline for
such Project, by delivering to the Disbursement Agent a Project
Budget/Schedule Amendment Certificate (a) containing a revised Project Schedule
for such Project reflecting the new Anticipated Opening Date or the new
Anticipated Completion Date, as the case may be, and (b) complying with the
provisions of Section 6.3.1(b) above with respect to the changes in the Project
Budget for such Project that will result from the extension of the Anticipated
Opening Date or the Anticipated Completion Date. If the Company elects to expand
the Sands Macau Podium Expansion Project to include hotel rooms and/or
restaurants in accordance with Section 6.2, then the Company, with the
reasonable consent of the Bank Agent acting in consultation with the
Construction Consultant (such consent not to be unreasonably withheld), shall be
permitted to extend the Outside Completion Deadline for such Project,

74



--------------------------------------------------------------------------------



 



provided that, after giving effect to such additions and extensions, the Company
remains In Balance. If an Event of Loss or an Event of Force Majeure occurs with
respect to any Project, then the Company shall be permitted to extend the
Outside Opening Deadline (if any) or the Outside Completion Deadline for such
Project, as the case may be, to the extent that the Company certifies in
writing, and the Construction Consultant confirms, to the Disbursement Agent
that such extension is reasonably necessary to overcome any delays caused by the
Event of Loss or Event of Force Majeure and the Company remains In Balance,
provided that no such extension may extend beyond three hundred sixty-five
(365) calendar days.
          6.3.3 Amendment Certificates. Upon submission of the Project
Budget/Schedule Amendment Certificate to the Disbursement Agent, together with
all exhibits, attachments and certificates required pursuant thereto, each duly
completed and executed, such amendment shall become effective hereunder, and the
Project Budget for the applicable Active Project and, if applicable, the Project
Schedule (and, as specified in such Project Schedule, the Anticipated Opening
Date (if any), the Anticipated Completion Date, the Outside Opening Deadline (if
any), and the Outside Completion Deadline for such Project), shall thereafter be
as so amended.
     6.4 Opening. Cause or permit the Opening Date for the Venetian Macau
Overall Project to occur unless each of the Opening Date Conditions has been
satisfied for such Project and the Company and each Certifying Consultant has
delivered its Opening Date Certificate to the Disbursement Agent; provided, that
any other Active Project may be opened (in its entirety or in one or more
phases) without satisfying the Opening Conditions, so long as (x) such Active
Project (or phase or portion thereof) is permitted to be open under applicable
Legal Requirements and (y) with respect to each such Active Project containing
one or more gaming areas or casinos, Macau SAR has granted final authorization
and categorization of the applicable gaming area or casino as an area in which
operation of casino games of chance or other forms of gaming may be carried out
in accordance with Article 9 of the Gaming Sub-Concession Contract.
ARTICLE 7. - EVENTS OF DEFAULT
     7.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:
          7.1.1 Other Loan Documents. The occurrence of an “Event of Default”
under and as defined in the Credit Agreement.
          7.1.2 Failure to Demonstrate Balancing. The failure, from time to
time, of the Company to be In Balance, if such failure shall continue for 30
consecutive days without being cured.
          7.1.3 Inability to Deliver Certificates. The failure, for 60
consecutive days, of the Company to submit an Advance Request which is approved,
unless the Company demonstrates to the reasonable satisfaction of the
Disbursement Agent (after consultation with the Construction Consultant) that
the Company is In Balance.
          7.1.4 Covenants.

75



--------------------------------------------------------------------------------



 



               (a) The Company shall fail to perform or observe any of its
obligations under Sections 5.1.2, 5.2(c), 5.4.1, 5.5.2, 5.19 or Article 6;
               (b) The Company shall fail to perform or observe any of its
obligations under Section 5.1.1, where such failure shall continue for five
(5) Business Days without being cured; or
               (c) The Company shall fail to perform or observe any of its
obligations under Article 5 (other than those listed in Section 7.1.4(a) or
(b) above) where such default shall not have been remedied within thirty
(30) days after notice of such failure; provided, however, if such default is of
a nature such that it cannot reasonably be remedied within such thirty (30) day
period, but is susceptible to cure within a longer period, an Event of Default
shall not result therefrom so long as (i) the Company has, promptly upon
discovery thereof or promptly after the Company has otherwise been notified of
such default, given written notice to the Bank Agent, the Disbursement Agent and
the Collateral Agent of such default, (ii) the Company as promptly as
practicable (but in no event later than thirty (30) days following such
discovery or notice) commences action reasonably designed to cure such default
and continues diligently to pursue such action until cured (but in no event
longer than ninety (90) days in the aggregate), and (iii) such extension does
not have a Material Adverse Effect.

76



--------------------------------------------------------------------------------



 



          7.1.5 Breach of Contracts. Any Loan Party or any other party thereto
shall breach or default under any term, condition, provision, covenant,
representation or warranty contained in any Construction Contract, if the effect
of such breach or default could reasonably be expected to have a Material
Adverse Effect and such breach or default shall continue unremedied for thirty
(30) days after notice received by the Company from the Bank Agent, the
Disbursement Agent or the Collateral Agent; provided, however, that in the case
of any such Construction Contract, (a) if the breach or default is by a Loan
Party and is reasonably susceptible to cure within ninety (90) days but cannot
be cured within thirty (30) days despite the applicable Loan Party’s good faith
and diligent efforts to do so, the cure period shall be extended as is
reasonably necessary beyond such thirty (30) day period (but in no event longer
than ninety (90) days) if remedial action reasonably likely to result in cure is
promptly instituted within such thirty (30) day period and is thereafter
diligently pursued until the breach or default is corrected and (b) if the
breach is by a party other than a Loan Party, then no Event of Default shall be
deemed to have occurred as a result of such breach if the Company provides
written notice to the Bank Agent, the Disbursement Agent and the Collateral
Agent during such thirty (30) day period that such Loan Party intends to replace
such Construction Contract (or that replacement is not necessary) and (i) the
applicable Loan Party obtains a replacement obligor or obligors reasonably
acceptable to the Disbursement Agent (in consultation with the Construction
Consultant) for the affected party (if in the reasonable judgment of the
Disbursement Agent (in consultation with the Construction Consultant) a
replacement is necessary), (ii) the applicable Loan Party enters into a
replacement Construction Contract in accordance with Section 6.1 on terms
reasonably satisfactory to the Company and the Loan Parties, within sixty
(60) days of such termination (if in the reasonable judgment of the Disbursement
Agent (in consultation with the Construction Consultant) a replacement is
necessary), (iii) such termination, after considering any replacement obligor
and replacement Construction Contract and the time required to implement such
replacement, has not had and would not reasonably be expected to have a Material
Adverse Effect.
          7.1.6 Termination or Invalidity of Contracts; Abandonment of Project.
               (a) Any Material Construction Contract shall have terminated,
become invalid or illegal, or otherwise ceased to be in full force and effect,
provided that no Event of Default shall be deemed to have occurred as a result
of such termination if the Company provides written notice to the Bank Agent,
the Disbursement Agent and the Collateral Agent within thirty (30) days after
the Company or any of the Loan Parties becoming aware of such Construction
Contract ceasing to be in full force or effect that the Company or the
applicable Loan Party intends to replace such Material Construction Contract (or
that replacement is not necessary) and (i) the Company obtains a replacement
obligor or obligors reasonably acceptable to Disbursement Agent (in consultation
with the Construction Consultant), for the affected party (if in the reasonable
judgment of the Disbursement Agent (in consultation with Construction Consultant
) a replacement is necessary), (ii) the Company enters into a replacement
Material Construction Contract in accordance with Section 6.1 on terms
reasonably satisfactory to the Company and the Loan Parties, within sixty
(60) days of such termination (if in the reasonable judgment of the Disbursement
Agent (in consultation with Construction Consultant) a replacement is
necessary), (iii) such termination, after considering any replacement obligor
and replacement Material Construction Contract and the time required to
implement such

77



--------------------------------------------------------------------------------



 



replacement, has not had and would not reasonably be expected to have a Material
Adverse Effect;
               (b) (i) Following the Closing Date, the Company shall cease to
have a good and valid leasehold interest in and to the Sites for the Sands Macao
Casino or the Sands Macao Podium Expansion Project and all parcels and
subdivisions comprising thereof or located thereon, or shall cease to own the
Improvements for the purpose of owning, constructing, maintaining and operating
the Sands Macao Casino or the Sands Macao Podium Expansion in the manner
contemplated by the Operative Documents; or (ii) following the Initial Standard
Advance Date for any Active Project (other than the Sands Macao Podium Expansion
Project), the Company shall cease to have a good and valid leasehold interest in
and to the Site for each such Active Project (or, in the case of a Casino
Operation Project that is an Active Project, the “air parcel” and “horizontal
property” comprising such Casino Operation Project), and all parcels and
subdivisions comprising thereof or located thereon, or shall cease to own the
Improvements for the purpose of owning, constructing, maintaining and operating
such Project in the manner contemplated by the Operative Documents; or
               (c) The Company shall abandon any Active Project or otherwise
cease to pursue the operations of such Project or shall sell or otherwise
dispose of its interest in such Project (excluding (i) any Permitted Asset
Disposition and (ii) any Casino Operation Project so long as the maximum
aggregate amount of the amount Advanced for all abandoned Casino Operation
Projects (together with all other amounts paid by the Loan Parties from and
after the Closing Date with respect to such abandoned Projects) shall not exceed
$100,000,000).
          7.1.7 Permits. Any Permit necessary for the ownership, construction,
maintenance, financing or operation of any Active Project shall be modified,
revoked or cancelled, or a notice of violations is issued under any Permit
(unless cured by the Company within the time period, if any, provided in such
notice of violations), by the issuing agency or other Governmental
Instrumentality having jurisdiction or any proceeding is commenced by any
Governmental Instrumentality for the purpose of modifying, revoking or canceling
any Permit and the effect of such modification, revocation or loss of such
Permit or notice of violations is reasonably likely to have a Material Adverse
Effect.
          7.1.8 Schedule; Completion.
               (a) Projected Failure to Achieve Opening as Scheduled. The
Construction Consultant shall reasonably determine (based on its experience,
familiarity and review of the Venetian Macau Overall Project and information and
schedule provided by the Company and the Construction Manager) that the Opening
Date for such Project is likely to occur no earlier than seventy-five (75) days
after the Anticipated Opening Date (as extended pursuant to Section 6.3) for
such Project (and such determination is not rescinded by the Construction
Consultant within fifteen (15) days after the date Construction Consultant
notifies the Bank Agent and the Company of such determination); or
               (b) Actual Failure to Achieve Opening as Scheduled. The Company
shall fail to achieve the Opening Date for the Venetian Macau Overall Project on
or before the

78



--------------------------------------------------------------------------------



 



Anticipated Opening Date (as extended pursuant to Section 6.3) for such Project
(which failure is not cured within ten (10) days after notice thereof); or
               (c) Projected Failure to Achieve Completion as Scheduled. The
Construction Consultant shall reasonably determine (based on its experience,
familiarity and review of the Primary Projects and information and schedule
provided by the Company and the Construction Manager) that the Completion Date
(as extended pursuant to Section 6.3) for any such Primary Project is likely to
occur no earlier than seventy-five (75) days after the Anticipated Completion
Date for such Primary Project (and such determination is not rescinded by the
Construction Consultant within fifteen (15) days after the date Construction
Consultant notifies the Bank Agent and the Company of such determination); or
               (d) Actual Failure to Achieve Completion as Scheduled. The
Company shall fail to achieve the Completion Date for any Primary Project on or
before the Anticipated Completion Date (as extended pursuant to Section 6.3) for
such Primary Project (which failure is not cured within ten (10) days after
notice thereof).
          7.1.9 FF&E Proceeds. The Company shall fail to deposit into the Term
Loans Disbursement Account in accordance with Section 2.2.3(b), within ten
(10) Business Days of the receipt thereof, the proceeds of draws under the FF&E
Facilities with respect to FF&E Component items for any Project for which one or
more Advances have been made pursuant to Section 2.2.3(b).
          7.1.11 Failure to Cause Initial Standard Advance Date to Occur. The
failure of the Company to cause the Initial Standard Advance Date for the Four
Seasons Macao Overall Project to occur by May 26, 2007.
     7.2 Remedies. Upon the occurrence and during the continuation (without
waiver) of an Event of Default, the Bank Agent, the Lenders, the Collateral
Agent and the Disbursement Agent may, without further notice of default,
presentment or demand for payment, protest or notice of non-payment or dishonor,
or other notices or demands of any kind, all such notices and demands being
waived (to the extent permitted by applicable law), exercise (subject, except in
the case of clause (a) below, to the provisions of the Loan Documents relating
to the exercise of rights and remedies) any or all rights and remedies at law or
in equity (in any combination or order that the Lenders (acting pursuant to the
Credit Agreement) may elect, subject to the foregoing), including without
limitation or prejudice to the Lenders’ other rights and remedies, the
following:
               (a) refuse, and the Lenders shall not be obligated, to make any
Advances or make any payments from any Account or other funds held by the
Disbursement Agent by or on behalf of the Company and/or suspend and/or
terminate the Commitments; and
               (b) exercise any and all rights and remedies available to it
under any of the Loan Documents.

79



--------------------------------------------------------------------------------



 



ARTICLE 8. - CONSULTANTS AND REPORTS
     8.1 Removal and Fees. The Bank Agent, in its sole discretion, may remove
from time to time the Independent Consultants. The Bank Agent shall appoint
replacements as it may elect; provided, however, that, unless a Potential Event
of Default or an Event of Default has occurred and is then continuing, the
Company shall have the reasonable right to approve each such replacement. Notice
of any replacement Independent Consultant shall be given by the Bank Agent to
the Disbursement Agent, the Company, the Collateral Agent and the Independent
Consultant being replaced. All reasonable fees and expenses of the Independent
Consultants (whether the original ones or replacements) shall, subject to the
limitations set forth in Section 10.2 of the Credit Agreement, be paid by the
Company.
     8.2 Duties. The Independent Consultants shall be contractually obligated to
the Disbursement Agent and the Bank Agent to carry out the activities required
of them in this Agreement and in the Construction Consultant Engagement
Agreement and the Insurance Advisor Engagement Agreement, as the case may be,
and as otherwise requested by such Bank Agent. The Company acknowledges that,
except as provided in the Construction Consultant’s Engagement Agreement with
respect to the Construction Consultant, the Company will not have any cause of
action or claim against any Independent Consultant resulting from any decision
made or not made, any action taken or not taken or any advice given by such
Independent Consultant in the due performance in good faith of its duties.
ARTICLE 9. - THE DISBURSEMENT AGENT
     9.1 Appointment and Acceptance. Subject to and on the terms and conditions
of this Agreement, the Bank Agent and the Collateral Agent hereby jointly and
irrevocably appoint and authorize the Disbursement Agent to act on their behalf
hereunder and under the Collateral Account Agreements, the Construction
Consultant Engagement Agreement and the Insurance Advisor Engagement Agreement,
as the case may be, (collectively, the “Related Agreements”). The Disbursement
Agent accepts such appointment and agrees to perform its duties hereunder.
     9.2 Duties and Liabilities of the Disbursement Agent Generally.
          9.2.1 Meetings; Inspections. Commencing upon execution and delivery
hereof, the Disbursement Agent shall have the right (but shall not be obligated)
to meet periodically at reasonable times, upon three (3) Business Days’ notice,
with representatives of the Company, the Construction Consultant, the
Construction Managers, the Cost Consultants, the Certifying Architects, the
Certifying Contractors, the Regulatory Consultant and such other employees,
consultants or agents, or any of them, as the Disbursement Agent shall
reasonably request to be present for such meetings. The Disbursement Agent may
perform such inspections and tests of the Projects as it deems reasonably
appropriate in the performance of its duties hereunder. In addition, the
Disbursement Agent shall have the right at reasonable times upon prior notice to
review (or to cause the Construction Consultant to review) all information
(including Construction Contracts) supporting the amendments to the Project
Budget for any Active Project, amendments to any Construction Contracts, the
Company’s Advance Requests, Borrowing Notices, Issuance Notices, and any
certificates in support of any of the foregoing, to inspect materials stored on
the Sites then owned by the Company, to review the insurance

80



--------------------------------------------------------------------------------



 



required pursuant to the terms of the Loan Documents, and to examine the Plans
and Specifications and all shop drawings relating to the Projects. The
Disbursement Agent is authorized to contact the Construction Managers or any
Contractor for purposes of confirming receipt of progress payments. The
Disbursement Agent shall be entitled to examine, copy and make extracts of the
books, records, accounting data and other documents of the Company, including
without limitation bills of sale, statements, receipts, conditional and
unconditional releases, contracts or agreements, which relate to any materials,
fixtures or articles incorporated into the Projects. From time to time, at the
request of the Disbursement Agent, the Company shall make available to the
Disbursement Agent and the Construction Consultant a Project Schedule for each
Active Project. The Company agrees to cooperate with the Disbursement Agent in
assisting the Disbursement Agent to perform its duties hereunder and to take
such further steps as the Disbursement Agent reasonably may request in order to
facilitate the Disbursement Agent’s performance of its obligations hereunder.
          9.2.2 Powers, Rights and Remedies. The Disbursement Agent is
authorized to take such actions and to exercise such powers, rights and remedies
under this Agreement and the Related Agreements as are specifically delegated or
granted to Disbursement Agent by the terms hereof or thereof, together with such
powers, rights and remedies as are reasonably incidental thereto. The
Disbursement Agent agrees to act in accordance with the instructions of the
Collateral Agent and in the absence of such instructions shall take such actions
or refrain from acting as it deems reasonable subject to any express
requirements of this Agreement.
          9.2.3 Notice of Event of Default. If the Disbursement Agent becomes
aware that an Event of Default or Potential Event of Default known to it has
occurred (which has not been cured or waived), the Disbursement Agent shall
provide prompt notice thereof to each of the Bank Agent and the Collateral
Agent.
          9.2.4 No Risk of Own Funds. None of the provisions of this Agreement
shall require the Disbursement Agent to expend or risk its own funds or
otherwise to incur any personal financial liability in the performance of any of
its duties hereunder or under the Related Agreements, or in the exercise of any
of its rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
          9.2.5 No Imputed Knowledge. Notwithstanding anything to the contrary
in this Agreement, if the entity acting as Disbursement Agent also serves as a
Collateral Agent or the Bank Agent under the Loan Documents, and except if such
functions shall be performed by the same individuals within such entity to the
maximum extent permitted by law the Disbursement Agent shall not be deemed to
have any knowledge of any fact known to such entity in its capacity as the
Collateral Agent or the Bank Agent by reason of the fact that the Disbursement
Agent and the Collateral Agent or the Bank Agent, as the case may be, are the
same entity. Except as aforesaid, no knowledge of the Collateral Agent or the
Bank Agent shall be attributed to the Disbursement Agent. The Disbursement
Agreement’s duties and functions hereunder shall in no way impair or affect any
of the rights and powers of, or impose any duties or obligations upon, the
Disbursement Agent in its capacity as Bank Agent or as Lender. With respect to
its participation in the extensions of credit under the Credit Agreement, the
Disbursement Agent shall have the same rights and powers hereunder as the Bank
Agent or a

81



--------------------------------------------------------------------------------



 



Lender and may exercise the same as though it were not performing its duties and
functions hereunder. The Bank Agent acknowledges that The Bank of Nova Scotia,
and The Bank of Nova Scotia Asia Limited have an existing relationship with Las
Vegas Sands Inc., Venetian Casino Resort LLC, Venetian Venture Development
Intermediary Limited, and certain other affiliates of the Company. The
Disbursement Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
the Company for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. Each party hereto acknowledges
that, as of the Closing Date, The Bank of Nova Scotia, in addition to acting as
the Disbursement Agent hereunder, also acts as the Collateral Agent, the Bank
Agent and may be a Lender.
     9.3 Particular Duties and Liabilities of the Disbursement Agent.
          9.3.1 Reliance on Instructions. The Disbursement Agent may, from time
to time, in the event that any matter arises as to which specific instructions
are not provided herein or in a Related Agreement (as applicable), request
directions from the Bank Agent or the Collateral Agent with respect to such
matters and may refuse to act until so instructed and shall be fully protected
in acting or refusing to act in accordance with such instructions.
          9.3.2 Reliance Generally. The Disbursement Agent may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval or other paper or document believed by it on reasonable grounds to be
genuine and to have been signed or presented by the proper party or parties.
Notwithstanding anything else in this Agreement to the contrary, in performing
its duties hereunder, including approving any Advance Requests, making any other
determinations or taking any other actions hereunder, the Disbursement Agent
shall be entitled to rely on certifications from the Company (and, where
contemplated herein, certifications from third parties, including the Certifying
Consultants) as to satisfaction of any requirements and/or conditions imposed by
this Agreement. Unless the Disbursement Agent has actual knowledge of contrary
facts, the Disbursement Agent shall not be required to conduct any independent
investigation as to the accuracy, veracity or completeness of any such items or
to investigate any other facts or circumstances to verify compliance by the
Company with its obligations hereunder.
          9.3.3 Court Orders. The Disbursement Agent is authorized, in its
exclusive discretion, to obey and comply with all writs, orders, judgments or
decrees issued by any court or administrative agency affecting any money,
documents or things held by the Disbursement Agent. The Disbursement Agent shall
not be liable to any of the parties hereto, their successors, heirs or personal
representatives by reason of the Disbursement Agent’s compliance with such
writs, orders, judgments or decrees, notwithstanding the fact that such writ,
order, judgment or decree is later reversed, modified, set aside or vacated.
          9.3.4 Requests, etc., of the Company. Any request, direction, order or
demand of the Company mentioned herein shall be sufficiently evidenced (unless
other evidence in respect thereof be herein specifically prescribed) by an
instrument signed by one of its Authorized Representatives, and any resolution
of the Company may be evidenced to the

82



--------------------------------------------------------------------------------



 



Disbursement Agent by a copy thereof certified by the Secretary or an Assistant
Secretary of the Company.
          9.3.5 Reliance on Opinions of Counsel. The Disbursement Agent may
consult with counsel and any opinion of counsel confirmed in writing shall be
full and complete authorization and protection in respect of any action taken or
omitted by it hereunder or under any Related Agreement in good faith and in
accordance with such opinion of counsel.
          9.3.6 Action through Agents or Attorneys. The Disbursement Agent may
execute any of the trusts or powers hereunder or perform any duties hereunder or
under any Related Agreement either directly or by or through agents or attorneys
appointed with due care, and the Disbursement Agent shall not be responsible for
any act on the part of any agent or attorney so appointed.
          9.3.7 Marshaling of Assets. The Disbursement Agent need not marshal in
any particular order any particular part or piece of the Collateral held by the
Disbursement Agent in its capacity as Disbursement Agent hereunder or under any
Related Agreement, or any of the funds or assets that the Disbursement Agent may
be entitled to receive or have claim upon.
          9.3.8 Disagreements. The Disbursement Agent, in its sole discretion,
may file a suit in interpleader for the purpose of having the respective rights
of all claimants adjudicated, and may deposit with the court all of the
investments and amounts held pursuant to this Agreement or under any Related
Agreement. The Company agrees to pay all costs and reasonable counsel fees
incurred by the Disbursement Agent in such action, said costs and fees to be
included in the judgment in any such action.
          9.3.9 Collateral Account Agreements. The Disbursement Agent shall not
amend or modify any of the Collateral Account Agreements unless it has been
instructed to do so by the Collateral Agent (acting pursuant to the Collateral
Agency Agreement).
     9.4 Segregation of Funds and Property Interest. Except as otherwise
expressly provided in the Loan Documents, monies and other property received by
the Disbursement Agent shall, until used or applied as herein provided, be held
in trust for the purposes for which they were received, and shall be segregated
from other funds except to the extent required herein or by law. Accordingly,
all such funds and assets shall not be within the bankruptcy “estate” (as such
term is used in 11 U.S.C. § 541) of the Disbursement Agent. If the Disbursement
Agent is also a Financial Institution for any Accounts, the Disbursement Agent
shall note in its records that all funds and other assets in such Accounts have
been pledged to the Secured Parties and that the Disbursement Agent is holding
such items as agent for the Secured Parties as set forth in the relevant
Collateral Account Agreement. The Disbursement Agent shall not be under any
liability for interest on any monies received by it hereunder, except as
otherwise specified in this Agreement. The Disbursement Agent hereby expressly
waives any right of set-off or similar right it may have against or in relation
to the Accounts and any monies, Cash Equivalents or other amounts on deposit
therein.
     9.5 Compensation and Reimbursement of the Disbursement Agent. The Company
covenants and agrees to pay to the Disbursement Agent from time to time, and the

83



--------------------------------------------------------------------------------



 



Disbursement Agent shall be entitled to, the fees set forth in that certain
letter agreement between the Company and the Disbursement Agent, and the Company
will further pay or reimburse the Disbursement Agent upon its request for all
reasonable expenses, disbursements and advances incurred or made by the
Disbursement Agent in accordance with any of the provisions of the Loan
Documents or the documents constituting or executed in connection with the
Collateral including any Related Agreements (including the reasonable
compensation and the reasonable expenses and disbursements of its counsel and of
all persons not regularly in its employ). The obligations of the Company under
this Section 9.5 to compensate the Disbursement Agent and to pay or reimburse
the Disbursement Agent for reasonable expenses, disbursements and advances shall
constitute additional indebtedness (and shall be deemed permitted indebtedness
under each Loan Document) hereunder and shall survive the satisfaction and
discharge of this Agreement or Credit Agreement.
     9.6 Qualification of the Disbursement Agent. The Disbursement Agent
hereunder shall at all times be (a) The Bank of Nova Scotia or (b) a corporation
with offices in New York City, New York which (i) is authorized to exercise
corporation trust powers, (ii) is subject to supervision or examination by the
applicable Governmental Instrumentality, (iii) shall have a combined capital and
surplus of at least Five Hundred Million Dollars (US$500,000,000), (iv) shall
have a long-term credit rating of not less than A- or A3, respectively, by S&P’s
or Moody’s; and provided, that any such bank with a long-term credit rating of
A- or A3 shall not cease to be eligible to act as Disbursement Agent upon a
downward change in either such rating of no more than one category or grade of
such minimum rating, as the case may be; and (v) with respect to any replacement
of the Person acting as Disbursement Agent as of the Closing Date, shall be
acceptable to the Bank Agent (and, provided no Potential Event of Default or
Event of Default has occurred and is continuing, the Company). In case at any
time the Disbursement Agent (other than The Bank of Nova Scotia) shall cease to
be eligible in accordance with the provisions of this Section 9.6, the
Disbursement Agent shall resign immediately in the manner and with the effect
specified in Section 9.7.
     9.7 Resignation and Removal of the Disbursement Agent. The Bank Agent shall
have the right should it reasonably determine that the Disbursement Agent has
breached or failed to perform its obligations hereunder or has engaged in
willful misconduct or gross negligence, upon the expiration of thirty (30) days
following delivery of written notice of substitution to the Disbursement Agent
and the Company, to cause the Disbursement Agent to be relieved of its duties
hereunder and to select a substitute disbursement agent to serve hereunder. The
Disbursement Agent may resign at any time upon thirty (30) days’ written notice
to all parties hereto. Upon selection of a substitute disbursement agent meeting
the requirements of Section 9.6 and consented to by the Bank Agent (and,
provided no Potential Event of Default or Event of Default has occurred and is
continuing, the Company), the Bank Agent, the Collateral Agent and the Company
and the substitute disbursement agent shall enter into an agreement
substantially identical to this Agreement and the Disbursement Agent shall
transfer to the substitute disbursement agent upon request therefor originals of
all books, records, and other documents in the Disbursement Agent’s possession
relating to this Agreement.
     9.8 Merger or Consolidation of the Disbursement Agent. Any corporation into
which the Disbursement Agent may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which

84



--------------------------------------------------------------------------------



 



the Disbursement Agent shall be a party, or any corporation succeeding to the
corporate trust business of the Disbursement Agent, shall, if eligible
hereunder, be the successor of the Disbursement Agent hereunder; provided, that
such corporation shall be eligible under the provisions of Section 9.6 without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
     9.9 Statements; Information.
               (a) The Disbursement Agent shall provide to the Bank Agent, the
Collateral Agent and the Company a monthly statement of all deposits to, and
disbursements from, each account maintained with it and interest and earnings
credited to each account established and maintained hereunder and under the
other Operative Documents by the Disbursement Agent. The Disbursement Agent
shall forward to the Bank Agent and the Collateral Agent any such statements
delivered to it by the securities intermediaries under the Collateral Account
Agreements.
               (b) The Disbursement Agent shall, at the expense of the Company
(i) as promptly as is reasonably practicable after receipt of any reasonable
written request by the Company, the Collateral Agent or the Bank Agent, but not
more frequently than monthly (unless a Potential Event of Default or an Event of
Default shall have occurred), provide the Company, the Collateral Agent or the
Bank Agent, as the case may be, with such information as the Company, the
Collateral Agent or the Bank Agent may reasonably request regarding all
categories, amounts, maturities and issuers of investments made by the
Disbursement Agent pursuant to this Agreement and regarding amounts available in
the Accounts and the various sub-accounts included therein, and (ii) upon the
reasonable written request of the Company, arrange with the Company for a
mutually convenient time for an authorized representative of the Reviewing
Accountant to visit the offices of the Disbursement Agent to examine and take
copies of records relating to and instruments evidencing the investments made by
the Disbursement Agent pursuant to this Agreement.
     9.10 Limitation of Liability. The Disbursement Agent’s responsibility and
liability under this Agreement shall be limited as follows: (a) the Disbursement
Agent does not represent, warrant or guaranty to the Bank Agent, the Collateral
Agent or the Lenders the performance by the Company, any Construction Manager,
any Certifying Architect, any Certifying Contractor, any Cost Consultant or any
other Contractor of their respective obligations under the Operative Documents
and shall have no duty to inquire whether a Potential Event of Default or an
Event of Default has occurred and is continuing; (b) the Disbursement Agent
shall have no responsibility to the Company, the Bank Agent, the Collateral
Agent or the Lenders as a consequence of performance by the Disbursement Agent
hereunder, other than as a result of the gross negligence or willful misconduct
of the Disbursement Agent as determined by a final judgment of a court of
competent jurisdiction; (c) the Company shall remain solely responsible for all
aspects of its business and conduct in connection with the Projects, including
but not limited to the quality and suitability of the Plans and Specifications,
the supervision of the work of construction, the qualifications, financial
condition and performance of all architects, engineers, contractors,
subcontractors, suppliers, consultants and property managers, the

85



--------------------------------------------------------------------------------



 



accuracy of all applications for payment, and the proper application of all
disbursements; and (d) the Disbursement Agent is not obligated to supervise,
inspect or inform the Company of any aspect of the ownership, development,
construction or operation of the Projects or any other matter referred to above.
Each of the Bank Agent, the Collateral Agent and each Lender has made its own
independent investigation of the financial condition and affairs of the Company
and its Subsidiaries in connection with the making of the extensions of credit
contemplated by the Loan Documents and has made and shall continue to make its
own appraisal of the creditworthiness of the Company and its Subsidiaries.
Except as specifically set forth herein, the Disbursement Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of the Bank Agent, the
Collateral Agent or Lenders or to provide the Bank Agent or any Lender with any
credit or other information with respect thereto. The Disbursement Agent shall
not have, by reason of this Agreement, a fiduciary relationship in respect of
the Bank Agent, the Collateral Agent or any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Disbursement Agent any obligations in respect of this Agreement
except as expressly set forth herein or therein. The Disbursement Agent shall
have no duties or obligations hereunder except as expressly set forth herein,
shall be responsible only for the performance of such duties and obligations and
shall not be required to take any action otherwise than in accordance with the
terms hereof. The provisions of this Article 9 are solely for the benefit of the
Disbursement Agent, the Bank Agent, the Collateral Agent and Lenders; and the
Company shall have no rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
the Disbursement Agent does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Company or any of its Affiliates. Neither the Disbursement Agent nor any of its
officers, directors, employees or agents shall be in any manner liable or
responsible for any loss or damage arising by reason of any act or omission to
act by it or them hereunder or in connection with any of the transactions
contemplated hereby, including, but not limited to, any loss that may occur by
reason of forgery, false representations, the exercise of its discretion, or any
other reason, other than as a result of the gross negligence or willful
misconduct of the Disbursement Agent as determined by a final judgment of a
court of competent jurisdiction.
     9.11 Application of Funds in Accounts. Amounts deposited in the Accounts
shall be applied exclusively as provided in this Agreement and the other Loan
Documents and the Disbursement Agent shall at all times act and direct the
securities intermediaries under the Collateral Account Agreements so as to
implement the application of funds provisions and procedures set forth herein
and in the other Loan Documents. The Disbursement Agent is hereby authorized to
direct each Financial Institution to reduce to cash any Cash Equivalent (without
regard to maturity) in any account in order to make any application required
hereunder. No amount held in any Account maintained hereunder shall be disbursed
except in accordance with the provisions hereof or as required by law.
ARTICLE 10. - MISCELLANEOUS
     10.1 Addresses. Any communications between the parties hereto or notices
provided herein to be given may be given to the following addresses:

86



--------------------------------------------------------------------------------



 



     
If to the Company:
  Venetian Macau Limited
 
  Av. Xian Xing Hai, Edf. Zhu
 
  11 andar I-K, NAPE,
 
  Macau
 
  Attn: Tom Smock, Senior Vice President and General
 
  Counsel
 
  Telephone No.: (011-853) 983-2330
 
  Facsimile No.: (011-853) 883-322
 
   
With a copy to:
  Las Vegas Sands Corp.
 
  3355 Las Vegas Blvd. South
 
  Las Vegas, NV 89109
 
  Attn: General Counsel
 
  Telephone No.: (702) 733-5503
 
  Facsimile No.: (702) 733-5088
 
   
If to the Bank Agent:
  The Bank of Nova Scotia
 
  580 California Street, Suite 2100
 
  San Francisco, California 94104
 
  Attn: Alan Pendergast
 
  Telephone No.: (415) 616-4155
 
  Facsimile No.: (415) 397-0791
 
   
with a copy to:
  The Bank of Nova Scotia
 
  600 Peachtree Street, N.E.
 
  Atlanta, Georgia 30308
 
  Attn: Hilma Gabbidon/Vicki Gibson
 
  Telephone No.: (404) 877-1577
 
  Facsimile No.: (404) 888-8998
 
   
If to the Disbursement Agent:
  The Bank of Nova Scotia
 
  580 California Street, Suite 2100
 
  San Francisco, California 94104
 
  Attn: Alan Pendergast
 
  Telephone No.: (415) 616-4155
 
  Facsimile No.: (415) 397-0791

87



--------------------------------------------------------------------------------



 



     
with a copy to:
  The Bank of Nova Scotia
 
  600 Peachtree Street, N.E.
 
  Atlanta, Georgia 30308
 
  Attn: Hilma Gabbidon/Vicki Gibson
 
  Telephone No.: (404) 877-1577
 
  Facsimile No.: (404) 888-8998
 
   
If to the Collateral Agent:
  The Bank of Nova Scotia
 
  580 California Street, Suite 2100
 
  San Francisco, California 94104
 
  Attn: Alan Pendergast
 
  Telephone No.: (415) 616-4155
 
  Facsimile No.: (415) 397-0791
 
   
with a copy to:
  The Bank of Nova Scotia
 
  600 Peachtree Street, N.E.
 
  Atlanta, Georgia 30308
 
  Attn: Hilma Gabbidon/Vicki Gibson
 
  Telephone No.: (404) 877-1577
 
  Facsimile No.: (404) 888-8998

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service or reputable
international courier delivery service, (c) in the event overnight or
international courier delivery services are not readily available, if mailed by
first class mail, postage prepaid, registered or certified with return receipt
requested or (d) if sent by prepaid telex, or by telecopy with correct answer
back received. Notice so given shall be effective upon receipt by the addressee,
except that a communication or notice so transmitted by telecopy or other direct
written electronic means shall be deemed to have been validly and effectively
given on the day (if a Business Day and, if not, on the next following Business
Day) on which it is validly transmitted if transmitted and received before 4
p.m., recipient’s time, and if transmitted after that time, on the next
following Business Day; provided, however, that if any notice is tendered to an
addressee and the delivery thereof is refused by such addressee, such notice
shall be effective upon such tender. Any party shall have the right to change
its address for notice hereunder to any other location by giving of no less than
twenty (20) days’ notice to the other parties in the manner set forth
hereinabove.
     10.2 Further Assurances. From time to time the Company shall execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Bank Agent, the
Collateral Agent or the Disbursement Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Bank Agent, the Collateral Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Company or any Loan Party which may be deemed to be part of the
Collateral) pursuant hereto or thereto, or to clarify or confirm Advance
Requests, Borrowing Notices, Issuance Notices, Scope Changes and/or changes to
any

88



--------------------------------------------------------------------------------



 



Project Schedule or Project Budget. Upon the exercise by the Bank Agent, the
Collateral Agent, the Disbursement Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Instrumentality, the Company shall, or shall cause the applicable
Loan Party to, execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Bank Agent, the Collateral Agent, the Disbursement Agent or such Lender
may be required to obtain from the Company or the applicable Loan Party for such
governmental consent, approval, recording, qualification or authorization.
     10.3 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing upon the occurrence of any Potential Event of Default or Event
of Default or any other breach or default of the Company under this Agreement
shall impair any such right, power or remedy of the Bank Agent, the Collateral
Agent, any of the Lenders, the Disbursement Agent or any other Secured Party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or in any similar breach or default thereafter occurring,
nor shall any waiver of any single Potential Event of Default, Event of Default
or other breach or default be deemed a waiver of any other Potential Event of
Default, Event of Default or other breach or default theretofor or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any of the Bank Agent, the Collateral Agent, any of the Lenders, the
Disbursement Agent or any other Secured Party, of any Potential Event of
Default, Event of Default or other breach or default under this Agreement or any
other Loan Document, or any waiver on the part of any of the Bank Agent, the
Collateral Agent, any of the Lenders, the Disbursement Agent or any other
Secured Party, of any provision or condition of this Agreement or any other
Operative Document, must be in writing and shall be effective only to the extent
in such writing specifically set forth. The giving or granting of any consent or
waiver in any instance shall not obligate the party giving such consent or
waiver, or any other Person, to give a consent or waiver in any similar or
dissimilar circumstance in the future. All remedies, either under this Agreement
or any other Loan Document or by law or otherwise afforded to any of the Bank
Agent, the Collateral Agent, the Lenders, the Disbursement Agent or any other
Secured Party, shall be cumulative and not alternative.
     10.4 Additional Security; Right to Set-Off. Any deposits or other sums at
any time credited or due from any Secured Party and any securities or other
property of the Company or any party comprising the Company in the possession of
any Secured Party (other than Excluded Collateral) may at all times be treated
as collateral security for the payment of the Obligations, and as security for
the payment of the Obligations, the Company hereby pledges to the Collateral
Agent for the benefit of the Secured Parties and grants the Collateral Agent a
security interest in and to all such deposits, sums, securities or other
property of the Company or any party comprising the Company on deposit or in the
possession of such Secured Party or Collateral Agent, as the case may be.
Regardless of the adequacy of any other collateral, any Secured Party may
execute or realize on the security interest in any such deposits or other sums
credited by or due from any such Person to the Company, may apply any such
deposits or other sums to or set them off against the Company’s obligations to
the Secured Parties under this Agreement and the other Loan Documents at any
time after the occurrence and during the continuance of any Event of Default.

89



--------------------------------------------------------------------------------



 



     10.5 Entire Agreement. This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof, all of
which negotiations and writings are deemed void and of no force and effect.
     10.6 Governing Law. This Agreement shall be governed by the laws of the
State of New York of the United States of America and shall for all purposes be
governed by and construed in accordance with the laws of such state without
regard to the conflict of law rules thereof other than Section 5-1401 of the New
York General Obligations Law, provided, however, that to the extent any terms of
this Agreement are incorporated in and made part of any other Loan Document, any
such term so incorporated shall for all purposes be governed by and construed in
accordance with the law governing the Loan Document into which such term is so
incorporated.
     10.7 Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
     10.8 Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
     10.9 Limitation on Liability; Waiver. NO CLAIM SHALL BE MADE BY THE COMPANY
OR ANY OF ITS AFFILIATES AGAINST THE BANK AGENT, THE LENDERS, THE DISBURSEMENT
AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY LAW), IN CONNECTION WITH,
ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS OR ANY ACT OR OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH; AND THE COMPANY HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
     10.10 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.
The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this transaction,

90



--------------------------------------------------------------------------------



 



including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party hereto acknowledges that this waiver
is a material inducement to enter into a business relationship, that each has
already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
     10.11 Consent to Jurisdiction. Any legal action or proceeding by or against
the Company or with respect to or arising out of this Agreement may be brought
in or removed to the courts of the State of New York, in and for the County of
New York, or of the United States of America for the Southern District of New
York. By execution and delivery of this Agreement, the Company, accepts, for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts for legal proceedings arising out of or in
connection with this Agreement and irrevocably consents to the appointment of
Corporation Service Company, presently located at 80 State Street, Albany, New
York 12207, as its agent to receive service of process in New York, New York.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or any right to bring legal action or proceedings in any other
competent jurisdiction, including judicial or non-judicial foreclosure of real
property interests which are part of the Collateral. The Company further agrees
that the aforesaid courts of the State of New York and of the United States of
America for the Southern District of New York shall have exclusive jurisdiction
with respect to any claim or counterclaim of the Company based upon the
assertion that the rate of interest charged by or under this Agreement, or under
the other Loan Documents is usurious. The Company hereby waives any right to
stay or dismiss any action or proceeding under or in connection with any or all
of the Company, this Agreement or any other Operative Document brought before
the foregoing courts on the basis of forum non-conveniens.
     10.12 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, the Company may not
assign or otherwise transfer any of its rights under this Agreement.
     10.13 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Company’s obligations hereunder or under the other Loan Documents, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any Secured Party. In the event that any
payment or any part thereof is so rescinded, reduced, restored or returned, such
obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

91



--------------------------------------------------------------------------------



 



     10.14 No Partnership; Etc. The Secured Parties and the Company intend that
the relationship between them shall be solely that of creditor and debtor.
Nothing contained in this Agreement or in any of the other Loan Documents shall
be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between the Secured Parties and the
Company or any other Person. The Secured Parties shall not be in any way
responsible or liable for the debts, losses, obligations or duties of the
Company or any other Person with respect to the Company or otherwise. All
obligations to pay real property or other taxes, assessments, insurance
premiums, and all other fees and charges arising from the ownership, operation
or occupancy of the Company and to perform all obligations under the agreements
and contracts relating to the Company shall be the sole responsibility of the
Company.
     10.15 Indemnification.
          10.15.1 Expenses.
          Whether or not the transactions contemplated hereby shall be
consummated, the Company agrees to pay promptly (i) all the actual and
reasonable costs and expenses of preparation of the Loan Documents and any
consents, amendments, waivers or other modifications thereto; (ii) all the costs
of furnishing all opinions by counsel for the Loan Parties (including any
opinions requested by Lenders as to any legal matters arising hereunder) and of
the Company’s performance of and compliance with all agreements and conditions
on its part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) the reasonable fees,
expenses and disbursements of counsel to the Disbursement Agent in connection
with the negotiation, preparation, execution and administration of the Loan
Documents (subject to the terms of the separate letter outlining the payment of
legal fees and costs and expenses) and the reasonable legal, engineering and
other fees, expenses and disbursements of all counsel, consultants and advisors
to the Disbursement Agent in connection with any consents, amendments, waivers
or other modifications to any Loan Documents (whether or not effective or
executed) and any other documents or matters requested by the Company; (iv) all
the actual costs and reasonable expenses of creating and perfecting Liens in
favor of the Collateral Agent on behalf of Lenders pursuant to any Collateral
Document, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, and reasonable fees, expenses and disbursements
of counsel to the Disbursement Agent and of its counsel providing any opinions
that the Disbursement Agent may request in respect of the Collateral Documents
or the Liens created pursuant thereto; (v) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by the Disbursement Agent or its
counsel) of obtaining and reviewing any appraisals provided for under any Loan
Documents, any environmental audits or reports provided for under the Loan
Documents; (vi) the custody or preservation of any of the Collateral; (vii) all
other actual and reasonable costs and expenses incurred by the Disbursement
Agent in connection with the syndication of the Commitments and the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and (viii) after the occurrence of an Event of Default, all costs and
expenses, including reasonable attorneys’ fees (including allocated costs of

92



--------------------------------------------------------------------------------



 



internal counsel) and costs of settlement, incurred by the Disbursement Agent in
enforcing any Obligations of or in collecting any payments due from any Loan
Party hereunder or under the other Loan Documents by reason of such Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of any Loan Document)
or in connection with any refinancing or restructuring of the credit
arrangements provided under the Credit Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings.
          10.15.2 Indemnity.
          In addition to the payment of expenses pursuant to Section 10.15.1,
whether or not the transactions contemplated hereby shall be consummated, the
Company agrees to defend (subject to the Company’s selection of counsel with the
consent of the Indemnitee, which shall not be unreasonably withheld), indemnify,
pay and hold harmless the Disbursement Agent, the Insurance Advisor, the
Construction Consultant and the officers, directors, employees, agents,
sub-agents and affiliates of the Disbursement Agent (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that the Company shall not have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise solely from the gross negligence or
willful misconduct of that Indemnitee as determined by a final judgment of a
court of competent jurisdiction (but this proviso shall not limit, negate or
impair in any way the obligations of the Company to its other Indemnitees).
          As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Environmental
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) any Operative Documents or the transactions contemplated
hereby or thereby (including Lenders’ agreement to make the Loans hereunder or
the use or intended use of the proceeds thereof or the use or intended use of
any thereof, or any enforcement of any of the Loan Documents (including any sale
of, collection from, or other realization upon any of the Collateral, or the
enforcement of the Guaranty)), (ii) the statements contained in the engagement
or commitment letter delivered by any Lender to the Borrower or the Company with
respect thereto, or (iii) any Environmental Claim or any Hazardous Environmental
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of the Company or any
of its Subsidiaries.

93



--------------------------------------------------------------------------------



 



          To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 10.15.2 may be unenforceable in whole or in
part because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          10.15.3 The provisions of this Section 10.15 shall survive foreclosure
of the Collateral Documents and satisfaction or discharge of the Company’s
obligations hereunder, and shall be in addition to any other rights and remedies
of any Indemnitee.
     10.16 Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below shall constitute
a single binding agreement.
     10.17 Termination. This Agreement shall, subject to Section 10.13 and to
the next sentence, terminate and be of no further force or effect upon earlier
of (i) the date following the Last Project Final Completion Date upon which all
funds have been disbursed from all Accounts in accordance with Section 2.9(d)
and (ii) the Termination Date; provided that this Agreement shall not apply to
any Project from and after the Final Completion Date for such Project. The
provisions of Article 9 and Section 10.15 shall survive the termination of this
Agreement.

94



--------------------------------------------------------------------------------



 



     10.18 Joint and Several Liability; Suretyship Waivers. Each of VML, the
Borrower, the Cotai Subsidiary and each other Additional Cotai Subsidiary are
jointly and severally liable for all obligations hereunder. Each of the Cotai
Subsidiary, the Borrower, VCL and each other Additional Cotai Subsidiary hereby
waives any and all defenses available to a surety or guarantor, whether arising
as a result of the joint and several liability hereunder or otherwise, and each
hereby grants, provides and confirms all rights, liens, security and waivers as
if given by each separately and singly. Without limiting the generality of the
foregoing, the waivers of the guarantors under the Guaranty are hereby
incorporated herein by this reference mutatis mutandis and such waivers shall be
deemed to be made by VML, the Borrower, the Cotai Subsidiary and each other
Additional Cotai Subsidiary hereunder as if such waivers had been expressly set
forth herein.
          IN WITNESS WHEREOF, the parties have caused this Disbursement
Agreement to be duly executed by their officers thereunto duly authorized as of
the day and year first above written.
VML:
VENETIAN MACAU LIMITED,
a corporation organized under the laws of the
Macau Special Administrative Region of the
People’s Republic of China

         
By:
Name:
  /s/ Bradley K. Serwin
 
Bradley K. Serwin    
Title:
  Authorized Representative    

BORROWER:
VML US FINANCE LLC,
a Delaware limited liability company

         
By:
Name:
  /s/ Bradley K. Serwin
 
Bradley K. Serwin    
Title:
  Secretary and General Counsel    

COTAI SUBSIDIARY:
VENETIAN COTAI LIMITED,
a corporation organized under the laws of the
Macau Special Administrative Region of the
People’s Republic of China

         
By:
Name:
  /s/ Bradley K. Serwin
 
Bradley K. Serwin    
Title:
  Authorized Representative    

[SIGNATURE PAGE TO DISBURSEMENT AGREEMENT]

 



--------------------------------------------------------------------------------



 



DISBURSEMENT AGENT:
THE BANK OF NOVA SCOTIA

         
By:
Name:
  /s/ Chris Osborn
 
Chris Osborn    
Title:
  Managing Director    

BANK AGENT:
THE BANK OF NOVA SCOTIA

         
By:
Name:
  /s/ Chris Osborn
 
Chris Osborn    
Title:
  Managing Director    

[SIGNATURE PAGE TO DISBURSEMENT AGREEMENT]

 